


Exhibit 10.2

 

THIRD AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF AUGUST 11, 2014

 

 

AMONG

 

 

WARREN RESOURCES, INC.,

 

 

BANK OF MONTREAL,
as Administrative Agent

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent

 

 

CAPITAL ONE, NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

 

AND

 

 

THE LENDERS
FROM TIME TO TIME PARTY HERETO

 

 

BMO CAPITAL MARKETS INC,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

30

Section 1.3

Other Definitional Provisions and References

31

 

 

 

ARTICLE 2 LOANS AND LETTERS OF CREDIT

31

 

 

 

Section 2.1

Revolving Loans and Borrowings

31

Section 2.2

Advancing Revolving Loans

31

Section 2.3

Mandatory Prepayments

32

Section 2.4

All Prepayments

34

Section 2.5

Optional Prepayments of Revolving Loans

34

Section 2.6

Termination or Reduction of Revolving Loan Commitment

34

Section 2.7

Interest, Interest Calculations and Certain Fees

34

Section 2.8

Notes; Commitments Several

37

Section 2.9

Letters of Credit and Letter of Credit Fees

38

Section 2.10

General Provisions Regarding Payment

42

Section 2.11

Loan Account

42

Section 2.12

Maximum Interest

43

Section 2.13

Taxes

43

Section 2.14

Capital Adequacy

47

Section 2.15

Mitigation Obligations

48

Section 2.16

Borrowing Base

48

Section 2.17

Defaulting Lenders

50

Section 2.18

Swing Line Loans

53

Section 2.19

Optional Increase in Revolving Loan Commitment

56

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

58

 

 

 

Section 3.1

Existence and Power

58

Section 3.2

Organization and Governmental Authorization; No Contravention

59

Section 3.3

Binding Effect

59

Section 3.4

Capitalization

59

Section 3.5

Financial Information

60

Section 3.6

Litigation

60

Section 3.7

Ownership of Property

60

Section 3.8

No Default

61

Section 3.9

Labor Matters

61

Section 3.10

Regulated Entities

61

Section 3.11

Margin Regulations

61

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

61

Section 3.13

Taxes

62

Section 3.14

Compliance with ERISA

62

Section 3.15

Brokers

63

Section 3.16

Environmental Compliance

63

 

i

--------------------------------------------------------------------------------


 

Section 3.17

Intellectual Property

63

Section 3.18

Solvency

63

Section 3.19

Full Disclosure

63

Section 3.20

Reserve Reports, Imbalances, Marketing and Borrowing Base Matters

64

Section 3.21

Maintenance and Development of Properties

65

Section 3.22

Security Documents

65

 

 

 

ARTICLE 4 AFFIRMATIVE COVENANTS

66

 

 

 

Section 4.1

Financial Statements and Other Reports

66

Section 4.2

Payment and Performance of Obligations

70

Section 4.3

Maintenance of Existence

70

Section 4.4

Maintenance of Property; Insurance

70

Section 4.5

Compliance with Laws

71

Section 4.6

Inspection of Property, Books and Records

71

Section 4.7

Use of Proceeds

72

Section 4.8

Lenders’ Meetings

72

Section 4.9

Hazardous Materials; Remediation

72

Section 4.10

Further Assurances

73

Section 4.11

Post-Closing Obligations

75

 

 

 

ARTICLE 5 NEGATIVE COVENANTS

75

 

 

 

Section 5.1

Debt

75

Section 5.2

Liens

76

Section 5.3

Contingent Obligations

77

Section 5.4

Restricted Payments

78

Section 5.5

Restrictive Agreements

79

Section 5.6

Swap Contracts

80

Section 5.7

Consolidations, Mergers and Sales of Assets

80

Section 5.8

Investments

81

Section 5.9

Transactions with Affiliates

83

Section 5.10

Modification of Organizational Documents

83

Section 5.11

Fiscal Year

83

Section 5.12

Conduct of Business

83

Section 5.13

Capital Stock

83

Section 5.14

Limitation on Sale and Leaseback Transactions

83

Section 5.15

Bank Accounts

84

Section 5.16

Compliance with Anti-Corruption Laws

84

Section 5.17

Compliance with Anti-Terrorism Laws

85

 

 

 

ARTICLE 6 FINANCIAL COVENANTS

85

 

 

 

Section 6.1

Interest Coverage Ratio

85

Section 6.2

Current Ratio

85

 

 

 

ARTICLE 7 CONDITIONS

85

 

 

 

Section 7.1

Conditions to Closing

85

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit

86

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8 EVENTS OF DEFAULT

87

 

 

 

Section 8.1

Events of Default

87

Section 8.2

Acceleration and Suspension or Termination of Revolving Loan Commitment

89

Section 8.3

Cash Collateral

90

Section 8.4

Default Rate of Interest and Suspension of LIBOR Rate Options

90

Section 8.5

Setoff Rights

91

Section 8.6

Application of Proceeds

91

 

 

 

ARTICLE 9 EXPENSES AND INDEMNITY

92

 

 

 

Section 9.1

Expenses

92

Section 9.2

Indemnity

93

Section 9.3

Exclusion from Indemnity

94

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

95

 

 

 

Section 10.1

Appointment and Authorization

95

Section 10.2

Administrative Agent and Affiliates

95

Section 10.3

Action by Administrative Agent

95

Section 10.4

Consultation with Experts

95

Section 10.5

Liability of Administrative Agent

96

Section 10.6

Indemnification

96

Section 10.7

Right to Request and Act on Instructions

97

Section 10.8

Credit Decision

97

Section 10.9

Collateral Matters

97

Section 10.10

Agency for Perfection

98

Section 10.11

Notice of Default

98

Section 10.12

Successor Administrative Agent

98

Section 10.13

Disbursements of Revolving Loans; Payment and Sharing of Payment

99

Section 10.14

Right to Perform, Preserve and Protect

102

Section 10.15

Additional Titled Agents

102

 

 

 

ARTICLE 11 MISCELLANEOUS

103

 

 

 

Section 11.1

Survival

103

Section 11.2

No Waivers

103

Section 11.3

Notices

103

Section 11.4

Severability

104

Section 11.5

Amendments and Waivers

104

Section 11.6

Assignments; Participations; Replacement of Lenders

105

Section 11.7

Headings

109

Section 11.8

Confidentiality

109

Section 11.9

Waiver of Consequential and Other Damages

110

Section 11.10

Marshaling; Payments Set Aside

110

Section 11.11

GOVERNING LAW; SUBMISSION TO JURISDICTION

110

Section 11.12

WAIVER OF JURY TRIAL

111

Section 11.13

Publication; Advertisement

111

Section 11.14

Counterparts; Integration

112

 

iii

--------------------------------------------------------------------------------


 

Section 11.15

No Strict Construction

112

Section 11.16

USA PATRIOT Act Notification

112

Section 11.17

Amendment and Restatement

112

Section 11.18

Keepwell

112

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

 

 

Annex A

 -

Commitment Annex

Annex B

 -

Closing Checklist

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 -

Assignment Agreement

Exhibit B

 -

Compliance Certificate

Exhibit C

 -

Notice of Borrowing

Exhibit D

 -

Swing Line Borrowing Notice

Exhibit E

 -

U.S. Tax Compliance Certificates

Exhibit F-1

 -

Revolving Loan Commitment Amount Increase Agreement

Exhibit F-2

 -

Additional Lender Agreement

Exhibit G

 -

Note

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 3.1

 -

Existence, Organizational Identification Numbers, Foreign Qualification, Prior
Names

Schedule 3.4

 -

Capitalization

Schedule 3.6

 -

Litigation

Schedule 3.15

 -

Brokers

Schedule 3.18

 -

Environmental Compliance

Schedule 3.23

 -

Reserve Reports

Schedule 3.24

 -

Maintenance; Permits

Schedule 5.1

 -

Debt

Schedule 5.2

 -

Liens

Schedule 5.3

 -

Contingent Obligations

Schedule 5.5

 -

Restrictive Agreements

Schedule 5.9

 -

Affiliate Transactions

Schedule 5.13

 -

Business Description

 

Warren Resources, Inc. hereby agrees to furnish supplementary to the commission
any of the schedules reflected above upon request.

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 11, 2014 among
Warren Resources, Inc, a Maryland corporation, as Borrower, the financial
institutions or other entities from time to time parties hereto, each as a
lender (collectively, the “Lenders” and individually, a “Lender”), and Bank of
Montreal, as Administrative Agent.

 

RECITALS:

 

WHEREAS, Borrower desires that Lenders extend a revolving credit facility to
Borrower to provide funds for the purposes described herein; and

 

WHEREAS, Borrower desires to secure all of the Obligations by granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
first priority perfected Lien upon substantially all of its personal and real
property (subject to Permitted Liens), including without limitation all
outstanding Capital Stock of each Restricted Subsidiary; and

 

WHEREAS, subject to the limitations set forth herein, each Restricted Subsidiary
is willing to guaranty all of the Obligations, and to grant to Administrative
Agent, for the benefit of Administrative Agent and Secured Parties, a first
priority perfected Lien upon substantially all of its personal and real property
(subject to Permitted Liens);

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Administrative Agent agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                   Certain Defined Terms.

 

The following terms have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (i) in respect
of which Administrative Agent has declared all or any portion of the Obligations
to be immediately due and payable pursuant to Section 8.2, (ii) pursuant to
Section 8.1(a) in respect of which Administrative Agent has suspended or
terminated the Revolving Loan Commitment pursuant to Section 8.2 and/or
(iii) pursuant to either Section 8.1(f) and/or Section 8.1(g).

 

“Acquisition” means the Acquisition by the Borrower of certain assets of the
Seller pursuant to the Purchase Agreement.

 

“Additional Lender” has the meaning given in Section 2.19(a).

 

“Additional Lender Agreement” has the meaning given in Section 2.19(b)(viii).

 

“Additional Titled Agents” has the meaning set forth in Section 10.15.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent for itself and for Lenders hereunder, as such capacity is established in,
and subject to the provisions of, Article 10, and the successors of Bank of
Montreal in such capacity.

 

“Affected Lender” has the meaning set forth in Section 11.6(c).

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) each of such
Person’s (other than, with respect to any Lender, any Lender’s) officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such officers, directors or other
Persons.  As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise majority voting power, by contract or otherwise.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any economic sanctions Laws, including Executive
Order No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
OFAC and the U.S. Department of State

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Arranger” means BMO Capital Markets Inc.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of inventory or used, obsolete, worn-out or surplus equipment,
all in the Ordinary Course of Business, (ii) dispositions of Permitted
Investments, (iii) sales, transfers and other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof
in the Ordinary Course of Business, (iv) the lease, assignment, license,
sub-license or sub-lease of any real or personal property in the Ordinary Course
of Business to the extent the same does not materially interfere with the
business of Borrower or any Subsidiary; (v) any disposition of property or
issuance of Capital Stock by Borrower or any Domestic Subsidiary to Borrower or
any other Domestic Subsidiary; (vi) dispositions of equipment to the extent that
(a) such equipment is exchanged for credit against the purchase price of similar
replacement equipment or (b) within 180 days after such disposition the proceeds
of such disposition are applied to the purchase price of such replacement
equipment; (vii) the sale in the Ordinary Course of Business

 

2

--------------------------------------------------------------------------------


 

of Hydrocarbons produced from the Credit Parties’ Hydrocarbon Interests;
(viii) a disposition between Credit Parties; (ix) dispositions of Equity
Interests in Unrestricted Subsidiaries; (x) the creation of a Permitted Lien;
(xi) the surrender or waiver of contract rights or the disposition, settlement,
release or surrender of contract, tort or other claims of any kind; (xii) a
Restricted Payment permitted by Section 5.4; (xiii) dispositions permitted by
Section 5.7(a); and (xiv) an Investment permitted by Section 5.8.

 

“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit A   or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” or “Alternative Base Rate” means, on any date and with respect to
any Base Rate Loans, a fluctuating rate of interest per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the rate of
interest announced or otherwise established by the Administrative Agent from
time to time as its prime commercial rate, or its equivalent, for Dollar loans
to borrowers located in the United States as in effect on such day, with any
change in the Base Rate resulting from a change in said prime commercial rate to
be effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate), (b) the Federal Funds Rate most recently
determined by the Administrative Agent plus one-half percent (0.50%) and (c) the
Screen Rate for a one (1) month Interest Period in effect on such day determined
as of approximately 10:00 a.m. Central Time on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus one percent (1.00%). 
The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit.  Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate.  The Administrative Agent will give notice promptly to the
Borrower and the Lenders of changes in the Alternate Base Rate; provided that
failure to give such notice shall not give rise to any liability.

 

“Base Rate Loans” means Loans which accrue interest by reference to the Base
Rate, in accordance with the terms of this Agreement.

 

“Base Rate Margin” means for any day, the applicable percent per annum set forth
in the Pricing Table corresponding to the Borrowing Base Usage as of the end of
such day.

 

“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; or (v) that is named a “specially designated national,”
“foreign sanctions evader” or “blocked person” on the most current list
published by OFAC or other similar list.

 

3

--------------------------------------------------------------------------------


 

“Bond” means any completion bond, performance bond, bid bond, appeal bond,
surety bond, insurance obligation or bond or any similar bond or obligation, or
any letter of credit or guarantee functioning as or supporting any of the
foregoing bonds or obligations, incurred by Borrower or any Subsidiary in the
Ordinary Course of Business.

 

“Borrower” means Warren Resources, Inc., a Maryland corporation.

 

“Borrower’s Account” means the account specified on the signature pages hereof
below Borrower’s name into which Loans shall, absent other written instructions,
be made, or such other account as Borrower may specify by notice to
Administrative Agent.

 

“Borrowing Base” means, at any time, either the amount provided for in
Section 2.16(a), or the amount determined in accordance with the provisions of
Section 2.16(b) or (c), in each case, as reduced pursuant to Section 2.16(d) or
(e) or Section 4.10(g).

 

“Borrowing Base Deficiency” means the amount by which the Revolving Loan
Outstandings exceeds the Borrowing Base.

 

“Borrowing Base Period” means the period commencing any Determination Date or
Special Determination Date and ending on the next succeeding Determination Date
or Special Determination Date.

 

“Borrowing Base Usage” means on any date the percentage, at the close of
business on such day, equivalent to the Revolving Loan Outstandings divided by
the Borrowing Base.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York City are authorized by Law to close and, in the case of a Business Day
which relates to a LIBOR Loan, a day on which dealings are carried on in the
London interbank eurodollar market.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers or
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and each applicable
LC Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and each applicable LC Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such Cash Collateral and other credit support.

 

4

--------------------------------------------------------------------------------


 

“Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any insurance policy with
respect to Oil and Gas Properties or (ii) any award or other compensation with
respect to any eminent domain, condemnation of property or similar proceedings
(or any transfer or disposition of property in lieu of condemnation).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, including all amendments thereto and all regulations
thereunder.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower, nor (ii) appointed by directors so nominated; or
(c) the occurrence of a “Change in Control” (or any other defined term having a
similar purpose) as defined in the documentation governing any Permitted
Securities.

 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent, Lenders and
Eligible Secured Swap Counterparties, pursuant to the Security Documents, except
for the Excluded Property.

 

“Collateral Documents” means, collectively, the Deeds of Trust, any Guaranty,
and any Security Agreements, in each case executed pursuant to this Agreement,
and all financing statements filed in connection therewith.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means August 11, 2019.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit B
hereto.

 

5

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means the total of the consolidated current assets
of Borrower (excluding assets of Unrestricted Subsidiaries), plus the amount
available for borrowing under the Borrowing Base; provided, however, that in
determining consolidated current assets, such determination shall not include
the account included in such consolidated current assets to the extent resulting
from (i) any non-cash gains required under SFAS 133 or under SFAS 143, or (ii) 
any non-cash stock option accrual under FAS Statement 123.

 

“Consolidated Current Liabilities” means the total of the consolidated current
liabilities of Borrower (excluding liabilities of Unrestricted Subsidiaries),
provided, however, that in determining consolidated current liabilities, such
determination shall not include the accounts included in such consolidated
current liabilities resulting from non-cash losses or charges required under
SFAS 133, under SFAS 143 or under FAS Statement 123.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of Borrower (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (i) with respect to any debt, lease,
dividend or other obligation of another Person if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of such liability will be protected, in whole or in part, against loss with
respect thereto, (ii) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing, (iii) under any Swap
Contract, to the extent not yet due and payable, (iv) to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement; or (v) for any obligations of another Person pursuant
to any agreement to purchase, repurchase  or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
guaranteed or otherwise supported.  Contingent Obligation shall exclude any
obligation arising pursuant to an Excluded Property Leaseback.

 

“Credit Exposure” means any period of time during which the Revolving Loan
Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid, or any Letter of Credit or Support Agreement not
supported with Cash Collateral required by this Agreement remains outstanding;
provided, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the

 

6

--------------------------------------------------------------------------------


 

assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.

 

“Credit Party” means any of Borrower and each Restricted Subsidiary of Borrower,
whether now existing or hereafter acquired or formed; and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, accrued expenses and deferred compensation and
other pension benefit and welfare expenses, in each case arising in the Ordinary
Course of Business and not overdue by more than 60 days, (iv) all Capital Leases
of such Person, (v) all non contingent obligations of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (vi) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (vii) all Debt secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise Debt of such Person  (other than a
Lien described in clause (g) of Section 5.2), and (viii) all Debt of others
Guaranteed by such Person.  Without duplication of any of the foregoing, Debt of
Borrower shall include any and all Loans and Letter of Credit Liabilities.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans hereunder within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participations in Letters of Credit and Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any LC Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its

 

7

--------------------------------------------------------------------------------

 

prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Borrower, each LC Issuer and each Lender.

 

“Defensible Title” means, with respect to the assets of Borrower or any
Restricted Subsidiary (a) the title of Borrower or such Restricted Subsidiary to
such assets is free and clear of all Liens of any kind whatsoever (except
Permitted Liens), (b) with respect to the Mortgaged Properties, the title of
Borrower or such Restricted Subsidiary as is deducible from applicable public
records, and (c) with respect to the Mortgaged Properties, the representations
and warranties set forth in Section 3.20(a) are true and correct.

 

“Designated Title Exceptions” has the meaning assigned to such term in
Section 3.20(a).

 

“Determination Date” has the meaning assigned to such term in Section 2.16(b).

 

“Domestic Subsidiary” means a Restricted Subsidiary organized, incorporated or
otherwise formed under the laws of the United States or any state thereof.

 

“Draw Limit” means the amount Borrower may elect to be available for Loans and
Letters of Credit hereunder, provided that the amount elected by Borrower shall
not, once so elected, be increased without the consent of Administrative Agent
in its sole discretion.

 

“EBITDAX” has the meaning provided in the Compliance Certificate.

 

“Eligible Assignee” means (i) a Non-Defaulting Lender, (ii) an Affiliate of a
Non-Defaulting Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural person) approved by (A) Administrative Agent (such approval not
to be unreasonably withheld) and (B) unless an Event of Default pursuant to
Section 8.1(a), (f) or (g) has occurred and is continuing, Borrower (such
approval not to be unreasonably withheld, and shall be deemed provided unless
expressly withheld by Borrower within five (5) Business Days of request
therefor); provided that notwithstanding the foregoing, (x) Eligible Assignee
shall not include

 

8

--------------------------------------------------------------------------------


 

Borrower or any of Borrower’s Affiliates or Subsidiaries and (y) no proposed
assignee intending to assume all or any portion of the Revolving Loan Commitment
shall be an Eligible Assignee unless such proposed assignee either already holds
a portion of the Revolving Loan Commitment, or has been approved as an Eligible
Assignee by Administrative Agent.

 

“Eligible Contract Participant” means, with respect to any Swap, a Person that
is an “eligible contract participant”, as defined in the Commodity Exchange Act,
with respect to such Swap.

 

“Eligible Secured Swap Counterparty” means Administrative Agent, any Affiliate
of Administrative Agent, any Lender and/or any Affiliate of any Lender that
(i) either (A) is party to a Swap Contract permitted hereunder with Borrower or
any Subsidiary on the Closing Date or (B) at any time it occupies such role or
capacity (whether or not it remains in such capacity) enters into a Swap
Contract permitted hereunder with Borrower or any Subsidiary and (ii) in the
case of a Lender or an Affiliate of a Lender (other than an Affiliate of
Administrative Agent), maintains a reporting system acceptable to Administrative
Agent with respect to Swap Contract exposure and agrees with Administrative
Agent to provide regular reporting to Administrative Agent in form and substance
reasonably satisfactory to Administrative Agent, with respect to such
exposure.    In addition thereto, any Affiliate of a Lender shall, upon
Administrative Agent’s request, execute and deliver to Administrative Agent a
letter agreement pursuant to which such Affiliate designates Administrative
Agent as its agent and agrees to share, pro rata, all expenses relating to
liquidation of the Collateral for the benefit of such Affiliate.

 

“Eligible Unsecured Swap Counterparty” means in the case of any Swap Contract
the obligations under which are unsecured, any counterparty with an Investment
Grade Rating at the time such Swap Contract is entered  into.

 

“Eligible Swap Counterparties” means, collectively, Eligible Secured Swap
Counterparties and Eligible Unsecured Swap Counterparties.

 

“Environmental Laws” means any and all Laws relating to the environment or the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes or the clean up or other remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with Borrower is under common control within the meaning of
Section 4001(a)(1) of ERISA or subsections (b), (c), (m), or (o) of Section 414
of the Code.  Any former ERISA Affiliate of Borrower shall continue to be
considered an ERISA Affiliate of Borrower within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of the Borrower
and with respect to liabilities arising after such period for which the Borrower
could be liable under the Code or ERISA.

 

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure by the
Borrower or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code ; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate or reorganize
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of the Borrower or any ERISA
Affiliate from any Plan or Multiemployer Plan; (g) a lien has been imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate under
Section 303(k) or 4068 of ERISA or 430(k) of the Code with respect to any Plan
maintained by Borrower or any ERISA Affiliate; (h) the receipt by Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
Borrower or any ERISA Affiliate of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
in “endangered” or “critical” status, or terminated within the meaning of
Section 431 or 432 of the Code or Sections 304 and 305 of  ERISA; (i) the
occurrence of a non-exempt prohibited transaction with respect to any Plan
maintained or contributed to by any Borrower (within the meaning of Section 4975
of the Code or Section 406 of ERISA) which could reasonably be expected to
result in material liability to the Borrower, (j) the imposition of liability on
Borrower or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; (k) the occurrence of
an act or omission which could reasonably be expected to give rise to the
imposition on Borrower or any ERISA Affiliate of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan; or
(l) receipt from the IRS of notice of the failure of any Plan intended to be
qualified under Section 401(a) of the Code to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

10

--------------------------------------------------------------------------------


 

“Excluded Property” shall mean the Warren Drilling Rig No. 1 and such other
assets defined in the Security Documents and Collateral Documents.

 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, for so long as any
such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) each Domestic Subsidiary that is prohibited by any applicable
contractual requirement (not entered into in contemplation of such Subsidiary
becoming a Restricted Subsidiary) or Requirement of Law from guaranteeing or
granting Liens to secure the Obligations on the Closing Date or at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect and was not entered into in
contemplation of such Subsidiary becoming a Restricted Subsidiary) or that would
require consent, approval, license or authorization of a Governmental Authority
to guarantee or grant Liens to secure the Obligations on the Closing Date or at
the time such Subsidiary becomes a Restricted Subsidiary (unless such consent,
approval, license or authorization has been received), (c) any Foreign
Subsidiary, (d) any Domestic Subsidiary that is (i) a FSHCO or (ii) owned
directly or indirectly by a CFC, (e) any other Domestic Subsidiary with respect
to which, (x) in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a Guarantee of or granting
Liens to secure the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) providing such a Guarantee or granting
such Liens would result in material adverse tax consequences to the Borrower or
any of the Borrower’s Subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent (such consultation limited to the tax
consequences of such Guarantee or Liens) and (g) each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act by virtue of
such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty, grant of security interest or
lien to secure or provision of other support is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or under any other Financing
Document, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) that are imposed by
the United States of America or by the jurisdiction under the Laws of which such
recipient is organized or in which its principal office is located, or, in the
case of any Lender, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any United
States withholding Tax that is imposed on amounts payable to such Lender with
respect to an applicable interest in a Loan pursuant to the Laws in force at the
time (i) such Lender acquires such interest in such Loan (other than pursuant to
an assignment request by the Borrower under Section 11.6(c)), or (ii) such
Lender designates a new lending office, except in each case to the extent that
pursuant to Section 2.13(a), amounts with

 

11

--------------------------------------------------------------------------------


 

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired such interest in the Loan or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to a
Lender’s failure to comply with Section 2.13(f), and (d) any U.S. withholding
Taxes imposed under FATCA.

 

“Existing Credit Facility” means that certain Second Amended and Restated Credit
Agreement dated as of December 15, 2011, among Borrower, the Lenders party
thereto and Bank of Montreal, as Administrative Agent.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Facility on the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation,  rules, or practices adopted pursuant
to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any fee letter between Bank of Montreal and BMO Capital Markets Inc. and
Borrower relating to the transactions contemplated hereby, any subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt is subordinated to all or any portion of the Obligations, and all
other documents, instruments and agreements (other than any Swap Contract)
contemplated herein or thereby and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

“First-tier Foreign Subsidiary” means a Foreign Subsidiary the Capital Stock of
which is owned directly by the Borrower or by a Domestic Subsidiary of the
Borrower (other than a Domestic Subsidiary that is owned, directly or
indirectly, by a CFC).

 

“Fiscal Year” means a fiscal year of Borrower, ending on December 31 of each
calendar year.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary other than a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any LC Issuer, such Defaulting Lender’s Revolving Loan Commitment
Percentage of the outstanding Letter of Credit Liabilities with respect to
Letters of Credit issued by such LC Issuer other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof or funded by such Defaulting Lender.

 

“FSHCO” means any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) that owns no material assets (directly or through
Subsidiaries) other than Capital Stock or Debt of one or more Foreign
Subsidiaries that are CFCs.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep well, to purchase assets, goods, securities or services, to
take or pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
Ordinary Course of Business or (ii) any Lien described in item (m) of the
definition of “Permitted Encumbrances”.  The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” means (i) initially, Warren Resources of California, Inc., a
California corporation, Warren E&P, Inc., a New Mexico corporation and Warren
Marcellus LLC, a Delaware limited liability company, which as of the date hereof
are the only Material

 

13

--------------------------------------------------------------------------------


 

Subsidiaries of the Borrower other than any Unrestricted Subsidiaries as of the
date hereof and (ii) each other Restricted Subsidiary that hereafter executes
and delivers to Administrative Agent and the Lenders a Guaranty, in each case
until such Person ceases to be a Guarantor in accordance with the terms hereof.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, including all amendments thereto and all regulations thereunder,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) petroleum, its derivatives,
by products and other hydrocarbons, (vi) mold and (vii) any other pollutant,
toxic, radioactive, caustic or otherwise hazardous substance regulated under
Environmental Laws.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Hydrocarbons” means oil, gas, casinghead gas, coalbed methane, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom and all other
minerals.

 

“Hydrocarbon Interests” means all of Borrower’s and the Guarantors’ rights,
titles, interests and estates in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interest of similar
nature, in and under the Oil and Gas Properties that are subject to Lenders
Liens.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Increasing Lender” has the meaning given in Section 2.19(b)(vii).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan or Financing Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.2.

 

“Initial Reserve Reports” means, collectively, (i) the reserve report dated
February 21, 2014, as of December 31, 2013 and (ii) the reserve report dated
June 27, 2014, as of July 21, 2014, in each case prepared by Netherland Sewell &
Associates Inc., an independent petroleum engineer, concerning the Oil and Gas
Properties based on reasonable assumptions specified by Administrative Agent and
Borrower (including discount rates and projected hydrocarbon price assumptions),
a copy of which has been delivered to each Lender.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, trade styles, trade dress, service marks, logos and
other business identifiers, copyrights,

 

14

--------------------------------------------------------------------------------


 

technology, know-how and processes, computer hardware and software and all
applications and licenses therefor, used in or necessary for the conduct of
business by such Person.

 

“Interest Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Interest Period” means, (a) as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), three (3), six (6), or, if available to
each Lender, twelve (12) months thereafter, as selected by Borrower pursuant to
Section 2.7(e), provided, that: (i) if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day, (ii) any Interest Period that
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of the calendar month at the end of such Interest Period, and (iii) Borrower
may not select any Interest Period for a Revolving Loan which would extend
beyond the Commitment Expiry Date or (b) as to any Swing Line Loan bearing
interest at the Swing Line Lender’s Quoted Rate, on the date one (1) to five
(5) Business Days thereafter as mutually agreed by Borrower and the Swing Line
Lender.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise), making or
holding Debt securities, Capital Stock, capital contributions, loans, time
deposits, advances, Guarantees or otherwise.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

 

“Investment Grade Rating” means a rating equal to or higher than:

 

(1)                                 Baa3 (or the equivalent) with a stable or
better outlook by Moody’s; and

 

(2)                                 BBB- (or the equivalent) with a stable or
better outlook by S&P,

 

or, if either such entity ceases to make a rating publicly available, the
equivalent investment grade credit rating from any other rating agency.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“LC Issuer” means Bank of Montreal and one or more other banks, trust companies
or other Persons, in each case expressly identified by Administrative Agent from
time to time, in its sole discretion, as an LC Issuer for purposes of issuing
one or more Letters of Credit hereunder.  Without limitation of Administrative
Agent’s discretion to identify any Person as an LC Issuer, no Person shall be
designated as an LC Issuer unless such Person maintains reporting systems
acceptable to Administrative Agent with respect to letter of credit exposure and
agrees to provide regular reporting to Administrative Agent satisfactory to it
with respect to such exposure.

 

15

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto and
included each Eligible Assignee that becomes a party hereto pursuant to
Section 11.6 and the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.  In addition to the foregoing, solely for
the purpose of identifying the Persons entitled to share in payments and
collections from the Collateral as more fully set forth in this Agreement and
the Security Documents, the term “Lender” shall include Eligible Secured Swap
Counterparties.  In connection with any such distribution of payments and
collections, Administrative Agent shall be entitled to assume that no amounts
are due to any Eligible Secured Swap Counterparty unless such Eligible Secured
Swap Counterparty has notified Administrative Agent of the amount of any such
liability owed to it prior to such distribution. In addition to the foregoing,
the term “Lender” shall, as the context requires, include the Swing Line Lender.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Lender Liens” means the Liens granted in the Collateral in favor of
Administrative Agent for the ratable benefit of the Secured Parties or directly
for the benefit of any Secured Party pursuant to the Financing Documents.

 

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of Borrower by an LC Issuer which expires by its terms
within one year after the date of issuance and in any event at least five
(5) Business Days prior to the Commitment Expiry Date.  Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its expiry
date for one or more successive one (1) year periods provided that the LC Issuer
that issued such Letter of Credit has the right to terminate such Letter of
Credit on each such annual expiration date and no renewal term may extend the
term of the Letter of Credit to a date that is later than the fifth (5th)
Business Day prior to the Commitment Expiry Date.  Each Letter of Credit shall
be either a Lender Letter of Credit or a Supported Letter of Credit.

 

“Letter of Credit Disbursement” means, an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Loan.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(i) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met plus (ii) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit minus (iii) the amount
of Cash Collateral deposited pursuant to Sections 2.3 or 2.9.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Loan
Commitment

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(i) the London interbank offered rate of interest as administered by the ICE
Benchmark Administration (or any

 

16

--------------------------------------------------------------------------------


 

other Person that takes over the administration of such rate) for Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or on any page that can
reasonably be considered a successor or substitute page, or on the appropriate
page of such other information that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion; in each case,
the “Screen Rate”) at approximately 11:00 a.m. London Time (or as soon
thereafter as practicable) two (2) Business Days prior to the beginning of such
Interest Period (provided that if the Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
Dollars, then the rate for this clause (i) shall be the Interpolated Rate at
such time); divided by (ii) the sum of one minus the aggregate (without
duplication) of the aggregate maximum rates of reserve requirement (expressed as
a decimal) then in effect on such day (including basic, supplemental, marginal
and emergency reserves) under any regulations of the Board of Governors of the
Federal Reserve System (or any successor thereto or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System). “Interpolated Rate” means, at any time, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“LIBOR Loans” means any Loans which accrue interest by reference to the LIBOR,
in accordance with the terms of this Agreement.

 

“LIBOR Margin” means for any day, the applicable percent per annum set forth in
the Pricing Table corresponding to the Borrowing Base Usage as of the end of
such day.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other
Financing Documents, Borrower or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset (other than an asset leased
pursuant to an Excluded Property Leaseback).

 

“Limited Conditionality Provision” means that, notwithstanding anything herein
to the contrary, the only representations the accuracy of which shall be a
condition to the obligation of each Lender to make the initial Loans, of
Administrative Agent to issue any Support Agreements on the Closing Date and of
any LC Issuer to issue any Lender Letter of Credit on the Closing Date be
(A) the Purchase Agreement Representations and (B) the Specified Representations
(it being understood that, to the extent any lien search or security interest in
any Collateral (other than (A) customary UCC lien searches with respect to the
Borrower and the Guarantors in their applicable jurisdictions of organization
and (B) a Lien on such Collateral that may be perfected solely (A) by the filing
of a financing statement under the Uniform Commercial Code or (B) by

 

17

--------------------------------------------------------------------------------

 

the delivery of stock certificates of the Borrower and its material wholly-owned
U.S. Subsidiaries (solely to the extent required hereunder)) is not or cannot be
provided and/or perfected on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, the
provision and/or perfection of security interests in such Collateral or, as the
case may be, of such lien searches shall not constitute a condition precedent to
the obligation of each Lender to make the initial Loans, of Administrative Agent
to issue any Support Agreements on the Closing Date, but shall be required to be
delivered, provided, and/or perfected within 60 days after the Closing Date or
such longer period as may be agreed by the Administrative Agent.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.11.

 

“Loans” means the Revolving Loans and the Swing Line Loans.

 

“Long Term Indebtedness” means, at any time, all consolidated Indebtedness of
Borrower that should be classified as “funded indebtedness” or “long term
indebtedness” on Borrower’s balance sheet as of such date, in accordance with
GAAP, excluding “funded indebtedness” or “long term indebtedness” of the
Unrestricted Subsidiaries.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the business,
assets, properties, liabilities (actual or contingent), operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, (ii) the rights and
remedies of Administrative Agent or Lenders under any Financing Document, or the
ability of any Credit Party to perform any of its obligations under any
Financing Document to which it is a party, (iii) the legality, validity or
enforceability of any Financing Document, or (iv) the existence, perfection or
priority of any security interest granted in any Financing Document.

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose assets (when combined with the assets of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended for fiscal quarter
period for which financial statements are available were equal to or greater
than 5.0% of the consolidated assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues (when combined with the revenues
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
during such period were equal to or greater than 5.0% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Restricted Subsidiaries that are not
Material

 

18

--------------------------------------------------------------------------------


 

Subsidiaries have, in the aggregate, (i) (when combined with the assets of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended for fiscal quarter
period for which financial statements are available equal to or greater than
10.0% of the consolidated assets of the Borrower and the Restricted Subsidiaries
at such date or (ii) revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) during
such period equal to or greater than 10.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries”.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.12(b).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

 

“Mortgage Properties” means the Oil and Gas Properties described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lender
Lien in favor of Administrative Agent for the benefit of the Secured Parties and
subject only to the Permitted Liens.

 

“Mortgages” means each Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement executed
by Borrower or any Guarantor in favor of Administrative Agent, for the ratable
benefit of the Secured Parties, as it may be amended or modified and in effect
from time to time.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party from or in respect of
such transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (i) any underwriting discounts and out-of-pocket expenses
paid to a Person that are reasonably incurred by such Credit Party in connection
therewith and (ii) in the case of an Asset Disposition, the amount of any Debt
secured by a Lien on the related asset and discharged from the proceeds of such
Asset Disposition and any taxes paid or reasonably estimated by the applicable
Credit Party to be payable by such Person in respect of such Asset Disposition
(provided, that if the actual amount of taxes paid is less than the estimated
amount, the difference shall immediately constitute Net Cash Proceeds).

 

“Net Borrowing Availability” means, as of any date of calculation, the total
amount of Revolving Loans available to be borrowed by Borrower in accordance
with the terms of this Agreement, excluding any and all outstanding Revolving
Loans on such date of calculation.

 

19

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt of an Unrestricted Subsidiary at any time
outstanding for which no Credit Party is liable for payment, and which is not
secured by any property of any Credit Party, other than the Capital Stock of
such Unrestricted Subsidiary.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Revolving Loans or Swing Line Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit G.

 

“Notice of Borrowing” means a notice of a Responsible Officer, appropriately
completed and substantially in the form of Exhibit C hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer to
Administrative Agent with respect to any issuance, increase or extension of a
Letter of Credit specifying (i) the date of issuance or increase of a Letter of
Credit, (ii) the identity of LC Issuer with respect to such Letter of Credit,
(iii) the expiry date of such Letter of Credit, (iv) the proposed terms of such
Letter of Credit, including the face amount; and (v) the transactions that are
to be supported or financed with such Letter of Credit or increase thereof.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement and any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (i) all Support Agreements, (ii) all Lender Letters of
Credit and (iii) all Swap Contracts entered into with any Eligible Secured Swap
Counterparty.  Notwithstanding the above, when used with reference to any
Guarantor, the term “Obligations” excludes any Excluded Swap Obligations with
respect to such Guarantor.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.

 

20

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of such Credit Party’s business, as conducted
by such Credit Party in accordance with past practices or which is customary in
the oil and gas business.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Loan or Financing Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Financing Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.6(c)).

 

“Participant” has the meaning set forth in Section 11.6(b).

 

“Participant Register” has the meaning set forth in Section 11.6(b).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrower to Administrative Agent under the
Financing Documents shall be made, or such other account as Administrative Agent
shall from time to time specify by notice to Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Permits” has the meaning set forth in Section 3.1.

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Encumbrances” means any or all of the following:

 

21

--------------------------------------------------------------------------------


 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 4.2;

 

(b)           Liens of landlords, vendors, carriers, warehousemen, mechanics,
materialmen, repairmen and other like Liens or charges imposed by law, or
otherwise, arising in the Ordinary Course of Business for amounts not yet
delinquent (including any amounts being withheld) or securing obligations that
are not overdue by more than 90 days or are being contested in compliance with
Section 4.2;

 

(c)           pledges and deposits made in the Ordinary Course of Business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the Ordinary Course of
Business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (i) of Section 8.1;

 

(f)            easements, zoning or other restrictions, rights-of-way,
covenants, conditions, servitudes, permits, authorizations, surface and use
leases and agreements, rights, obligations and similar encumbrances on real or
personal property imposed by law or arising in the Ordinary Course of Business
that:  (i) are of record, (ii) are apparent from a physical inspection of the
affected properties, (iii) Borrower took subject to, (iv) do not secure any
monetary obligations, (v) do not materially detract from the value of the
affected property, and (vi) do not interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

 

(g)           liens in favor of co-owner working interest owners under joint
operating agreements;

 

(h)           inchoate liens arising under ERISA to secure the contingent
liabilities, if any, permitted by this Agreement (other than any lien imposed
pursuant to Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA);

 

(i)            deposits, encumbrances or pledges to secure payments of workers
compensation insurance and related payments, public liability, unemployment and
other insurance, old-age pensions of other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the Ordinary Course of Business;

 

(j)            any Designated Title Exceptions which are incurred in the
Ordinary Course of Business; and

 

(k)           encumbrances arising out of judgments or awards in respect of
which Borrower shall in good faith be prosecuting an appeal or proceedings for
review; provided that Borrower shall have set aside on its books adequate
reserves, in accordance with GAAP, with respect to such judgment or award;

 

22

--------------------------------------------------------------------------------


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt (other than Bonds).

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 180 days after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 365 days after the date of acquisition thereof
that are issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$250,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Permitted Securities” means publicly issued (or privately placed with rights to
exchange for publicly issued) subordinated unsecured notes or senior unsecured
notes issued by Borrower or unsecured bridge loans incurred by the Borrower
(including unsecured guaranties thereof by Restricted Subsidiaries that are
Guarantors), including securities convertible into common stock, or preferred
Capital Stock issued by Borrower, in an aggregate amount outstanding (whether of
principal amount, face amount or liquidation preference amount) not in excess of
$550,000,000, which (i) by its terms (or the terms of any security into which it
is convertible or for which it is exchangeable) does not mature and is not
redeemable (whether mandatorily or otherwise) at the option of the holder
thereof nor convertible or exchangeable (other than for shares of common stock
or preferred Capital Stock), in each case prior to 12 months after the
Commitment Expiry Date (other than (i) pursuant to customary asset sale or
change of control provisions or (ii) any bridge loan, which automatically
converts into exchange loans or exchange notes with terms not inconsistent with
this clause (i)) and (ii) is not subject to covenants or events of default (or
other provisions which have the same effect as covenants or events of default)
at the time of issuance which are materially more restrictive, taken as a whole,
on Borrower than those customarily required for publicly traded unsecured notes
of the same type or bridge loans issued or incurred by companies of a similar
credit rating and in the same industry of Borrower, as determined in the good
faith judgment of the Board of Directors.

 

23

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA, but excluding any Multiemployer Plan) subject to Title IV of ERISA in
respect of which the Borrower or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Table” means the following table:

 

 

 

 

 

Revolving Loans and all other
Obligations

 

 

 

Tier
Level

 

Borrowing Base
Utilization

 

LIBOR
Margin

 

Base Rate
Margin

 

Commitment Fee

 

1

 

Greater than or equal to 90%

 

2.75

%

1.75

%

0.500

%

2

 

Greater than or equal to 75%, but less than 90%

 

2.50

%

1.50

%

0.500

%

3

 

Greater than or equal to 50%, but less than 75%

 

2.25

%

1.25

%

0.500

%

4

 

Greater than or equal to 25%, but less than 50%

 

2.00

%

1.00

%

0.375

%

5

 

Less than 25%

 

1.75

%

0.75

%

0.375

%

 

“Production Proceeds” has the meaning set forth in Section 4.10(f).

 

“Pro Forma Determination” has the meaning given in Section 2.16(f).

 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of any
Swap Contract or for a particular month, as applicable, from the interests in
Oil and Gas Properties owned by any Credit Party which are located in or
offshore of the United States to the extent then categorized as Proved Developed
Producing Reserves, as such production is projected in the most recent report
delivered pursuant to Section 4.1(i) or (j), after deducting projected
production from any properties or interests sold or under contract for sale that
had been included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of such
Section 4.1(i) or (j) and otherwise are reasonably satisfactory to
Administrative Agent.

 

“Pro Rata Share” means (i) with respect to a Lender’s obligation to make
Revolving Loans, to purchase interests and participations in Letters of Credit
and related Support

 

24

--------------------------------------------------------------------------------


 

Agreement liabilities and obligations pursuant to Section 2.9(f), such Lender’s
right to receive the unused line fee described in Section 2.7(b), and such
Lender’s obligation to share in Letter of Credit Liabilities and to receive the
related Letter of Credit fee described in Section 2.9(b), the Revolving Loan
Commitment Percentage of such Lender, (ii) with respect to a Lender’s right to
receive payments of principal and interest with respect to Revolving Loans, such
Lender’s Revolving Loan Exposure with respect thereto and (iii) for all other
purposes (including without limitation the indemnification obligations arising
under Section 10.6) with respect to any Lender, the percentage obtained by
dividing (A) the Revolving Loan Commitment Amount of such Lender (or, in the
event the Revolving Loan Commitment shall have been terminated, such Lender’s
then existing Revolving Loan Outstandings), by (B) the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

 

“Proved Reserves” means Proved Reserves as defined in Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect from time to time and “Proved Developed
Producing Reserves” means Proved Reserves, which are categorized as both
“Developed” and “Producing” in such Definitions.

 

“Purchase Agreement” means the Purchase and Sale Agreement (together with all
exhibits, schedules and disclosure letters thereto) dated as of July 6, 2014
among the Borrower, the Seller and, as applicable, their respective affiliates.

 

“Purchase Agreement Representations” means the representations made by the
Seller in the Purchase Agreement as are material to the interests of the
Lenders, but only to the extent that the accuracy of any such representation is
a condition to the Borrower’s obligations to close under the Purchase Agreement
or the Borrower has the right to terminate its obligations under the Purchase
Agreement as a result of a breach of such representations in the Purchase
Agreement.

 

“Qualified ECP Credit Party” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or otherwise constitutes an “eligible contract
participant”, as defined in the Commodity Exchange Act, or any regulations
promulgated thereunder, at such time.

 

“Reimbursement Obligations” means, at any date, the obligations of Borrower then
outstanding to reimburse (i) Administrative Agent for payments made by
Administrative Agent under a Support Agreement and/or (ii) any LC Issuer, for
payments made by such LC Issuer under a Lender Letter of Credit.

 

“Replacement Lender” has the meaning set forth in Section 11.6(c).

 

“Required Lenders” means, subject to the provisions of Section 10.13(d), at any
time Lenders holding (i) one hundred percent (100%) in the case of a
determination that the Borrowing Base is to be increased above the Borrowing
Base then in effect (including pursuant to Section 2.3(c), 2.16 or 4.10(g)),
(ii) sixty-six and two thirds percent (66 2/3%) or more in the case of a
determination that the Borrowing Base is to be the same as or less than the
Borrowing

 

25

--------------------------------------------------------------------------------


 

Base then in effect (including pursuant to Section 2.3(c), 2.16 or 4.10(g)) and
(iii) greater than fifty percent (50%) in all instances other than clauses
(i) and (ii) above, in each case, of (A) the sum of the Revolving Loan
Commitment or (B) if the Revolving Loan Commitment has been terminated, of the
sum of the then aggregate outstanding principal balance of the Loans plus the
then aggregate amount of Letter of Credit Liabilities; provided that the
Revolving Loan Commitment Amount of, and the portion of the aggregate
outstanding principal balance of the Loans plus the then aggregate amount of
Letter of Credit Liabilities held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Reserve Report” means the report regarding the Proved Reserves of the Credit
Parties, in form and scope reasonably acceptable to Administrative Agent,
provided pursuant to Section 4.1(i) or (j).

 

“Reserve Documents” has the meaning given in Section 4.1(k).

 

“Responsible Officer” means any of the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or any other officer of
Borrower or the Guarantor acceptable to Administrative Agent.

 

“Restricted Payment” means as to any Person (i) any dividend or other
distribution (whether in cash, Capital Stock or other property) on any equity
interest in such Person (except those payable solely in Capital Stock of the
same class), (ii) any payment by such Person on account of (A) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any Capital Stock in such Person or any claim respecting the
purchase or sale of any equity interest in such Person or (B) any option,
warrant or other right to acquire any Capital Stock in such Person or (iii) any
optional or voluntary payment, purchase, redemption, retirement, defeasance,
surrender, cancellation, termination or acquisition of any Permitted Securities.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount”, as such amount may be adjusted from time to
time by (a) any reduction or termination of the Revolving Loan Commitment
pursuant to Section 2.6, (b) any “Amounts Assigned” pursuant to the terms of any
and all effective Assignment Agreements to

 

26

--------------------------------------------------------------------------------


 

which such Lender is a party or (c) otherwise modified pursuant to the terms of
this Agreement (including Section 2.19).

 

“Revolving Loan Commitment Increase Agreement” has the meaning given in
Section 2.19(b)(vii).

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (i) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” and
(ii) on any date following the Closing Date, the percentage equal to the
Revolving Loan Commitment Amount of such Lender on such date divided by the
aggregate Revolving Loan Commitment Amounts of all Lenders on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the least of (i) the Revolving Loan
Commitment, (ii) the Borrowing Base or (iii) the Draw Limit.

 

“Revolving Loan Outstandings” means at any time of calculation (i) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities plus the then existing
outstanding principal amount of Swing Line Loans and (ii) when used with
reference to any single Lender, the sum of the then existing outstanding
principal amount of Revolving Loans advanced by such Lender plus the then
existing Letter of Credit Liabilities for the account of such Lender plus such
Lender’s Revolving Loan Commitment Percentage of the then existing outstanding
principal amount of Swing Line Loans.

 

“Revolving Loans” has the meaning set forth in Section 2.1.

 

“Screen Rate” has the meaning set forth in the definition of “LIBOR”.

 

“Secured Parties” means, collectively, Administrative Agent, the Lenders, the LC
Issuer, the Eligible Secured Swap Counterparties, each co-agent or sub-agent
appointed by Administrative Agent from time to time pursuant to Section 10.1,
and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Administrative Agent for its own benefit and the benefit of Secured Parties, as
any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

27

--------------------------------------------------------------------------------

 

“Seller” means, collectively, Citrus Energy Appalachia, LLC, TLK Energy LLC and
Troy Energy Investments, LLC.

 

“Senior Notes” means the Borrower’s senior unsecured notes due 2022.

 

“Settlement Date” has the meaning set forth in Section 10.13(b).

 

“Settlement Service” has the meaning set forth in Section 11.6(a).

 

“Solvent” means, immediately after giving effect to the consummation of the
Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

“Special Determination” has the meaning given in Section 2.16(c).

 

“Specified Representations” means the representations and warranties made
pursuant to the first sentence of Section 3.1 (regarding corporate existence
only), Section 3.2 (regarding power and authority and non-contravention of
Organizational Documents only), Section 3.3, Section 3.8 (to the extent relating
to a breach of Section 5.16 only), Section 3.10, Section 3.11,
Section 3.12(b) (to the extent relating to OFAC only), Section 3.18 and
Section 3.22 (subject to the Limited Conditionality Provision).

 

“Stated Rate” has the meaning set forth in Section 2.12(b).

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of Law or otherwise, and (ii) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Borrower.

 

28

--------------------------------------------------------------------------------


 

“Support Agreement” has the meaning set forth in Section 2.9(a).

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

 

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

 

“Swap Obligation” means any obligation to pay or perform under any Swap, whether
as a party to such Swap or by providing any guarantee of or provision of support
for such Swap (and whether or not such obligation is pursuant to a Swap Contract
entered into with any Eligible Secured Swap Counterparty).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.18.

 

“Swing Line Lender” means BMO Harris Financing, Inc., in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Lender’s Quoted Rate” has the meaning specified in Section 2.18(b).

 

“Swing Line Loans” has the meaning specified in Section 2.18(a).

 

“Swing Line Borrowing Notice” means a notice of a Responsible Officer of a Swing
Line Borrowing pursuant to Section 2.18(b), which, if in writing, shall be
appropriately completed and substantially in the form of Exhibit D.

 

“Swing Line Sublimit” means $10,000,000.  The Swing Line Sublimit is part of,
and not in addition to, the Revolving Loan Limit.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” has the meaning set forth in Section 2.3.

 

“Transactions” means the transactions contemplated by this Agreement to occur on
the Closing Date, the issuance of the Senior Notes, the Acquisition and the
payment of fees and expenses incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

29

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of Borrower in the manner provided below, and (ii) any Subsidiary of
an Unrestricted Subsidiary.  As of the Closing Date, Warren Energy Services, LLC
is currently an Unrestricted Subsidiary.  The Board of Directors of Borrower
may, at any time and from time to time, designate any Subsidiary (including any
newly acquired or newly formed Subsidiary, but excluding any Subsidiary that
owns or operates Oil and Gas Properties included in the Borrowing Base except to
the extent Borrower complies with clause (iii) of Section 10.9 in connection
therewith) to be an Unrestricted Subsidiary provided that (1) no Default or
Event of Default has occurred or is continuing at the time of such designation
and after giving effect to such designation, (2) immediately after such
designation, neither Borrower nor any Guarantor has any obligation to pay any
Debt of such Subsidiary (excluding any contingent liability arising solely by
virtue of such Person’s general partnership interest so long as (A) such
Unrestricted Subsidiary’s charter documents prohibit it from incurring Debt,
(B) such Unrestricted Subsidiary has not incurred any Debt, has not in any way
guaranteed any Debt of such Subsidiary, nor has any assets or properties
(excluding a pledge of the Capital Stock in such Subsidiary) which are subject
to any Lien securing any Debt of such Subsidiary, and (C) notice of any such
designation is promptly given to Administrative Agent in writing).  The Board of
Directors of Borrower may, at any time and from time to time, designate any
Unrestricted Subsidiary to be a Restricted Subsidiary provided that (x) no
Default or Event of Default has occurred or is continuing at the time of such
designation and after giving effect to such designation, and (y) notice of any
such designation is promptly given to Administrative Agent in writing.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Capital Stock (other than, in the case of a
corporation, directors’ qualifying shares, to the extent legally required) are
directly or indirectly owned and controlled by such Person or one or more
Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2            Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including without
limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Borrower and its Consolidated Subsidiaries delivered to Administrative Agent and
Lenders.  If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrower or Required Lenders shall so request, Administrative Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements

 

30

--------------------------------------------------------------------------------


 

and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

Section 1.3            Other Definitional Provisions and References.

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  The words “assets” and “property” shall be construed
to have the same meaning and to refer to any and all tangible and intangible
asset and properties any type.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.  Time is of the essence in Borrower’s and each other Credit
Party’s performance under this Agreement and all other Financing Documents.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or act shall include
all related current regulations and all amendments and any successor statutes,
acts and regulations.  References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States.  References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto.

 

ARTICLE 2
LOANS AND LETTERS OF CREDIT

 

Section 2.1            Revolving Loans and Borrowings.

 

On the terms and subject to the conditions set forth herein, each Lender
severally agrees to make Loans to Borrower from time to time as set forth herein
(each a “Revolving Loan”, and collectively, “Revolving Loans”) equal to such
Lender’s Revolving Loan Commitment Percentage of Revolving Loans requested by
Borrower hereunder, provided that after giving effect thereto, the Revolving
Loan Outstandings shall not exceed the Revolving Loan Limit.  Within the
foregoing limits, Borrower may borrow under this Section 2.1, may prepay or
repay Revolving Loans from time to time and may reborrow Revolving Loans
pursuant to this Section 2.1.

 

Section 2.2            Advancing Revolving Loans.

 

(a)           Notice of Borrowing.  Borrower shall deliver to Administrative
Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing (other than Revolving Loans made pursuant to Section 2.2(b) below),
such Notice of Borrowing to be delivered no later than noon (Central time)
(i) on the day of such proposed borrowing, in the case of Base Rate Loans in an
aggregate principal amount equal to or less than $5,000,000, (ii) on the
Business

 

31

--------------------------------------------------------------------------------


 

Day prior to such proposed borrowing, in the case of Base Rate Loans in an
aggregate principal amount greater than $5,000,000 and (iii) on the third (3rd)
Business Day prior to such proposed borrowing, in the case of all LIBOR Loans. 
Once given, except as provided in Section 2.7(e)(ii), a Notice of Borrowing
shall be irrevocable and Borrower shall be bound thereby. Each request for a
LIBOR Loan, whether by original issuance, conversion or continuation, and each
request for Base Rate Loans, shall be in a minimum amount of $250,000 and, if in
excess of such amount, in an integral multiple of $50,000 in excess of such
amount.

 

(b)           Authority on Notice. Borrower hereby authorizes Lenders and
Administrative Agent to make Revolving Loans (other than LIBOR Loans) based on
telephonic notices made by any Person which Administrative Agent, in good faith,
believes to be acting on behalf of Borrower.  Borrower agrees to promptly
deliver to Administrative Agent a Notice of Borrowing in respect of each
Revolving Loan requested by telephone following such request.  If the Notice of
Borrowing differs in any respect from the action taken by Administrative Agent
and Lenders, the records of Administrative Agent and Lenders shall govern absent
manifest error.  Borrower further hereby authorizes Lenders and Administrative
Agent to make Revolving Loans based on electronic notices made by any Person
which Administrative Agent, in good faith, believes to be acting on behalf of
Borrower, but only after Administrative Agent shall have established procedures
acceptable to Administrative Agent for accepting electronic Notices of
Borrowing, as indicated by Administrative Agent’s written confirmation thereof.

 

(c)           Authority to Advance Revolving Loans.  Borrower and each Lender
hereby authorizes Administrative Agent to make Revolving Loans (which shall be
Base Rate Loans) on behalf of Lenders, at any time in its sole discretion, as
provided in Section 2.9(c), with respect to obligations arising under Support
Agreements and/or Lender Letters of Credit, and to pay interest, fees, expenses
and other charges payable by any Credit Party from time to time under this
Agreement or any other Financing Document, so long as, in each case, after
giving effect to any such Revolving Loans pursuant to this Section 2.2(c), the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit; provided,
that Administrative Agent shall have no obligation at any time to make any
Revolving Loan pursuant to the provisions of this Section 2.2(c). 
Administrative Agent shall have the right to make Revolving Loans pursuant to
the provisions of this Section 2.2(c) regardless of whether the conditions
precedent set forth in Section 7.2 are then satisfied, including the existence
of any Default or Event of Default either before or after giving effect to the
making of such Revolving Loans.

 

Section 2.3            Mandatory Prepayments.

 

(a)           Termination Date.  The Revolving Loan Commitment shall terminate
upon the earliest to occur of (i) the Commitment Expiry Date, (ii) any date on
which Administrative Agent or Required Lenders elect to terminate the Revolving
Loan Commitment pursuant to Section 8.2 or the Revolving Loan Commitments
automatically terminate pursuant to Section 8.2 and (iii) the date Borrower
elects to terminate the Revolving Loan Commitment pursuant to Section 2.6 (such
earliest date being the “Termination Date”).  On the Termination Date, there
shall become due, and Borrower shall pay the entire outstanding principal amount
of each Revolving Loan, together with accrued and unpaid Obligations pertaining
thereto.

 

32

--------------------------------------------------------------------------------


 

(b)           Asset Disposition.  Upon the reduction of the Borrowing Base
pursuant to Section 2.16(d), in the event a Borrowing Base Deficiency shall
occur as a result of such reduction in the Borrowing Base, Borrower shall
immediately repay the Loans or Cash Collateralize Letter of Credit Liabilities
in the manner specified in Section 2.9(e) or cancel outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount at least
equal to the Borrowing Base Deficiency.

 

(c)           Borrowing Base Deficiency.  If at any time, other than as set
forth in Section 2.3(b) or Section 2.3(d), a Borrowing Base Deficiency shall
occur, then upon notice from Administrative Agent of the deficiency, Borrower
shall either:

 

(i)            reduce the deficiency within 30 days after such notice from
Administrative Agent by making a mandatory prepayment of principal on the Loans
in the amount of 100% of the Borrowing Base Deficiency;

 

(ii)           reduce the deficiency by making four (4) mandatory prepayments of
principal on the Loans (or Cash Collateralize Letter of Credit Liabilities in
the manner specified in Section 2.9(e) or cancel outstanding Letters of Credit,
or any combination of the foregoing), each being in the amount of 25% of the
Borrowing Base Deficiency, such installments being due and payable on the 90th,
120th, 150th and 180th days after such notice from Administrative Agent, or

 

(iii)          provide Administrative Agent with additional security including
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other security documents in form and substance reasonably
satisfactory to Administrative Agent, granting, confirming, and perfecting first
and prior liens or security interests in collateral (subject to Permitted Liens)
reasonably acceptable to Required Lenders to increase the Borrowing Base (as
determined in their reasonable discretion consistent with prudent oil and gas
banking industry lending standards at the time) to an amount that eliminates
such Borrowing Base Deficiency.

 

If Borrower has not reduced the Borrowing Base Deficiency in its entirety
pursuant to clause (i), Borrower shall within 30 days after such notice from
Administrative Agent notify Administrative Agent whether it will reduce the
Borrowing Base Deficiency pursuant to clause (ii) or (iii) or a combination
thereof and, if applicable, the proposed collateral under clause (iii).  If such
proposed collateral is acceptable to Required Lenders, Borrower shall provide
such security documents within sixty (60) days after such notice by Borrower. 
If Required Lenders determine in their reasonable discretion that the giving of
such proposed collateral will not serve to eliminate the Borrowing Base
Deficiency, then Borrower shall be required to make the prepayments specified in
the preceding subsection (ii) of this subsection (c).

 

(d)           Issue of Permitted Securities.  Upon the incurrence or issuance of
Permitted Securities, Borrower shall make a mandatory prepayment on the Loan in
an amount, if any, required to eliminate any Borrowing Base Deficiency resulting
from the decrease in the Borrowing Base pursuant to Section 2.16(e).

 

33

--------------------------------------------------------------------------------


 

Section 2.4            All Prepayments.

 

Any prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall include interest on the principal amount being repaid and
shall be subject to Section 2.7(e)(iv).  All prepayments of a Loan shall be
applied first to that portion of such Loan comprised of Base Rate Loans and then
to that portion of such Loan comprised of LIBOR Loans, in direct order of
Interest Period maturities.

 

Section 2.5            Optional Prepayments of Revolving Loans.

 

Subject to the provisions Section 2.7(e)(iv), Borrower may from time to time
prepay the Revolving Loans in whole or in part; provided that any such partial
prepayment of the Revolving Loans shall be in an amount equal to $250,000 or a
higher integral multiple of $50,000; provided further that such prepayments
shall require notice to Administrative Agent not later than noon (Central time)
(i) three Business Days prior to the date of prepayment of LIBOR Loans and
(ii) on the Business Day of the prepayment of Base Rate Loans.

 

Section 2.6            Termination or Reduction of Revolving Loan Commitment.

 

Borrower may, upon notice to Administrative Agent, terminate the Revolving Loan
Commitment, or from time to time permanently reduce the Revolving Loan
Commitment or the then existing Borrowing Base; provided that (i) any such
notice shall be received by Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) Borrower shall not terminate
or reduce the Revolving Loan Commitment or the then existing Borrowing Base if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Revolving Loan Outstandings would exceed the resulting Revolving Loan Commitment
or the then existing Borrowing Base.  Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Revolving Loan
Commitment or the then existing Borrowing Base.  Any reduction of the Revolving
Loan Commitment or the then existing Borrowing Base shall be applied to each
Lender according to its Revolving Loan Commitment Percentage.  All fees accrued
until the effective date of any termination of the Revolving Loan Commitment or
the then existing Borrowing Base shall be paid on the effective date of such
termination.

 

Section 2.7            Interest, Interest Calculations and Certain Fees.

 

(a)           Interest.  From and following the Closing Date, depending upon
Borrower’s election from time to time, subject to the terms hereof, to have
portions of the Loans accrue interest determined by reference to the Base Rate
or the LIBOR, the Loans and the other Obligations shall bear interest at the
applicable rates set forth below:

 

(i)            If a Base Rate Loan, or any other Obligation other than a LIBOR
Loan, then at the sum of the Base Rate plus the applicable Base Rate Margin.

 

(ii)           If a LIBOR Loan, then at the sum of the LIBOR plus the applicable
LIBOR Margin.

 

34

--------------------------------------------------------------------------------


 

(b)           Unused Line Fee.  From and following the Closing Date, Borrower
shall pay Administrative Agent, for the benefit of each Lender committed to make
Revolving Loans (other than a Defaulting Lender), a fee in an amount computed on
a daily basis equal to (i) such Lender’s Pro Rata Share of the Revolving Loan
Limit on such day less (ii) the sum of the then existing aggregate outstanding
principal amount of Revolving Loans advanced by such Lender plus the then
existing Letter of Credit Liabilities for the account of such Lender on such
day, multiplied by the applicable percentage specified as the “Commitment Fee”
in the Pricing Table corresponding to the Borrowing Base Usage as of the end of
such day.  Such fee is to be paid quarterly in arrears on the last day of each
quarter.

 

(c)           Agent’s Fees.  Borrower shall pay to Administrative Agent fees in
such amounts and at such times as set forth in that certain letter agreement
dated July 6, 2014 among Administrative Agent, BMO Capital Markets Inc. and
Borrower, as amended from time to time.

 

(d)           Computation of Interest and Related Fees.  Other than calculations
in respect of interest at the Base Rate (which shall be made on the actual
number of days elapsed in a 365/366-day year), all interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Base Rate Loan and the
first day of an Interest Period with respect to a LIBOR Loan shall be included
in the calculation of interest.  The date of payment of a Base Rate Loan and the
last day of an Interest Period with respect to a LIBOR Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  Interest on all Base Rate
Loans is payable in arrears on the last day of each calendar quarter and on the
Termination Date.  Interest on LIBOR Loans shall be payable on the last day of
the applicable Interest Period, unless the Interest Period is greater than three
(3) months, in which case interest will be payable on the last day of each three
(3) month interval.  In addition, interest on LIBOR Loans is due on the
Termination Date.

 

(e)           LIBOR Provisions.

 

(i)            LIBOR Election.  Subject to the provisions of Section 8.4,
Borrower may request that Revolving Loans permitted to be made hereunder be
LIBOR Loans, that outstanding portions of Revolving Loans be converted to LIBOR
Loans and that all or any portion of a LIBOR Loan be continued as a LIBOR Loan
upon expiration of the applicable Interest Period.  Any such request will be
made by submitting a Notice of Borrowing to Administrative Agent.  Once given,
and except as provided in clause (ii) below, a Notice of Borrowing shall be
irrevocable and Borrower shall be bound thereby.  Upon the expiration of an
Interest Period, in the absence of a new Notice of Borrowing submitted to
Administrative Agent not less than three (3) Business Days prior to the end of
such Interest Period, the LIBOR Loan then maturing shall be automatically
converted to a Base Rate Loan.  There may be no more than ten (10) LIBOR Loans
outstanding at any one time.  Loans which are not requested as LIBOR Loans in
accordance with this Section 2.7(e)(i) shall be Base Rate Loans.  Administrative
Agent shall notify Lenders, by telephonic or facsimile notice, of each Notice of
Borrowing received by Administrative Agent not less than two (2) Business Days
prior to the first day of the Interest Period of the LIBOR Loan requested
thereby.

 

35

--------------------------------------------------------------------------------


 

(ii)           Inability to Determine LIBOR.  If prior to commencement of any
Interest Period relating to a LIBOR Loan, (x) Administrative Agent shall have
determined (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable methods (including, without limitation, by
means of an Interpolated Rate) do not exist for ascertaining LIBOR for such
Interest Period or (y) Administrative Agent shall have been notified by the
Required Lenders that LIBOR as determined for such Interest Period (by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market) will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) or making or maintaining their affected
Loans during such Interest Period, Administrative Agent shall promptly provide
notice of such determination to Borrower and Lenders (which shall be conclusive
and binding on Borrower and Lenders).  In such event (A) any request for a LIBOR
Loan or for a conversion to or continuation of a LIBOR Loan shall be
automatically withdrawn and shall be deemed a request for, or a conversion to, a
Base Rate Loan, (B) each LIBOR Loan will automatically, on the last day of the
then current Interest Period relating thereto, convert to a Base Rate Loan and
(C) the obligations of Lenders to make LIBOR Loans shall be suspended until
Administrative Agent or Required Lenders determine that the circumstances giving
rise to such suspension no longer exist, in which event Administrative Agent
shall so notify Borrower and Lenders.

 

(iii)          Illegality.  Notwithstanding any other provisions hereof, if any
Law shall make it unlawful for any Lender to make, fund or maintain LIBOR Loans,
such Lender shall promptly give notice of such circumstances to Administrative
Agent, Borrower and the other Lenders.  In such an event, (A) the commitment of
such Lender to make LIBOR Loans, continue LIBOR Loans as LIBOR Loans or convert
Base Rate Loans to LIBOR Loans shall be immediately suspended and (B) such
Lender’s outstanding LIBOR Loans shall be converted automatically to Base Rate
Loans on the last day of the Interest Period thereof or at such earlier time as
may be required by Law.

 

(iv)          LIBOR Breakage Fee.  Upon (A) any default by Borrower in making
any borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Administrative Agent of any applicable Notice of
Borrowing or (B) any payment of a LIBOR Loan on any day that is not the last day
of the Interest Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), Borrower shall
promptly pay Administrative Agent, for the benefit of all Lenders that funded or
were prepared to fund any such LIBOR Loan, an amount equal to the amount of any
losses, expenses and liabilities (including, without limitation, any loss
(including interest paid) in connection with the re-employment of such funds)
that any Lender may sustain as a result of such default or such payment.  For
purposes of calculating amounts payable to a Lender under this paragraph, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at LIBOR in an amount equal to the
amount of that LIBOR Loan and having a maturity and repricing characteristics
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to Borrower and shall be conclusive absent manifest error. 
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

36

--------------------------------------------------------------------------------


 

(v)           Increased Costs.  If, after the Closing Date, the adoption or
taking effect of, or any change in, any Law, or any change in the
interpretation, administration or application of any Law by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or compliance by any Lender with any
request, guideline or directive (whether or not having the force of Law) of any
such authority, central bank or comparable agency:  (A) shall impose, modify or
deem applicable any reserve (including any reserve imposed by the Board of
Governors of the Federal Reserve System, or any successor thereto, but excluding
any reserve included in the determination of the LIBOR pursuant to the
provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender, (B) shall
subject any Lender or the Administrative Agent to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto or
(C) shall impose on any Lender any other condition affecting its LIBOR Loans,
any of its Notes (if any) or its obligation to make LIBOR Loans; and the result
of anything described in clauses (A), (B) and (C) above is to increase the cost
to (or to impose a cost on) such Lender of making or maintaining any LIBOR Loan,
or to reduce the amount of any sum received or receivable by such Lender under
this Agreement or under any of its Notes (if any) with respect thereto, then
within 15 days after demand by such Lender (which demand shall be accompanied by
a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrower shall promptly pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefore;
provided that, if such adoption, taking effect, or change is given retroactive
effect, then the 180-day period referred to above shall be extended to include
the retroactive effect thereof.  Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in law”, regardless of the date enacted, adopted or
issued.

 

Section 2.8            Notes; Commitments Several.

 

(a)           The portion of the Revolving Loans made by each Lender shall be
evidenced, if so requested by such Lender, by a Note executed by Borrower in an
original principal amount equal to such Lender’s Pro Rata Share of the Revolving
Loan Commitment.  The Swing Line Loans made by Swing Line Lender shall be
evidenced, if so requested by Swing Line Lender, by a Note executed by Borrower
in a principal amount equal to the Swing Line Sublimit.

 

(b)           The obligations of the Lenders hereunder to make Revolving Loans,
to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.6 are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.6 on any date required hereunder

 

37

--------------------------------------------------------------------------------

 

shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.6.

 

(c)           Nothing in this Agreement shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

Section 2.9            Letters of Credit and Letter of Credit Fees.

 

(a)           Letter of Credit.  On the terms and subject to the conditions set
forth herein, the Revolving Loan Commitment may be used by Borrower, in addition
to the making of Revolving Loans hereunder, prior to the Termination Date,
(x) by any Lender specified herein as an LC Issuer to issue or increase the
amount of, or extend the expiry date of, one or more Lender Letters of Credit or
(y) by Administrative Agent for the issuance of letters of credit, guarantees or
other agreements or arrangements (each, a “Support Agreement”) to induce an LC
Issuer, other than such a Lender, to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit, so long as, in each case:

 

(i)            Administrative Agent shall have received a Notice of LC Credit
Event at least two (2) Business Days before the relevant date of issuance,
increase or extension; and

 

(ii)           after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities does not exceed the Letter of
Credit Sublimit, and (B) the Revolving Loan Outstandings do not exceed the
Revolving Loan Limit.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrower and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

 

(b)           Letter of Credit Fee.  Borrower shall pay to Administrative Agent,
for the benefit of Lenders, a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate per annum equal to
the LIBOR Margin then applicable to Revolving Loans.  Such fee shall be payable
in arrears on the last day of each calendar quarter prior to the Termination
Date and on such date.  In addition, Borrower agrees to pay to LC Issuer,
quarterly in arrears, on the last day of each calendar quarter, a fronting fee
in connection with any Letter of Credit equal to 0.125% per annum times the
daily maximum amount available to be drawn on such Letter of Credit.  Borrower
also agrees to pay to the LC Issuer such other usual and customary fees
associated with any transfers, amendments, drawings, negotiations or reissuances
of any Letters of Credit.

 

(c)           Reimbursement Obligations of Borrower.  If either Administrative
Agent shall make a payment to an LC Issuer pursuant to a Support Agreement, or
any Lender shall notify

 

38

--------------------------------------------------------------------------------


 

Administrative Agent that it has made payment in respect of a Lender Letter of
Credit, (i) Borrower shall promptly reimburse Administrative Agent or such
Lender, as applicable, for the amount of such payment and (ii) Borrower shall be
deemed to have immediately requested that Lenders make a Revolving Loan, which
shall be a Base Rate Loan, in a principal amount equal to the amount of such
payment (but solely to the extent Borrower shall have failed to directly
reimburse Administrative Agent or, with respect to Lender Letters of Credit, the
applicable LC Issuer, for the amount of such payment).  Administrative Agent
shall promptly notify Lenders of any such deemed request and each Lender hereby
agrees to make available to Administrative Agent not later than noon (Central
time) on the Business Day following such notification from Administrative Agent
such Lender’s Pro Rata Share of such Revolving Loan.  Each Lender hereby
absolutely and unconditionally agrees to fund such Lender’s Pro Rata Share of
the Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including (without limitation) (A) the occurrence and
continuance of a Default or Event of Default, (B) the fact that, whether before
or after giving effect to the making of any such Revolving Loan, the Revolving
Loan Outstandings exceed or will exceed the Revolving Loan Limit and/or (C) the
non-satisfaction of any conditions set forth in Section 7.  Administrative Agent
hereby agrees to apply the gross proceeds of each Revolving Loan deemed made
pursuant to this Section 2.9(c) in satisfaction of Borrower’s reimbursement
obligations arising pursuant to this Section 2.9(c).  Borrower shall pay
interest, on demand, on all amounts so paid by Administrative Agent for each day
until Borrower reimburses Administrative Agent therefor at a rate per annum
equal to the then current interest rate applicable to Revolving Loans (which are
Base Rate Loans) for such day.

 

(d)           Reimbursement and Other Payments by Borrower.  The obligations of
Borrower to reimburse Administrative Agent and/or the applicable LC Issuer
pursuant to Section 2.9(c) shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following:

 

(i)            any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;

 

(ii)           the existence of any claim, set-off, defense or other right which
Borrower may have at any time against the beneficiary of any Letter of Credit,
LC Issuer (including any claim for improper payment), Administrative Agent, any
Lender or any other Person, whether in connection with any Financing Document or
any unrelated transaction, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(iii)          any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(iv)          any affiliation between LC Issuer and Administrative Agent; or

 

(v)           to the extent permitted under applicable Law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing;

 

39

--------------------------------------------------------------------------------


 

provided that the foregoing shall not be construed to excuse the LC Issuer from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the LC Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit strictly comply with the
terms thereof.  The Parties expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the LC Issuer (as finally
determined by a court of competent jurisdiction), the LC Issuer shall be deemed
to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the LC Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(e)           Deposit Obligations of Borrower.  In the event any Letters of
Credit are outstanding at the time that Borrower prepays or is required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrower shall
(i) deposit with Administrative Agent for the benefit of all Lenders cash in an
amount equal to one hundred five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Administrative Agent, for its
benefit and the benefit of issuers of Lender Letters of Credit, to reimburse
payments of drafts drawn under such Letters of Credit and pay any fees and
expenses related thereto and (ii) prepay the fee payable under
Section 2.9(b) with respect to such Letters of Credit for the full remaining
terms of such Letters of Credit.  Upon termination of any such Letter of Credit
and provided no Event of Default then exists, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to Borrower,
together with the deposit described in the preceding clause (i) attributable to
such Letter of Credit, but only to the extent not previously applied by
Administrative Agent in the manner described herein.

 

(f)            Participations in Support Agreements and Lender Letters of
Credit.

 

(i)            Concurrently with the issuance of each Supported Letter of
Credit, Administrative Agent shall be deemed to have sold and transferred to
each Lender, and each such Lender shall be deemed irrevocably and immediately to
have purchased and received from Administrative Agent, without recourse or
warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share, Administrative Agent’s Support Agreement liabilities
and obligations in respect of such Letters of Credit and Borrower’s
Reimbursement Obligations with respect thereto.

 

(ii)           Concurrently with the issuance of each Lender Letter of Credit,
the LC Issuer in respect thereof shall be deemed to have sold and transferred to
each Lender, and each such Lender shall be deemed irrevocably and immediately to
have purchased and received from such LC Issuer, without recourse or warranty,
an undivided interest and participation in, to the extent of such Lender’s Pro
Rata Share, such Lender Letter of Credit and Borrower’s Reimbursement
Obligations with respect thereto.  Any purchase obligation arising pursuant to

 

40

--------------------------------------------------------------------------------


 

the immediately two preceding sentences shall be absolute and unconditional and
shall not be affected by any circumstances whatsoever.

 

(iii)          If either (A) Administrative Agent makes any payment or
disbursement under any Support Agreement and/or (B) an LC Issuer makes any
payment or disbursement under any Lender Letter of Credit, and Borrower has not
reimbursed Administrative Agent or, as applicable, the applicable LC Issuer with
respect to any Lender Letter of Credit in full for such payment or disbursement
in accordance with Section 2.9(c), or (C) any reimbursement received by
Administrative Agent or any LC Issuer from any Credit Party is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Credit Party or otherwise, each Lender shall be irrevocably and unconditionally
obligated to pay to Administrative Agent, or the applicable LC Issuer, as
applicable, its Pro Rata Share of such payment or disbursement (but no such
payment shall diminish the Obligations of Borrower under Section 2.9(c)).  To
the extent any such Lender shall not have made such amount available to
Administrative Agent, or the applicable LC Issuer, as applicable, by noon
(Central time) on the Business Day on which such Lender receives notice from
Administrative Agent, or the applicable LC Issuer, as applicable, of such
payment or disbursement, such Lender agrees to pay interest on such amount to
Administrative Agent, or the applicable LC Issuer, as applicable, forthwith on
demand accruing daily at the Federal Funds Rate, for the first three (3) days
following such Lender’s receipt of such notice, and thereafter at the Base Rate
plus the Base Rate Margin in respect of Revolving Loans.  Any such Lender’s
failure to make available to Administrative Agent or the applicable LC Issuer,
as applicable, its Pro Rata Share of any such payment or disbursement shall not
relieve any other Lender of its obligation hereunder to make available such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available such other
Lender’s Pro Rata Share of any such payment or disbursement.

 

(g)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(i)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of Letter
of Credit Liabilities, to be applied pursuant to clause (ii) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

41

--------------------------------------------------------------------------------


 

(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.9(g) or
Section 2.17 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Liabilities (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iii)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 2.9(g) following (x) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (y) the determination by the Administrative Agent and each LC Issuer
that there exists excess Cash Collateral; provided that, subject to Section 2.17
the Person providing Cash Collateral and each LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

Section 2.10         General Provisions Regarding Payment.

 

All payments to be made by Borrower under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other
Financing Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set off, deduction or counterclaim.  If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto). 
Any payments received in the Payment Account before noon (Central time) on any
date shall be deemed received by Administrative Agent on such date, and any
payments received in the Payment Account after noon (Central time) on any date
shall be deemed received by Administrative Agent on the next succeeding Business
Day.

 

Section 2.11         Loan Account.

 

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by
Borrower.  All entries in the Loan Account shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time.  The balance in the Loan Account, as recorded on Administrative Agent’s
most recent printout or other written statement delivered to Borrower, shall be
conclusive and binding evidence of the amounts due and owing to Administrative
Agent by Borrower absent clear and convincing evidence to the contrary; provided
that any failure to so record or any error in so recording shall not limit or
otherwise affect Borrower’s duty to pay all amounts owing hereunder or under any
other Financing Document.

 

42

--------------------------------------------------------------------------------


 

Section 2.12         Maximum Interest.

 

(a)           Applicable Limit.  In no event shall the interest charged with
respect to the Notes (if any) or any other obligations of Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.

 

(b)           Maximum Lawful Rate.  Notwithstanding anything to the contrary
herein or elsewhere, if at any time the rate of interest payable hereunder or
under any Note or other Financing Document (the “Stated Rate”) would exceed the
highest rate of interest permitted under any applicable Law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, that if at any time thereafter the Stated Rate is less than the
Maximum Lawful Rate, Borrower shall, to the extent permitted by Law, continue to
pay interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.

 

(c)           Application of Excess Interest.  In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Loans
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

 

Section 2.13         Taxes.

 

(a)           Gross Up for Taxes.  All payments of principal and interest on the
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any Taxes, except as required by applicable law.  If
any applicable law requires the deduction or withholding of any Tax from any
payment to be made by a Credit Party hereunder, then such Credit Party shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as applicable) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

43

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Indemnification by the Borrower.  Without limiting (or duplication
of) the provisions of subsection (a) or (b) above, the Borrower shall, and does
hereby, indemnify the Administrative Agent, each Lender and the LC Issuer, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by a Credit Party or paid by the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the LC Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
LC Issuer, shall be conclusive absent manifest error.

 

(d)           Lender Indemnity.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Credit Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.6 relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent in connection with
any Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           Evidence of Payments.  After any payment of Taxes by any Credit
Party to a Governmental Authority as provided in this Section 2.13, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)            Status of Lenders / Administrative Agent.  (i)                Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Financing Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or

 

44

--------------------------------------------------------------------------------


 

Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than the documentation described in Section 2.13(f)(ii)(A),
(ii)(B) and (ii)(C), below) shall not be required if in the Lender’s reasonable
judgment the completion, execution or delivery of such documentation would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender

 

(ii)           Without limiting the generality of the foregoing,

 

A.            any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax; and

 

B.            each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Financing Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN or
W-8BEN-E (as applicable) claiming eligibility for benefits of an income Tax
treaty to which the United States is a party,

 

(2)           executed originals of Internal Revenue Service Form W-8ECI,

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower or either Parent within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY and accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or

 

45

--------------------------------------------------------------------------------


 

Exhibit E-3, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner.

 

C.            If a payment made to a Lender or Administrative Agent under any
Financing Document would be subject to United States federal withholding Tax
imposed by FATCA if such Lender or Administrative Agent were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent or Administrative Agent shall
deliver to Borrower at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or Administrative Agent has complied with such
Lender’s or Administrative Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Each Lender agrees that if any form of certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(iii)          On or before the date of this Agreement (or, in the case of any
successor or replacement Administrative Agent, the date on which such person
becomes the Administrative Agent hereunder), Bank of Montreal (or such successor
or replacement Administrative Agent) shall deliver to the Borrower two duly
executed originals of either (i) Internal Revenue Service Form W-9, or
(ii) (A) an Internal Revenue Service Form W-8ECI with respect to amounts it
receives on its own account, and (B) an Internal Revenue Service Form W-8IMY, as
revised April 2014 (or successor form) certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of a trade or business in the United States and that
it is using such form as evidence of its agreement with the Borrower to be
treated as a “United States person” within the meaning of Section 7701(a)(30) of
the Code (including for purposes of Chapter 4 of the Code) with respect to such
payments (and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a “United States person” within the meaning of
Section 7701(a)(30) of the Code with respect to such payments as contemplated by
Treasury Regulation Section 1.1441-1T(b)(2)(iv)(A)), with the effect that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

 

(g)           Refunds.  If Administrative Agent or a Lender determines, in its
sole discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts

 

46

--------------------------------------------------------------------------------


 

pursuant to this Section 2.13, it shall pay over such refund to Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 2.13 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that Borrower,
upon the request of Administrative Agent or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent or such
Lender in the event Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph (g) shall
not be construed to require Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes which it deems
confidential) to Borrower or any other Person.

 

(h)           For purposes of this Section 2.13, the term “Lender” includes any
LC Issuer and the term “applicable law” includes FATCA.

 

Section 2.14         Capital Adequacy.

 

If any Lender shall reasonably determine that the adoption or taking effect of,
or any change in, any applicable Law regarding capital or liquidity
requirements, in each instance, after the Closing Date, or any change after the
Closing Date in the interpretation, administration or application thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital or liquidity requirements (whether or not having the
force of Law) of any such Governmental Authority, central bank or comparable
agency adopted or otherwise taking effect after the Closing Date, has or would
have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy or liquidity)
then from time to time, within 15 days after demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to Administrative Agent), Borrower shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is 180 days prior to the date on which such Lender first made demand
therefor; provided that, if such adoption, taking effect or change is given
retroactive effect, then the 180-day period referred to above shall be extended
to include the retroactive effect thereof.  Notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer

 

47

--------------------------------------------------------------------------------

 

Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “change in law”, regardless of the date enacted,
adopted or issued.

 

Section 2.15         Mitigation Obligations.

 

If any Lender requests compensation under either Section 2.7(e)(v) or
Section 2.14, or requires Borrower to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the provisions of Section 11.6) to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  Without
limitation of the provisions of Section 9.1, Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 2.16         Borrowing Base.

 

(a)           Initial Borrowing Base.  The Borrowing Base shall be $225,000,000
during the period from the Closing Date until the first Determination Date under
Section 2.16(b) unless the Borrowing Base is otherwise subject to a Special
Determination under Section 2.16(c).

 

(b)           Scheduled Determinations of Borrowing Base.  Prior to March 1 and
September 1 of each year, beginning September 1, 2014, Borrower shall furnish to
Administrative Agent all information, reports and data requested by
Administrative Agent concerning Credit Parties’ businesses and properties
(including their Oil and Gas Properties and the reserves and production relating
thereto), together with, as applicable, the most recent Reserve Report delivered
pursuant to Section 4.1(i) or (j).  Within 30 days, or as soon thereafter as is
reasonably practical, the Borrowing Base shall be redetermined as provided
herein.  Promptly after receiving such information, reports and data,
Administrative Agent shall determine and deliver to each Lender the proposed
Borrowing Base for the next Borrowing Base Period.  Promptly after Lenders
receipt thereof each Lender shall notify Administrative Agent whether or not it
agrees with such proposed Borrowing Base. If Required Lenders have not approved
the proposed Borrowing Base, Administrative Agent shall poll Lenders to
ascertain the highest Borrowing Base acceptable to Required Lenders which amount
shall then become the Borrowing Base.  Administrative Agent shall by notice to
Borrower designate such amount as the new Borrowing Base available to Borrower
hereunder, which designation shall take effect on the date such notice is sent
(herein called a “Determination Date”) and shall remain in effect until the next
Determination Date.  The Borrowing Base shall be determined based upon the loan
collateral value which Administrative Agent and Required Lenders in their
discretion assign to the discounted net present value of the various Oil and Gas
Properties included in the Collateral at

 

48

--------------------------------------------------------------------------------


 

the time of determination and based upon such other credit factors (including
without limitation the assets, liabilities, cash flow, hedged and unhedged
exposure to price, foreign exchange rate, and interest rate changes, business,
properties, prospects, management and ownership of Credit Parties and their
Affiliates) as they in their reasonable discretion deem appropriate.  IT IS
EXPRESSLY UNDERSTOOD THAT LENDERS AND ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO
AGREE UPON OR DESIGNATE THE BORROWING BASE AT ANY PARTICULAR AMOUNT, WHETHER IN
RELATION TO THE REVOLVING LOAN COMMITMENT OR OTHERWISE, AND THAT LENDERS’
COMMITMENTS TO ADVANCE FUNDS HEREUNDER IS DETERMINED BY REFERENCE TO THE
BORROWING BASE FROM TIME TO TIME IN EFFECT, WHICH BORROWING BASE SHALL BE USED
FOR CALCULATING FEES UNDER SECTION 2.7 AND, TO THE EXTENT PERMITTED BY LAW AND
REGULATORY AUTHORITIES, FOR THE PURPOSES OF CAPITAL ADEQUACY DETERMINATION AND
REIMBURSEMENTS UNDER SECTION 2.14.  If Borrower does not furnish all such
information, reports and data by the date specified in the first sentence of
this Section 2.16(b), Administrative Agent and Required Lenders may nonetheless
determine the Borrowing Base as provided above in this Section 2.16(b) without
such information, but based upon such information or assumptions as they may
elect (and may determine the Borrowing Base from time to time thereafter based
upon such information and assumptions) until Borrower so furnishes all such
information, reports and data, whereupon Administrative Agent and Required
Lenders shall determine the Borrowing Base using the procedure outlined above
utilizing such information, reports and data furnished by Borrower.

 

(c)           Special Determinations of Borrowing Base.  In addition to the
determinations of the Borrowing Base pursuant to Sections 2.16 (b), Borrower and
Administrative Agent (or Administrative Agent at the request of Required
Lenders) may each request additional determinations (“Special Determination”) of
the Borrowing Base from time to time; provided, that Borrower may request no
more than one (1) Special Determination between each scheduled Borrowing Base
determination and Administrative Agent (or Administrative Agent at the request
of Required Lenders) may request no more than one (1) Special Determination
between each scheduled Borrowing Base determination.  In the event
Administrative Agent (or Administrative Agent at the request of Required
Lenders) requests a Special Determination, Administrative Agent shall promptly
deliver notice of such request to Borrower and Borrower shall, within twenty
(20) calendar days following the date of such request, deliver to Lenders a
Reserve Report prepared by petroleum engineers who are employees of Borrower as
of the last day of the calendar month preceding the date of such request and
such other information which Administrative Agent shall have reasonably
requested.  In the event Borrower requests a Special Determination, Borrower
shall deliver written notice of such request to Administrative Agent which shall
include (i) a Reserve Report prepared as of a date not more than thirty (30)
days prior to the date of such request (or, in the case of a request made on the
31st day of any calendar month, thirty-one (31) days), (ii) the amount of the
Borrowing Base requested by Borrower and to become effective on the
Determination Date applicable to such Special Determination and (iii) such other
information which Administrative Agent shall have reasonably requested.  Upon
receipt of such Reserve Report and other information, Administrative Agent and
Required Lenders shall determine the Borrowing Base in accordance with the
procedure set forth in Section 2.16(b), which Borrowing Base shall become
effective on the Determination Date.

 

49

--------------------------------------------------------------------------------


 

(d)           Disposition of Oil and Gas Property.  If any Credit Party intends
to sell or otherwise dispose of any Oil and Gas Property or any interest therein
that was included in the determination of the Borrowing Base then in effect
(other than a disposition of the type identified as item (vii) or (viii) of the
definition of Asset Disposition), Borrower shall give Administrative Agent
prompt notice thereof.  In the event that the Borrowing Base value of all Oil
and Gas Properties or interest therein (as determined by Administrative Agent),
subject to an Asset Disposition since the beginning of the then current
Borrowing Base Period exceeds five percent (5%) of the Borrowing Base in effect
at the beginning of the then current Borrowing Base Period, then within one
(1) Business Day of the consummation of such sale or disposition, the Borrowing
Base shall be reduced by the Borrowing Base value (as determined by
Administrative Agent) of such Oil and Gas Properties.

 

(e)           Permitted Securities.  In addition to each of the determinations
of the Borrowing Base set forth in this Agreement, to the extent from time to
time any Permitted Securities are outstanding, the Borrowing Base otherwise
determined pursuant to the terms of this Section 2.16 shall be reduced by twenty
five percent (25%) of the amount (whether of principal amount, face amount or
liquidation preference amount) of such Permitted Securities in excess of
$300,000,000.

 

(f)            Determinations in Connection with Increase in Revolving Loan
Commitment. In connection with an acquisition of Oil & Gas Properties related to
an increase in the Revolving Loan Commitment pursuant to Section 2.19, Borrower
may request an additional determination (“Pro Forma Determination”) of the
Borrowing Base giving pro forma effect to such acquisition.  Borrower shall
deliver written notice of a request for a Pro Forma Determination to
Administrative Agent which shall include (i) a Reserve Report with respect to
the Oil and Gas Properties to be acquired prepared as of a date not more than
thirty (30) days prior to the date of such request (or, in the case of a request
made on the 31st day of any calendar month, thirty-one (31) days), (ii) the
amount of the Borrowing Base requested by Borrower and to become effective on
the Determination Date applicable to such Pro Forma Determination and (iii) such
other information which Administrative Agent shall have reasonably requested. 
Upon receipt of such Reserve Report and other information, Administrative Agent
and Required Lenders shall determine the Borrowing Base in accordance with the
procedure set forth in Section 2.16(b), which Borrowing Base shall become
effective on the Determination Date.

 

Section 2.17         Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by

 

50

--------------------------------------------------------------------------------


 

the Administrative Agent from a Defaulting Lender pursuant to Section 8.5 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any LC Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the LC Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.9(g); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.9(g); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuers or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Disbursements
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 7.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and Letter of Credit
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Liabilities or Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Loan Commitment
Amounts without giving effect to Section 2.17(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.7(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit fees pursuant to Section 2.9(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Loan
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.9(g).

 

51

--------------------------------------------------------------------------------


 

(C)          With respect to any commitment fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each LC Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)          Reallocation of Participations.  All or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Loan Commitment Percentage (calculated without regard
to such Defaulting Lender’s Revolving Loan Commitment Amount) but only to the
extent that (x) the conditions set forth in Section 7.2 are satisfied at the
time of such reallocation (and, unless Borrower shall have otherwise notified
the Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loan Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Loan Commitment Amount.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Defaulting Lender’s Revolving Loan Commitment Percentage of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with clause (iv) above, and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.9(g).

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Revolving Loan Commitment Amounts (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will

 

52

--------------------------------------------------------------------------------


 

constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no LC Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

Section 2.18         Swing Line Loans.

 

(a)               Swing Line.  Subject to the terms and conditions hereof, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.18, shall make loans (herein called “Swing Line Loans”)
to Borrower from time to time on any Business Day prior to the Commitment Expiry
Date in an aggregate amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, provided that after giving effect to any Swing Line
Loan, (i) the aggregate outstanding principal balance of all Swing Line Loans
does not exceed the Swing Line Sublimit, and (ii) the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit.  Each Swing Line Loan
shall be in a minimum amount of $100,000 or such greater amount which is an
integral multiple of $100,000.  Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.18,
prepay Swing Line Loans, and reborrow under this Section 2.18.  In accordance
with Section 2.18(b), each Swing Line Loan shall bear interest until the
Termination Date at a rate per annum equal to (x) the rate per annum for Base
Rate Loans under the Revolving Facility as from time to time in effect or
(y) the Swing Line Lender’s Quoted Rate (computed on the basis of a year of 360
days for the actual number of days elapsed).  Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Revolving Loan Commitment Percentage Share times the amount of such
Swing Line Loan.  Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan; provided that a new Swing Line Loan
that bears interest at Swing Line Lender’s Quoted Rate may be used to repay, on
the last day of the applicable Interest Period, a Swing Line Loan that bears
interest at the Swing Line Lender’s Quoted Rate.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to the Swing Line Lender and Administrative
Agent, which may be given by telephone.  Each such telephonic request shall be
deemed a representation, warranty, acknowledgment and agreement by Borrower as
to the matters which are required to be set out in a written Swing Line
Borrowing Notice.  Each such notice must be received by the Swing Line Lender
and Administrative Agent not later than 10:00 a.m. Central time on the day on
which any such Swing Line Loan is to be made, and shall specify (i) the amount
to be borrowed and (ii) the requested borrowing date, which shall be a Business
Day and (iii) whether Borrower requests interest accrue at the Swing Line
Lender’s Quoted Rate and, if so, the Interest Period requested therefor.  Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and Administrative Agent of a written Swing Line Borrowing Notice. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Borrowing Notice, the Swing Line Lender will confirm with Administrative Agent
(by telephone or in writing) that Administrative Agent has also received such
Swing Line Borrowing Notice and, if not, the

 

53

--------------------------------------------------------------------------------


 

Swing Line Lender will notify Administrative Agent (by telephone or in writing)
of the contents thereof.  The Swing Line Lender shall notify the Administrative
Agent (who shall thereafter promptly notify Borrower) whether or not it has
elected to make such Swing Line Loan.  If the Swing Line Lender agrees to make
such Swing Line Loan, it may in its discretion quote an interest rate to
Borrower at which the Swing Line Lender would be willing to make such Swing Line
Loan available to Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Swing Line
Lender’s Quoted Rate”).  Borrower acknowledges and agrees that the interest rate
quote is given for immediate and irrevocable acceptance. If Borrower does not so
immediately accept the Swing Line Lender’s Quoted Rate for the full amount
requested by Borrower for such Swing Line Loan, the Swing Line Lender’s Quoted
Rate shall be deemed immediately withdrawn. If the Swing Line Lender’s Quoted
Rate is not accepted or otherwise does not apply, such Swing Line Loan shall
bear interest at the rate per annum for Base Rate Loans under the Revolving
Facility as from time to time in effect.  Unless the Swing Line Lender has
received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender) prior to 11:00 a.m. Central time on the
date of the proposed Swing Line Borrowing (i) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.18(a), or (ii) that one or more
of the applicable conditions specified in Article 7 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender shall be
entitled to assume that the conditions precedent to an advance of any Swing Line
Loan have been satisfied andmay make such Swing Line Loan available to Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Revolving Loan
Commitment Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Notice of Borrowing for purposes hereof) and in accordance with the requirements
of Section 2.2, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the Unused
Availability and the conditions set forth in Section 7.2.  The Swing Line Lender
shall furnish Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to Administrative Agent.  Each Lender
shall make an amount equal to its Revolving Loan Commitment Percentage of the
amount specified in such Notice of Borrowing available to Administrative Agent
in immediately available funds for the account of the Swing Line Lender at
Administrative Agent’s office promptly on the day specified in such Notice of
Borrowing, whereupon, subject to Section 2.18(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount.  Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.18(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.18(c)(i) shall be deemed payment in respect of such participation.

 

54

--------------------------------------------------------------------------------


 

(iii)          If any Lender fails to make available to Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.18(c) by the time
specified in Section 2.18(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Revolving Loan Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.18(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.18(c) is subject
to the conditions set forth in Section 7.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Loan Commitment Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.13
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Loan Commitment Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of the Swing Line Lender.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.18 to refinance such

 

55

--------------------------------------------------------------------------------


 

Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)            Payments of Swing Line Loans.  Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.  All principal of and interest on Swing Line Loans bearing
interest by reference to the Swing Line Lender’s Quoted Rate shall be payable on
the last day of the Interest Period with respect to such Swing Line Loan.  All
principal of Swing Line Loans bearing interest by reference to the Base Rate
shall be payable on the fifth (5th) Business Day after such Swing Line Loan is
made, and all interest on Swing Line Loans bearing interest by reference to the
Base Rate shall be payable on the last Business Day of each calendar month. 
Notwithstanding the forgoing, all principal of and interest on all Swing Line
Loans shall be payable, if earlier, on the Termination Date.  Borrower may from
time to time prepay a Swing Line Loan, in whole or in part; provided that
(i) any such partial prepayment shall be in an amount equal to $100,000 or a
higher integral multiple of $100,000, (ii) such prepayments shall require notice
to Swing Line Lender and Administrative Agent not later than noon (Central time)
on the Business Day of the prepayment of the Swing Line Loans, and (iii) any
prepayment of a Loan at the Swing Line Lender’s Quoted Rate shall require the
payment of such amount as Swing Line Lender shall determine in its discretion is
necessary to compensate it for the prepayment prior to the last date of the
applicable Interest Period; provided that in no event will the total payment due
upon such prepayment exceed the total amount of principal and interest payable
if the relevant Swing Line Loan was repaid at maturity.

 

Section 2.19         Optional Increase in Revolving Loan Commitment.

 

(a)               Subject to the conditions set forth in Section 2.19(b), the
Borrower may increase the Revolving Loan Commitment then in effect without the
prior consent of the Administrative Agent, any other Lender or any LC Issuer
(but with the consent of the Administrative Agent with respect to any Additional
Lender than is not an Affiliate of a Lender) by increasing the Revolving Loan
Commitment Amount of a Lender or by causing a Person that at such time is not a
Lender to become a Lender (an “Additional Lender”).

 

(b)           Any increase in the Revolving Loan Commitment shall be subject to
the following additional conditions:

 

(i)            such increase shall not be less than $10,000,000 (and increments
of $1,000,000 above the minimum) unless the Administrative Agent otherwise
consents;

 

(ii)           no Event of Default shall have occurred and be continuing
immediately after giving effect to such increase;

 

(iii)          no Lender’s Revolving Loan Commitment Amount may be increased
without the written consent of such Lender;

 

(iv)          the Borrower shall represent and warrant that as of the date
thereof, immediately after giving effect to the applicable Revolving Loan
Commitment Increase Agreement or Additional Lender Agreement, all of the
representations and warranties contained

 

56

--------------------------------------------------------------------------------


 

in each Financing Document to which it is a party are true and correct in all
material respects (except those which have a materiality qualifier, which shall
be true and correct as so qualified), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date;

 

(v)           an opinion of counsel to the Borrower, in form and substance
reasonably acceptable to the Administrative Agent, as to such customary matters
regarding the Revolving Loan Commitment Increase Agreement or Additional Lender
Agreement, as the Administrative Agent may reasonably request;

 

(vi)          (x) the commitments under such increase shall be deemed for all
purposes part of the Revolving Loan Commitment, (y) each Lender (including any
Additional Lender) participating in such increase shall become a Lender with
respect to the Revolving Loan Commitment and all matters relating thereto and
(z) the commitments under Revolving Loan Commitment Increase Agreement and
Additional Lender Agreement shall have the same terms and pursuant to the same
documentation otherwise applicable to the Revolving Loan Commitment then in
effect (other than with respect to any arrangement, structuring, upfront or
other fees or discounts payable in connection with such increase); provided that
the Base Rate Margin and LIBOR Margin applicable to the commitments under such
increase may be higher than that for the then existing Revolving Loan
Commitment, in which case the Base Rate Margin and LIBOR Margin, as applicable,
for the then existing Revolving Loan Commitment shall be increased to be
consistent with such increase);

 

(vii)         if the Borrower elects to increase the Revolving Loan Commitment
by increasing the Revolving Loan Commitment Amount of a Lender (such Lender, an
“Increasing Lender”), the Borrower and such Increasing Lender shall execute and
deliver to the Administrative Agent an agreement substantially in the form of
Exhibit F-1 (a “Revolving Loan Commitment Increase Agreement”) and the Borrower
shall deliver a new or replacement Note to such Increasing Lender to the extent
required by Section 2.8(a); and

 

(viii)        if the Borrower elects to increase the Revolving Loan Commitment
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit F-2 (an
“Additional Lender Agreement”), together with an administrative questionnaire in
a form supplied by the Administrative Agent and, to the extent such Additional
Lender requests a Note, the Borrower shall deliver a Note payable to such
Additional Lender in accordance with Section 2.8(a).

 

(c)           Subject to acceptance and recording thereof pursuant to
Section 2.19(d), from and after the effective date specified in the Revolving
Loan Commitment Increase Agreement or the Additional Lender Agreement (or if any
LIBOR Loans are outstanding, then the last day of the Interest Period in respect
of such LIBOR Loans, unless the Borrower has paid compensation required by
Section 2.7(e)(iv)), (i) the amount of the Revolving Loan Commitment shall be
increased as set forth therein (and the Commitment Annex shall be automatically
amended and restated by Schedule 1.01(b) of the Revolving Loan Commitment
Increase Agreement or the Additional Lender Agreement, as applicable), and
(ii) in the case of an Additional Lender

 

57

--------------------------------------------------------------------------------

 

Agreement, any Additional Lender party thereto shall be a party to this
Agreement and the other Financing Documents to which Lenders are party and have
the rights and obligations of a Lender under this Agreement and the other
Financing Documents. In addition, the Increasing Lender or the Additional
Lender, as applicable, shall purchase a pro rata portion of the outstanding
Loans (and participation interest in Letters of Credit) of each of the other
Lenders (and such Lenders hereby agree to sell and to take all such further
action to effectuate such sale) such that each Increasing Lender (including any
Additional Lender, if applicable) shall hold its Revolving Loan Commitment
Percentage of the outstanding Loans (and participation interests) after giving
effect to the increase in the Revolving Loan Commitment.

 

(d)           Upon its receipt of (i) a duly completed Revolving Loan Commitment
Increase Agreement or an Additional Lender Agreement, as applicable, executed by
the Borrower and the Increasing Lender or the Additional Lender party thereto,
as applicable, (ii) the administrative questionnaire referred to in
Section 2.19(b)(viii), if applicable, (iii) an opinion of counsel to the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, as to such customary matters regarding the Revolving Loan Commitment
Increase Agreement or Additional Lender Agreement as the Administrative Agent
may reasonable request and (iv) the written consent of the Administrative Agent
to such increase to the extent required by Section 2.19(b), the Administrative
Agent shall accept such Revolving Loan Commitment Increase Agreement or
Additional Lender Agreement and, on the date that the conditions in this clause
(d) and in Section 2.19(b) have been satisfied, record the information contained
therein in the register required to be maintained by the Administrative Agent
pursuant to Section 11.6(a)(iii). No increase in the Revolving Loan Commitment
shall be effective for purposes of this Agreement unless it has been recorded in
the register as provided in this Section 2.19(d). The Administrative Agent shall
promptly notify the Borrower and the Lenders of the effectiveness of any
increase in the Revolving Loan Commitment and in connection therewith promptly
provide such amended and restated Commitment Annex to the Borrower and the
Lenders.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and other credit accommodations contemplated hereby, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

 

Section 3.1            Existence and Power.

 

Each Credit Party (i) is an entity as specified on Schedule 3.1, (ii) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction specified on Schedule 3.1, and (iii) has the same legal name as it
appears in such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1
(except, in each case, (i) as to those Persons becoming a Credit Party after the
Closing Date, as notified to Administrative Agent and (ii) for such changes
occurring after the Closing Date resulting from transactions permitted by
Section 5.7(a)).  Each Credit Party has all powers and all governmental
licenses, authorizations, registrations, permits, consents and approvals
required under all applicable Laws and required in order to carry on its
business as now conducted (collectively, “Permits”), except where the failure to
have such Permits could

 

58

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect.  Each Credit Party
is qualified to do business as a foreign entity in each jurisdiction in which it
is required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.1 (or, as to those Persons becoming a Credit Party after the
Closing Date, as notified to Administrative Agent), no Credit Party has had,
over the five (5) year period preceding the Closing Date, any name other than
its current name or was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2            Organization and Governmental Authorization; No
Contravention.

 

The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority (except the filing of the Mortgages and financing statements) and do
not violate, conflict with or cause a breach or a default under (i) any Law or
any of the Organizational Documents of any Credit Party or (ii) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (ii) reasonably be expected
to have a Material Adverse Effect.

 

Section 3.3            Binding Effect.

 

Each of the Financing Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4            Capitalization.

 

The authorized Capital Stock of each of the Credit Parties as of the Closing
Date is as set forth on Schedule 3.4.  All issued and outstanding Capital Stock
of each of the Credit Parties are duly authorized and validly issued, fully
paid, non-assessable, free and clear of all Liens other than Permitted Liens and
those in favor of Administrative Agent for the benefit of Administrative Agent
and Lenders, and such Capital Stock were issued in compliance with all
applicable Laws.  The identity of the holders of the Capital Stock of each of
the Credit Parties (other than Borrower) and the percentage of their fully
diluted ownership of the Capital Stock of each of the Credit Parties (other than
Borrower) as of the Closing Date is set forth on Schedule 3.4.  No shares of the
Capital Stock of any Credit Party (other than Borrower), other than those
described above, are issued and outstanding as of the Closing Date.  Except as
set forth on Schedule 3.4, as of the Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Credit
Party of any Capital Stock of any such entity.

 

59

--------------------------------------------------------------------------------


 

Section 3.5            Financial Information.

 

(a)           Audited Statements.  The consolidated balance sheet of Borrower
and its Consolidated Subsidiaries as of December 31, 2013, and the related
consolidated statements of operations, stockholders’ equity (or comparable
calculation, if such Person is not a corporation) and cash flows for the fiscal
year then ended, reported on by Grant Thornton LLP, copies of which have been
delivered to Administrative Agent, fairly present in all material respects, in
conformity with GAAP, the consolidated financial position of Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations, changes in stockholders’ equity (or comparable calculation) and cash
flows for such period.

 

(b)           Unaudited Statements. The unaudited consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as of June 30, 2014 and the related
unaudited consolidated statements of operations and cash flows for the three
(3) months then ended, copies of which have been delivered to Administrative
Agent, fairly present in all material respects, in conformity with GAAP applied
on a basis consistent with the financial statements referred to in
Section 3.5(a), the consolidated financial position of Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for the six (6) months then ended (subject to normal
year-end adjustments and the absence of footnote disclosures).

 

(c)           No Material Adverse Change.  As of the date hereof, since June 30,
2014, there has been no material adverse change in the business, assets,
operations or condition, financial or otherwise, of Borrower and its Restricted
Subsidiaries, taken as a whole.  As of the date of delivery of each financial
statement required by Section 4.1(b) (the “Current Financial Statement”), since
the delivery of the financial statements immediately preceding the Current
Financial Statement, there has been no material adverse change in the business,
assets, operations or condition, financial or otherwise, of Borrower and its
Restricted Subsidiaries, taken as a whole.

 

Section 3.6            Litigation.

 

Except as set forth on Schedule 3.6, there is no Litigation pending or to the
knowledge of Borrower threatened against or affecting Borrower or any of it
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
decision and that, if adversely decided, could reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner draws into question the
validity of any of the Financing Documents.

 

Section 3.7            Ownership of Property.

 

Each Credit Party is the lawful owner of, has Defensible Title to and is in
lawful possession of, or has valid leasehold interests in, all material
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person,
except as may have been disposed of in the Ordinary Course of Business or
otherwise in compliance with the terms hereof.

 

60

--------------------------------------------------------------------------------


 

Section 3.8            No Default.

 

No Default or Event of Default has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.9            Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to Borrower’s knowledge, threatened against any Credit Party.  Hours worked and
payments made to the employees of the Credit Parties have not been in violation
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters, except as could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Credit Parties, or for which any claim may be
made against any of them, on account of wages and employee and retiree health
and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be.  The consummation of the
transactions contemplated by the Financing Documents and the other Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

 

Section 3.10         Regulated Entities.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 

Section 3.11         Margin Regulations.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock, in either case in violation of
Regulation T, U or X of the Federal Reserve Board, or for any other purpose
which might cause any of the Loans to be considered a “purpose credit” within
the meaning of and in violation of Regulation T, U or X of the Federal Reserve
Board.

 

Section 3.12         Compliance With Laws; Anti-Terrorism Laws.

 

(a)           Laws Generally.  Each Credit Party is in compliance with the
requirements of all applicable Laws, except for such Laws the noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Anti-Terrorism Laws.  None of the Borrower nor the other Credit
Parties and, to the knowledge of the Credit Parties, none of their Affiliates
nor agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement (i) is in violation of or has
engaged in any conduct that would be sanctionable under any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-

 

61

--------------------------------------------------------------------------------


 

Terrorism Law, (iii) is a Blocked Person, or is controlled by a Blocked Person,
(iv) is acting or will act for or on behalf of a Blocked Person, (v) is
associated with, or will become associated with, a Blocked Person or (vi) is
providing, or will provide, material, financial or technical support or other
services to or in support of acts of terrorism of a Blocked Person.  No Credit
Party nor, to the knowledge of any Credit Party, any of its Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.  The
Borrower and each of the Credit Parties has adopted, maintains and enforces
policies, procedures and controls designed to ensure compliance with
Anti-Terrorism Laws and intended to ensure no dealings or transactions with any
Blocked Person.

 

Section 3.13         Taxes.

 

Except subject to a Permitted Contest or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect:  (i) all Federal,
state and local tax returns, reports and statements required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, all Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof; (ii) all state and local sales and
use Taxes required to be paid by each Credit Party have been paid; and (iii) all
Federal and state returns have been filed by each Credit Party for all periods
for which returns were due with respect to employee income tax withholding,
social security and unemployment taxes, and the amounts shown thereon to be due
and payable have been paid in full or adequate provisions therefor have been
made.

 

Section 3.14         Compliance with ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  Each Plan is in material compliance with ERISA, the Code and any
applicable law.  Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (1)  no liability
to the PBGC (other than required premium payments) or to the IRS has been or is
expected to be incurred by Borrower or any ERISA Affiliates with respect to any
Plan; (2) all amounts required by applicable law with respect to, or by the
terms of, any retiree welfare benefit arrangement maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate has an obligation to
contribute have been accrued in accordance with Accounting Standards
Codification Topic 715-60; and (3) the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic
No. 715-30) did not, as of the date of the

 

62

--------------------------------------------------------------------------------


 

most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans.

 

Section 3.15         Brokers.

 

Except as set forth on Schedule 3.15, and except for fees payable to
Administrative Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees in connection
herewith or therewith.

 

Section 3.16         Environmental Compliance.

 

Except as set forth in Schedule 3.16, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

Section 3.17         Intellectual Property.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party.  To Borrower’s knowledge,
each Credit Party conducts its business without infringement or claim of
infringement of any Intellectual Property rights of others and there is no
infringement or claim of infringement by others of any Intellectual Property
rights of any Credit Party, which infringement or claim of infringement could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.18         Solvency.

 

Borrower and each other Credit Party is Solvent on a consolidated basis after
giving effect to the Transactions.

 

Section 3.19         Full Disclosure.

 

None of the written information (financial or otherwise) furnished by or on
behalf of any Credit Party to Administrative Agent or any Lender in connection
with the consummation of the transactions contemplated by the Financing
Documents (excluding projections, estimates, and engineering reports), taken as
a whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading on the date such information is dated or certified in light of the
circumstances under which such statements were made.  To the best knowledge of
Borrower, the engineering reports delivered to Administrative Agent and/or the
Lenders in connection with this Agreement do not contain any material
inaccuracies and/or omissions.  The said engineering reports, however, are based
upon professional opinions, estimates and projections and Borrower does not
warrant that

 

63

--------------------------------------------------------------------------------


 

such opinions, estimates and projections will ultimately prove to have been
accurate.  All other financial projections delivered to Administrative Agent and
Lenders have been prepared on the basis of the assumptions stated therein.  Such
projections represent as of such time Borrower’s best estimate of Borrower’s
future financial performance and such assumptions were as of such time believed
by Borrower to be fair and reasonable in light of then current business
conditions; provided that Borrower can give no assurance that such projections
will be attained.

 

Section 3.20         Reserve Reports, Imbalances, Marketing and Borrowing Base
Matters.

 

(a)           Except as set forth on Schedule 3.20, Borrower and each Guarantor
has Defensible Title to each Mortgaged Property having a book cost in excess of
$2,000,000 (except to the extent that (1) such assets have thereafter been
disposed of in compliance with this Agreement or (2) leases for such property
have expired pursuant to their terms), in each case free and clear of all Liens,
except (i) Permitted Liens, (ii) obligations or duties to any municipality or
public authority with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of any Governmental Authority,
(iii) all lessors’ royalties, overriding royalties, net profits interests,
production payments, carried interests, reversionary interests and other burdens
on or deductions from the proceeds of production, (iv) the terms and conditions
of joint operating agreements and other oil and gas contracts, (v) all rights to
consent by required notices to, and filing with or other actions by governmental
or tribal entities, if any, in connection with the change of ownership or
control of an interest in federal, state, tribal or other domestic governmental
oil and gas leases, if the same are customarily obtained in connection with such
change of ownership or control, but only insofar as such consents, notices,
filings and other actions relate to the transactions permitted by this
Agreement, (vi) any preferential purchase rights, (vii) required third party
consents to assignment, (viii) conventional rights of reassignment prior to
abandonment and (ix) the terms and provisions of oil and gas leases, unit
agreements, pooling agreements, and other documents creating interests
comprising the Oil and Gas Properties, Hydrocarbons and Hydrocarbon Interests;
provided, however, the exceptions described in clauses (i) through
(viii) inclusive above are qualified to include only those exceptions in each
case which do not operate to (A) materially reduce the net revenue interest of
Borrower or any Guarantor below that set forth in the Reserve Report,
(B) materially increase the proportionate share of costs and expenses of
leasehold operations attributable to or to be borne by the working interest of
Borrower or any Guarantor above that set forth in the Reserve Report without a
proportionate increase in the net revenue interest of Borrower or such Guarantor
or (C) materially increase the working interest of Borrower or any Guarantor
above that set forth in the Reserve Report without a proportionate increase in
the net revenue interest of Borrower or such Guarantor, and provided further
that the foregoing defects, limitations, liens and encumbrances, whether
individually material or not, do not in the aggregate create a Material Adverse
Effect (the categories of exceptions in clauses (i) through (ix), as so
qualified and as any such exceptions may exist from time to time, being referred
to as the “Designated Title Exceptions”).

 

(b)           After giving full effect to the Permitted Liens, except as set
forth on Schedule 5.2, the Credit Parties own the net interests in production
attributable to the wells and units evaluated in the Initial Reserve Report or
the most recent Reserve Report furnished to the Lenders pursuant to Section 4.1
(i) and (j) or except to the extent that (i) such assets have thereafter been
disposed of incompliance with this Agreement or (ii) leases for such property
have expired pursuant to

 

64

--------------------------------------------------------------------------------


 

their terms. Except as provided in paragraph (a) above, the ownership of such
Oil and Gas Properties shall not in any material respect obligate the Credit
Parties to bear the costs and expenses relating to the maintenance, development
and operations of each such Oil and Gas Property in any amount materially in
excess of the working interest of each Oil and Gas Property set forth in the
Initial Reserve Report or the most recent Reserve Report furnished to the
Lenders pursuant to Section 4.1 (i) and (j). The Credit Parties have paid all
royalties payable under the oil and gas leases to which they are operator,
except those not yet due or contested in accordance with the terms of the
applicable joint operating agreement or otherwise contested in good faith by
appropriate proceedings or where failure to so pay could not reasonably be
expected to have a Material Adverse Effect.  Upon the delivery of each Reserve
Report furnished to the Lenders pursuant to Section 4.1 (i) and (j), the
statements made in the preceding sentences of this section shall, as of the date
of such Reserve Report, be true in all material respects with respect to such
Reserve Reports.

 

Section 3.21         Maintenance and Development of Properties.

 

Except as set forth on Schedule 3.21, as of the effective date of each Reserve
Report with respect to the Oil and Gas Properties reflected in such Reserve
Report, the Oil and Gas Properties (and all properties unitized therewith) are
being maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in conformity with (i) all
applicable Laws, (ii) all oil, gas or other mineral leases and other contracts
and agreements forming a part of such Oil and Gas Properties and (iii) with any
Permitted Liens burdening such Oil and Gas Properties, except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 3.16, each Credit Party has all
governmental licenses and permits necessary or appropriate to own and operate
the Oil and Gas Properties, except where a failure to have such licenses or
permits could not reasonably be expected to have a Material Adverse Effect, and
no Credit Party has received notice of any violations in respect of any such
licenses or permits which violation could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.22         Security Documents.

 

The Security Documents are effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  When stock
certificates representing Collateral are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral (other than the Mortgages described below),
when financing statements are filed in the appropriate offices, the Security
Documents shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in such Collateral (to the
extent such Collateral can be perfected by the actions described above) and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (subject only to Permitted Liens).  Each
of the Mortgages is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the appropriate offices, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in the Mortgaged Properties and the proceeds
thereof, as security for

 

65

--------------------------------------------------------------------------------


 

the Obligations, in each case prior and superior in right to any other Person
(subject only to Permitted Liens).

 

ARTICLE 4
AFFIRMATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1            Financial Statements and Other Reports.

 

Borrower will maintain and will cause each Credit Party to maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with GAAP
and to provide the information required to be delivered to Administrative Agent
and Lenders hereunder, and will deliver to Administrative Agent and each Lender
all of the following deliveries:

 

(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days after the end of the first three fiscal
quarters, a consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as of and at the end of such quarter and the related consolidated
statements of operations and cash flows for such quarter, and for the portion of
the Fiscal Year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding periods of the previous
Fiscal Year and the figures for such quarter and for such portion of the Fiscal
Year ended at the end of such quarter, all in reasonable detail and certified by
a Responsible Officer as fairly presenting in all material respects the
financial condition and results of operations of Borrower and its Consolidated
Subsidiaries and as having been prepared in accordance with GAAP applied on a
basis consistent with the audited financial statements of Borrower, subject to
changes resulting from audit and normal year end adjustments and the absence of
footnote disclosures.

 

(b)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each Fiscal Year, a consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of operations,
stockholders’ equity (or the comparable item, if Borrower is not a corporation)
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, without qualification (including
with respect to the scope of audit or “going concern”) or exception by
independent public accountants of nationally recognized standing and reasonably
acceptable to Administrative Agent.

 

(c)           Compliance Certificates.  Together with each delivery of financial
statements pursuant to Sections 4.1(a) and 4.1(b), (i) a Compliance Certificate
and (ii) if Borrower is no longer subject to the public reporting requirements
under the rules of the Securities and Exchange Commission, a management report
(A) describing the operations and financial condition of Borrower and its
Consolidated Subsidiaries for the fiscal period covered by such financial
statements and the portion of the current Fiscal Year then elapsed (or for the
Fiscal Year then ended in the case of year-end financials) and (B) discussing
the reasons for any significant variations as between the fiscal period covered
and the portion of the Fiscal Year then elapsed, as between such periods and the
same periods during the immediately preceding Fiscal

 

66

--------------------------------------------------------------------------------


 

Year, and as between such periods and the same periods included in the
projections and forecasts delivered pursuant to Section 4.1(h), all such
information to be presented in reasonable detail and to be certified by a
Responsible Officer to the effect that such information fairly presents, in all
material respects, the results of operations and financial condition of Borrower
and its Consolidated Subsidiaries as at the dates and for the periods indicated.

 

(d)           Regulatory Filing Information.  Promptly upon their becoming
publicly available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by any Credit Party to its
security holders, (ii) all regular and periodic reports and all registration
statements and prospectuses filed by any Credit Party with any securities
exchange or with the Securities and Exchange Commission or any successor,
(iii) all press releases and other statements made available generally by any
Credit Party concerning material developments in the business of any Credit
Party and (iv) all Swap Contracts entered into by any Credit Party.

 

(e)           Notices of Material Events.  Promptly upon any Responsible Officer
of any Credit Party obtaining knowledge (i) of the existence of any Event of
Default or Default, or becoming aware that the holder of any Debt of any Credit
Party in excess of $10,000,000 has given any notice or taken any other action
with respect to a claimed default thereunder, (ii) of the institution of any
Litigation seeking equitable relief or involving an alleged liability of any
Credit Party equal to or greater than $10,000,000 above insurance coverage or
any adverse determination in any Litigation involving equitable relief or a
potential liability of any Credit Party equal to or greater than $10,000,000
above insurance coverage, (iii) of the institution of any dispute, litigation,
investigation, proceeding or suspension by any Governmental Authority in respect
of any Credit Party or any property of any Credit Party that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(iv) any loss, damage or destruction of any Collateral having a fair market
value in excess of $10,000,000, whether or not covered by insurance, or (v) any
other development that results in or could reasonably be expected to have a
Material Adverse Effect, a certificate of a Responsible Officer specifying the
nature and period of existence of any such condition or event, or specifying the
notice given or action taken by such holder or Person and the nature of such
claimed default (including any Event of Default or Default), event or condition,
and what action the applicable Credit Party has taken, is taking or proposes to
take with respect thereto.

 

(f)            ERISA Notices.  The Borrower or an ERISA Affiliate shall provide,
promptly following receipt thereof, copies of (i) any documents described in
Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that the Borrower or any ERISA Affiliate may request
with respect to any Plan; provided, that if the relevant Borrower or ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Borrower or the ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof.

 

(g)           Environmental Notices.  Promptly upon any Responsible Officer of
any Credit Party obtaining knowledge of any written complaint, order, citation,
notice or other written communication from any Person delivered to any Credit
Party with respect to, or if any

 

67

--------------------------------------------------------------------------------

 

Responsible Officer of any Credit Party becomes aware of (i) the existence or
alleged existence of a violation by any Credit Party of any applicable
Environmental Law, which could reasonably be expected to have a Material Adverse
Effect, (ii) any release by any Credit Party of any Hazardous Materials into the
environment which could reasonably be expected to have a Material Adverse
Effect, (iii) the commencement by any Credit Party of any cleanup of any
Hazardous Materials, which could reasonably be expected to result in costs to a
Credit Party in excess of $2,000,000 above insurance coverage, (iv) any pending
legislative or threatened governmental proceeding for the termination,
suspension or non-renewal of any Permit of any Credit Party required under any
applicable Environmental Law, which termination, suspension or non-renewal could
reasonably be expected to have a Material Adverse Effect, or (v) any property of
any Credit Party that is or will be subject to a Lien imposed pursuant to any
Environmental Law, a certificate of a Responsible Officer specifying the nature
and period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person, and what action the applicable
Credit Party has taken, is taking or proposes to take with respect thereto.

 

(h)           Budget.  Within sixty (60) days after the conclusion of each
fiscal year, Borrower’s annual operating and Capital Expenditure budgets, and
financial forecasts, including cash flow projections covering proposed fundings,
repayments, additional advances, investments and other cash receipts and
disbursements, each for the following fiscal year in a format reasonably
consistent with projections, budgets and forecasts theretofore provided to
Lenders, and promptly following the preparation thereof, material updates to any
of the foregoing from time to time prepared by management of Borrower;

 

(i)            Annual Reserve Report.  Prior to April 1 of each year, commencing
the first such day after the Closing Date, a Reserve Report effective as of
December 31 of the preceding year, prepared by independent petroleum engineers
chosen by Borrower and reasonably acceptable to Administrative Agent, concerning
all Oil and Gas Properties owned by any Credit Party which are located in the
United States and which have attributable to them Proved Reserves.  The report
shall (i) be in form reasonably satisfactory to Administrative Agent, (ii) take
into account any “over-produced” status under gas balancing arrangements,
(iii) contain information and analysis sufficient to enable Borrower to meet the
reporting requirements concerning oil and gas reserves contained in Regulations
S-K and SX promulgated by the Securities and Exchange Commission and
(iv) distinguish (or be delivered together with a certificate from an
appropriate officer of Borrower which distinguishes) those Oil and Gas
Properties treated in the report that are Collateral from those Oil and Gas
Properties in the report that are not, which report shall be accompanied by a
report detailing the Swap Contracts of the Credit Parties relating to commodity
prices that are then currently in effect;

 

(j)            Interim Reserve Report.  (i) Prior to October 1 of each year,
commencing the first such day after the Closing Date, a Reserve Report effective
as of the preceding June 30, and (ii) at the time specified in
Section 2.16(c) in connection with any Special Determination, a Reserve Report
effective at the time specified in Section 2.16(c), in each case by petroleum
engineers who are employees of Borrower (or, at Borrower’s option, by an
independent engineers as specified above), in the same form and scope as the
report in Section 4.1(i), which report shall be accompanied by updates, if any,
to the most recent reports specified in Section 4.1(i) to the

 

68

--------------------------------------------------------------------------------


 

extent necessary for such reports to be accurate in all material respects on the
date of the applicable Reserve Report provided pursuant to this Section 4.1(j);

 

(k)           Reserve Documents.  At the time of delivery of any report pursuant
to Section 4.1(i) or (j): (i) a report detailing by lease or unit the gross
volume of production and sales attributable to production of Hydrocarbons from
the Oil and Gas Properties described in the most recent Reserve Report for the
month most recently available and for each prior month since the last report
delivered pursuant to this subsection and describing the related severance
taxes, other taxes, and leasehold operating expenses attributable to each lease
or unit and incurred during each such month, (ii) a list of Persons purchasing
any material production of Hydrocarbons from the Oil and Gas Properties, and
(iii) such other reports, data and supplemental information necessary to cause
the representations and warranties contained in Section 3.20 and Section 3.21 to
be true and correct and such other information as may be reasonably requested by
Administrative Agent or Required Lenders in connection with a determination of
the Borrowing Base (the Reserve Report, such certificate and such reports, data
and supplemental information, the “Reserve Documents”);

 

(l)            Swap Contracts.  Together with each delivery of financial
statements pursuant to Sections 4.1(a) and 4.1(b), a report detailing the Swap
Contracts of the Credit Parties relating to commodity prices that are then
currently in effect.

 

(m)          Credit Party Information.  With reasonable promptness, such other
information and data with respect to any Credit Party as from time to time may
be reasonably requested by Administrative Agent or any Lender.

 

Documents required to be delivered pursuant to Section 4.1(a), Section 4.1(b) or
Section 4.1(e) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto on
Borrower’s website on the Internet at http://www.warrenresources.com; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website reasonably acceptable to Administrative Agent to which each Lender and
Administrative Agent have access; provided that Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents, and Borrower shall provide to Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents; notwithstanding anything contained herein, in every instance Borrower
shall be required to provide paper copies of the compliance certificate required
by Section 4.1(c) to Administrative Agent, which shall then promptly furnish
such compliance certificate to the Lenders.  Except for such compliance
certificates, Administrative Agent shall have no obligation to request the
delivery copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

69

--------------------------------------------------------------------------------


 

Section 4.2            Payment and Performance of Obligations.

 

Borrower (i) will pay and discharge, and cause each other Credit Party to pay
and discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for such obligations and/or
liabilities (A) that may be the subject of a Permitted Contest and (B) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (ii) will maintain, and cause each other Credit Party
to maintain, in accordance with GAAP, appropriate reserves for the accrual of
all of their respective obligations and liabilities and (iii) will not breach or
permit any other Credit Party to breach, or permit to exist any default under,
the terms of any lease, commitment, contract, instrument or obligation to which
it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.3            Maintenance of Existence.

 

Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence and (b) except where the failure to do so
could not reasonably be excepted to result in a Material Adverse Effect, the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.17.

 

Section 4.4            Maintenance of Property; Insurance.

 

(a)           Maintenance of Property and Insurance.  Borrower will, and will
cause each of its Restricted subsidiaries to, (a) keep and maintain all
operating equipment material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  All such
insurance shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Administrative Agent.  Borrower will not, and will not
permit any other Credit Party to, bring or keep any article on any business
location of any Credit Party, or cause or allow any condition to exist, if the
presence of such article or the occurrence of such condition could reasonably
cause the invalidation of any insurance required by this Section 4.4(b), or
would otherwise be prohibited by the terms thereof.

 

(b)           Evidence of Insurance Coverage.  On or prior to the Closing Date,
and at all times thereafter, Borrower will cause Administrative Agent to be
named as an additional insured and loss payee (which shall include, as
applicable, identification as mortgagee), as applicable, on each insurance
policy required to be maintained pursuant to this Section 4.4 pursuant to
endorsements in form and substance reasonably acceptable to Administrative
Agent.  Borrower will deliver to Administrative Agent and Lenders (i) on the
Closing Date, a certificate from Borrower’s insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers of applicable rights of subrogation against loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will endeavor to give notice
thereof to each additional insured and loss payee at least thirty (30) days
prior thereto, (ii) on an annual basis, and upon the request of any Lender
through Administrative Agent from time to time full information as to the

 

70

--------------------------------------------------------------------------------


 

insurance carried, (iii) within five (5) Business Days of receipt of notice from
any insurer, a copy of any notice of cancellation, nonrenewal or material change
in coverage from that existing on the date of this Agreement and (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by Borrower.

 

(c)           Right to Purchase Insurance.  In the event Borrower fails to
provide Administrative Agent with evidence of the insurance coverage required by
this Agreement within three (3) Business Days after request therefor,
Administrative Agent may after 20 days notice to Borrower, purchase insurance at
Borrower’s expense to protect Administrative Agent’s interests in the
Collateral.  This insurance may, but need not, protect Borrower’s interests. 
The coverage purchased by Administrative Agent may not pay any claim made by
Borrower or any claim that is made against Borrower in connection with the
Collateral.  Borrower may later cancel any insurance purchased by Administrative
Agent, but only after providing Administrative Agent with evidence that Borrower
has obtained insurance as required by this Agreement.  If Administrative Agent
purchases insurance for the Collateral, Borrower will be responsible for the
costs of that insurance to the fullest extent provided by Law including interest
and other charges imposed by Administrative Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
Borrower is able to obtain on its own.

 

Section 4.5            Compliance with Laws.

 

Borrower will comply, and cause each other Credit Party to comply, with the
requirements of all applicable Laws, except to the extent that failure to so
comply could not reasonably be expected to have a Material Adverse Effect or
result in any Lien upon a material portion of the assets of any such Person in
favor of any Governmental Authority.

 

Section 4.6            Inspection of Property, Books and Records.

 

Borrower will keep, and will cause each other Credit Party to keep, proper books
of record and account in accordance with GAAP; and will permit, and will cause
each other Credit Party to permit, at the sole cost of Borrower or any
applicable other Credit Party, representatives of Administrative Agent and of
any Lender (but at such Lender’s expense unless such visit or inspection is made
concurrently with Administrative Agent) or is made during the existence and
continuance of an Event of Default to visit and inspect any of their respective
properties, to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective inventory and accounts and to discuss their respective affairs,
finances and accounts with their respective officers, as often as may reasonably
be desired, subject in all cases to any confidentiality restrictions that may be
applicable to Borrower and its Subsidiaries and to any confidentiality
restrictions that Borrower reasonably imposes on the Persons receiving such
information; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to disclose to Administrative Agent or any agents
or representatives thereof any information which is the subject of
attorney-client privilege or attorney’s work product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information; and provided, further, that Borrower will use
commercially reasonable efforts to furnish such information (excluding
information

 

71

--------------------------------------------------------------------------------


 

covered by confidentiality restrictions in agreements relating to seismic,
geologic or geophysical data or similar technical and business matters relating
to the exploration for oil and gas), which requirement shall be satisfied if
Administrative Agent is offered the opportunity to review such confidential
information by executing or otherwise becoming a party to the confidentiality
restrictions on substantially the same terms (including any standstill
provisions) as are applicable to Borrower.  In the absence of an Event of
Default, Administrative Agent or any Lender exercising any rights pursuant to
this Section 4.6 shall give Borrower or any applicable other Credit Party
commercially reasonable prior written notice of such exercise.  No notice shall
be required during the existence and continuance of any Event of Default.

 

Section 4.7            Use of Proceeds.

 

Borrower will use the proceeds of the Loans on the Closing Date solely for
payment of consideration for the Acquisition and for payment of transaction fees
and expenses incurred in connection with the Financing Documents.  The proceeds
of Loans after the Closing Date shall be used by Borrower solely for lawful
corporate purposes, including to finance corporate and capital expenditures and
permitted acquisitions of Oil and Gas Properties and other assets related to the
exploration, production, development, processing, gathering, storage and
transportation of Hydrocarbons and for working capital needs of Credit Parties.

 

Section 4.8            Lenders’ Meetings.

 

Promptly after the delivery to Administrative Agent and Lenders of Reserve
Reports pursuant to Section 4.1(i) or (j), Borrower will, in each case to the
extent reasonably requested by either Administrative Agent or Required Lenders,
conduct a meeting of Administrative Agent and Lenders to discuss the most
recently reported financial results and the financial condition and engineering
projections of Borrower and its Subsidiaries, at which shall be present a
Responsible Officer and such other officers of the Credit Parties as may be
reasonably requested to attend by Administrative Agent or Required Lenders, such
request or requests to be made within a reasonable time prior to the scheduled
date of such meeting.  Such meetings shall be held at a time and place
convenient to Lenders and to Borrower.

 

Section 4.9            Hazardous Materials; Remediation.

 

If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of Borrower or any other
Credit Party, which could reasonably be expected to have a Material Adverse
Effect, Borrower will cause, or direct the applicable Credit Party to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, Borrower shall, and
shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by Borrower or any other Credit
Party of activities in response to the release or threatened release of a
Hazardous Material, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

Section 4.10         Further Assurances.

 

(a)           General.  Borrower will, and will cause each other Credit Party,
at its own cost and expense, to promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as Administrative Agent
or Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Financing Documents and the transactions
contemplated thereby, including all such actions to establish, create, preserve,
protect and perfect a first priority Lien (subject only to Permitted Liens) in
favor of Administrative Agent for itself and for the benefit Lenders on the
Collateral (including Collateral acquired after the date hereof), including on
any and all assets of each Credit Party, whether now owned or hereafter
acquired. Notwithstanding anything in this Agreement or any Security Document to
the contrary, no Guarantor shall be required to guarantee (or grant a Lien to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of such Guarantor.

 

(b)           New Subsidiaries.  Without limiting the generality of the
foregoing, in the event Borrower or any of its Restricted Subsidiaries shall
form any new Restricted Subsidiary after the date hereof, Borrower or the
respective Restricted Subsidiary will cause such new Restricted Subsidiary,
promptly following such formation (excluding any Excluded Subsidiary), (i) to
execute a Guarantee (in form and substance reasonably acceptable to
Administrative Agent) guaranteeing payment and performance of all of the
Obligations and to take such other action (including, without limitation,
authorizing the filing of such UCC financing statements and delivering
certificates in respect of the Capital Stock of such Restricted Subsidiary) as
shall be necessary or appropriate to establish, create, preserve, protect and
perfect a first priority Lien (subject only to Permitted Liens) in favor of
Administrative Agent for the benefit of Administrative Agent and Lenders to the
extent required by Section 4.10(e), (ii) to execute such other Security
Documents, in form and substance reasonably acceptable to Administrative Agent,
as may be required or requested by Administrative Agent in connection with the
actions contemplated hereby and (iii) to deliver such proof of corporate (or
comparable) action, incumbency of officers, opinions of counsel and other
documents as Administrative Agent shall have reasonably required or requested.

 

(c)           Capital Stock.  Borrower will, and will cause each of its
Restricted Subsidiaries, to take such action from time to time as shall be
necessary to ensure that each of its Restricted Subsidiaries is a Wholly-Owned
Subsidiary and that Administrative Agent shall have, for the benefit of
Administrative Agent and Lenders, a first priority Lien on all Capital Stock of
each Restricted Subsidiary, provided that neither Borrower nor any Restricted
Subsidiary shall be required to pledge (i) more than 65% of the voting stock of
(A) any First-tier Foreign Subsidiary, or (B) any Domestic Subsidiary that is a
FSHCO or is owned directly or indirectly by a CFC, or (ii) the Capital Stock of
a Foreign Subsidiary that is not a First-tier Foreign Subsidiary. Subject to the
foregoing limitations, in the event that any additional Capital Stock shall be
issued by any Restricted Subsidiary, Borrower shall or shall cause each of its
Restricted Subsidiaries to, promptly following such issuance, deliver to
Administrative Agent to the extent required by the applicable Financing
Documents the certificates evidencing such Capital Stock, accompanied by undated
powers executed in blank and to take such other action as Administrative Agent
shall request to perfect the security interest created therein pursuant to such
Financing Documents.

 

73

--------------------------------------------------------------------------------


 

(d)           Mortgage of Oil and Gas Property.  Prior to each Determination
Date, Borrower shall review the Reserve Report and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties represent at least 80%
of the total PV-10 value of Proved Reserves attributable to the Oil and Gas
Properties evaluated in the most recently completed Reserve Report after giving
effect to any exploration and production activities, acquisitions, dispositions
and production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total PV-10 value, then on or prior to such Determination
Date, Borrower shall, and shall cause its Restricted Subsidiaries to, grant to
Administrative Agent as security for the Debt a first-priority Lien (subject
only to Permitted Liens) under the Mortgages on additional Oil and Gas
Properties not already subject to such a Lien under the Mortgages such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of the total PV-10 value of Proved Reserves attributable to the Oil and Gas
Properties evaluated by the relevant Reserve Report.

 

(e)           Other Collateral.  Upon Administrative Agent’s request, Borrower
will and will cause its Restricted Subsidiaries (excluding any Excluded
Subsidiary) to grant Liens as security for the Debt on (i) assets and interests
related to the Mortgaged Properties, including related operating equipment,
accounts, inventory, contract rights and all products, proceeds and other
interests related to the ownership, operation and or production of the Mortgaged
Properties and (ii) all other material facilities (including gathering,
transportation, compression, processing, treating and storage facilities) and
other material real and personal property owned by it from time to time
(excluding any interest in any Unrestricted Subsidiaries and any Excluded
Property (as defined in the Mortgages).

 

(f)            Production Proceeds.  Notwithstanding that by the terms of the
Mortgages, Credit Parties are and will be assigning to Administrative Agent and
Lenders all of the “Production Proceeds” (as defined therein) accruing to the
property covered thereby, so long as no Event of Default has occurred, Credit
Parties may continue to receive from the purchasers of production all such
Production Proceeds, subject, however, to the Liens created under the
Mortgages.  Upon the occurrence of an Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Mortgages, including the
right to obtain possession of all Production Proceeds then held by Credit
Parties or to receive directly from the purchasers of production all other
Production Proceeds.  In no case shall any failure, whether intentional or
inadvertent, by Administrative Agent or Lenders to collect directly any such
Production Proceeds constitute in any way a waiver, remission or release of any
of their rights under the Security Documents, nor shall any release of any
Production Proceeds by Administrative Agent or Lenders to Credit Parties
constitute a waiver, remission, or release of any other Production Proceeds or
of any rights of Administrative Agent or Lenders to collect other Production
Proceeds thereafter.

 

(g)           Title Information.  Promptly upon request of Administrative Agent,
Borrower will deliver title information in form and substance reasonably
acceptable to Administrative Agent covering enough of the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report, so that Administrative
Agent shall have received, together with title information previously delivered
to Administrative Agent in connection with previous Reserve Reports or
otherwise, title information evidencing the Credit Parties have Defensible Title
on at least 70% of the total PV-10 value of Proved Reserves attributable to the
Oil and Gas Properties evaluated by such Reserve Report.  If Borrower has
provided title information for Oil and Gas Properties under the preceding
sentence, Borrower shall, within 60 days of notice from Administrative

 

74

--------------------------------------------------------------------------------


 

Agent or Required Lenders that material title defects or exceptions exist with
respect to such Oil and Gas Properties such that the Credit Parties do not have
Defensible Title to 70% of the PV-10 value of such properties, either (1) cure
any such material title defects or exceptions (including defects or exceptions
as to priority) raised by such information, (2) substitute acceptable Mortgaged
Properties having at least an equivalent value such that the Credit Parties do
have Defensible Title to 70% of the PV-10 value of such properties, or
(3) deliver title information in form and substance acceptable to Administrative
Agent or Required Lenders so that Administrative Agent shall have received,
together with title information previously delivered to Administrative Agent,
title information evidencing the Credit Parties have Defensible Title on at
least 70% of the PV-10 value of Proved Reserves attributable to the Oil and Gas
Properties evaluated by such Reserve Report.  If Borrower does not take one or
more of such actions within the 60-day period, such inability to cure shall not
be a Default, but Administrative Agent may, or shall upon request by Required
Lenders, propose a reduced Borrowing Base, and Required Lenders shall approve
such Borrowing Base, each in the manner provided in Section 2.16(b) and
Administrative Agent shall send a notice to Borrower of such new Borrowing Base,
that will cause Borrower to be in compliance with the requirement to provide
title information evidencing the Credit Parties have Defensible Title on 70% of
the PV-10 value of Proved Reserves attributable to the Oil and Gas Properties. 
This new Borrowing Base shall become effective immediately after receipt of such
notice. Any failure to give such notice shall not be a waiver as to future
exercise of the right to so reduce the Borrowing Base by Administrative Agent or
the Required Lenders.

 

Section 4.11         Post-Closing Obligations.

 

The Credit Parties will cause each obligation specified on Schedule 4.11 hereto
to be completed no later than the date set forth with respect to such obligation
on such schedule, or such later date as the Administrative Agent shall
reasonably agree.

 

ARTICLE 5
NEGATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1            Debt.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for:

 

(a)           Debt under the Financing Documents and Letter of Credit
Liabilities;

 

(b)           Debt outstanding on the date of this Agreement and set forth on
Schedule 5.1 and any extensions, renewals or replacements of any such Debt,
provided that such extension, renewal or replacement does not increase the
outstanding principal amount thereof;

 

(c)           Intercompany Debt arising from loans made by (i) Borrower to any
Guarantor, (ii) any Guarantor to Borrower, (iii) Borrower to its Restricted
Subsidiaries that are Wholly-Owned Subsidiaries to fund working capital
requirements of such Restricted Subsidiaries in the

 

75

--------------------------------------------------------------------------------


 

Ordinary Course of Business, or (iv) any Restricted Subsidiary that is a
Wholly-Owned Subsidiary of Borrower to Borrower; provided, however, that upon
the request of Administrative Agent at any time, any such Debt shall be
evidenced by promissory notes having terms reasonably satisfactory to
Administrative Agent, and the sole originally executed counterparts of which
shall be pledged and delivered to Administrative Agent, for the benefit of
Administrative Agent and Lenders, as security for the Obligations;

 

(d)           Guarantees by Borrower of Debt of any Restricted Subsidiary
permitted hereunder and by any Restricted Subsidiary of Debt of Borrower or any
other Restricted Subsidiary permitted hereunder;

 

(e)           Debt of Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof; provided
that the aggregate principal amount of Debt permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding;

 

(f)            Debt, if any, arising under Swap Contracts, to the extent
permitted under Section 5.6;

 

(g)           [reserved];

 

(h)           Debt of any Person that becomes a Subsidiary after the Closing
Date; provided that such Debt exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

(i)            Permitted Securities;

 

(j)            Debt incurred to finance the acquisition of equipment, provided
that the amount of such Debt does not exceed the purchase price of such
equipment;

 

(k)           other Debt in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;

 

(l)            any Contingent Obligation permitted by Section 5.3;

 

(m)          Debt incurred pursuant to an Excluded Property Leaseback; and

 

(n)           Debt incurred under Bonds.

 

Section 5.2            Liens.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

76

--------------------------------------------------------------------------------


 

(a)           Liens created by the Security Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property of Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 5.2; provided that
(i) such Lien shall not apply to any other property of Borrower or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals or replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d)           any Lien existing on any property (together with receivables,
intangibles and proceeds thereof) prior to the acquisition thereof by Borrower
or any Restricted Subsidiary or existing on any property of any Person that
becomes a Restricted Subsidiary after the date hereof prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property of Borrower or any Restricted Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be and extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof;

 

(e)           Liens on fixed or capital assets (together with receivables,
intangibles and proceeds thereof) acquired, constructed or improved by Borrower
or any Restricted Subsidiary; provided that (i) such security interests secure
Debt permitted by Section 5.1(e), (ii) such security interests and the Debt
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Debt secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property of Borrower or any Restricted Subsidiary;

 

(f)            Liens securing obligations and liabilities of Borrower and any
Restricted Subsidiary under Swap Contracts with Eligible Secured Swap
Counterparties to the extent such Swap Contracts are permitted hereunder;

 

(g)           Liens on the Capital Stock of an Unrestricted Subsidiary granted
by a Restricted Subsidiary to secure Non-Recourse Debt; and

 

(h)           Liens granted to secure other obligations in an amount not to
exceed $5.0 million in the aggregate.

 

Section 5.3            Contingent Obligations.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
except for:

 

(a)           Contingent Obligations arising in respect of the Debt under the
Financing Documents and Letter of Credit Liabilities;

 

77

--------------------------------------------------------------------------------

 

(b)           Contingent Obligations resulting from endorsements for collection
or deposit in the Ordinary Course of Business;

 

(c)           Contingent Obligations existing or arising under any Swap
Contract, provided that (i) so long as there exists no Event of Default both
immediately before and immediately after giving effect to any such transaction
and (ii) such obligations are (or were) entered into by Borrower or another
Credit Party in the Ordinary Course of Business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person and not for purposes
of speculation;

 

(d)           Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.3 and Contingent Obligations with respect to Debt
permitted under Section 5.1;

 

(e)           Contingent Obligations incurred in the Ordinary Course of Business
with respect to Bonds;

 

(f)            Contingent Obligations arising under indemnity agreements in
connection with mortgagee title insurance policies;

 

(g)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 5.7;

 

(h)           Contingent Obligations in favor of Credit Parties; and

 

(i)            Contingent Obligations to the extent constituting a Permitted
Lien.

 

Section 5.4            Restricted Payments.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment; provided that the foregoing shall not restrict or prohibit
(a) dividends or distributions made by any Restricted Subsidiary, directly or
indirectly, to Borrower or to any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of Borrower, (b) (i) dividends by Borrower in cash on its 8%
Convertible Preferred Stock outstanding on the Closing Date and (ii) dividends
by Borrower in cash on outstanding Permitted Securities, provided that in either
case no Default or Event of Default exists at the time of such payment and such
payment will not cause a Default or Event of Default, (c) dividends declared and
paid by Subsidiaries ratably with respect to their Capital Stock (or on a basis
more favorable to Borrower and its Subsidiaries), (d) Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of Borrower and its Subsidiaries, (e) cash payments by
Borrower in lieu of issuing fractional shares in an aggregate amount not
exceeding $200,000 during the term of this Agreement, provided that no Default
or Event of Default exists at the time of such payment, such payment will not
cause a Default or Event of Default and such payment is made only in respect of
Borrower’s 8% Convertible Preferred Stock outstanding on the Closing Date,
(f) distributions declared and paid by Borrower effecting “poison pill” rights
plans provided that any securities or rights so distributed have a nominal fair
market value at the time of declaration, (g) any Restricted Payments by Borrower
or any Restricted Subsidiary in exchange for or out of the net cash proceeds
from the sale of Capital Stock of Borrower (other than Permitted Securities),
(h)

 

78

--------------------------------------------------------------------------------


 

any optional or voluntary payment, purchase, redemption, retirement, defeasance,
surrender, cancellation, termination or acquisition of any Permitted Securities
in exchange for or out of net cash proceeds from the sale of Permitted
Securities (including in connection with any refinancing of the Senior Notes);
provided that in no event shall a Credit Party make any payment in respect of
any Debt which by its terms is subordinated to the Obligations which payment is
prohibited by the subordination provisions governing such Debt and (i) other
Restricted Payments in an amount not to exceed $10,000,000 in the aggregate. 
Borrower will not, and will not permit any other Credit Party to issue preferred
Capital Stock providing for Restricted Payments not permitted by this
Section 5.4.

 

Section 5.5            Restrictive Agreements.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets (other than (1) Capital Stock
in any Unrestricted Subsidiary, (2) other investments in Capital Stock of joint
ventures permitted under Section 5.8, (3) investments permitted under
Section 5.8(j) if such restriction or conditions apply only to the property or
assets that are the subject of such investment), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to Borrower or any other
Restricted Subsidiary or to Guarantee Debt of Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 5.5 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or other assets that is to be sold and such sale is permitted
hereunder, (iv) paragraph (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Debt permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt, (v) paragraph (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (vi) existing restrictions with respect to a Person acquired by
Borrower or any of its Restricted Subsidiaries (except to the extent such
restrictions were put in place in connection with or in contemplation of such
acquisition), which restrictions are not applicable to any Person, or the
properties or assets of any Person other than the Person, or the property or
assets of the Person, so acquired, (vii) restrictions contained in any agreement
or instrument relating to Permitted Securities or Swap Contracts to the extent,
in the good faith judgment of the Borrower, such restrictions, at the time such
Indebtedness is incurred, either (A) are on customary market terms for
Indebtedness of such type, so long as Borrower has determined in good faith that
such restrictions would not reasonably be expected to impair in any material
respect the ability the Borrower and the other Restricted Subsidiaries to meet
their ongoing payment obligations under the Financing Documents, or (B) are not
materially more restrictive, taken as a whole with respect to the Borrower and
the other Restricted Subsidiaries, than the restrictions in the Financing
Documents, and (viii) customary supermajority voting provisions and other
customary provisions with respect to the disposition or distribution of assets,
each contained in corporate

 

79

--------------------------------------------------------------------------------


 

charters, bylaws, stockholders’ agreements, limited liability company
agreements, partnership agreements, joint venture agreements and other similar
agreements entered into in the Ordinary Course of Business of Borrower and its
Restricted Subsidiaries.

 

Section 5.6            Swap Contracts.

 

Borrower will not, and will not permit any other Credit Party to enter into any
Swap Contracts other than Swap Contracts in respect of commodities (i) with
Eligible Swap Counterparties, (ii) with durations not to exceed 120 months at
any time, and (iii) the notional volumes for which (when aggregated with other
commodity Swap Contracts then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Contracts) do not exceed, as of
the date such Swap Contract is executed, 85% of the Projected Oil and Gas
Production from Proved Developed Producing Reserves attributable to the Oil and
Gas Properties for each month during the period during which such Swap Contract
is in effect for each of crude oil and natural gas, calculated separately;
provided that (x) such limitations in clauses (i) and (ii) of this Section 5.6
do not apply to forward agreements requiring the physical delivery of
Hydrocarbons and (y) such limitation in clause (iii) of this Section 5.6 shall
not apply to Swap Contracts in respect of commodities that are floor prices or
puts for which no further payment obligation is owed by such Credit Party and
not in excess of 100% of Proved Developed Producing Reserves attributable to the
Oil and Gas Properties for each month during the period during which such Swap
Contract is in effect for each of crude oil and natural gas, calculated
separately.  Not later than 30 days after consummation of an Asset Disposition
in respect of Oil and Gas Properties which, together with any other Asset
Dispositions of Oil and Gas Properties not theretofore taken into account in
connection with this sentence, reduces by more than 5% the Credit Parties’
aggregate Projected Oil and Gas Production from Proved Developed Producing
Reserves, Borrower will cause the notional volumes of Swap Contracts maintained
by Borrower and other Credit Parties in respect of commodities not to exceed in
the aggregate the amounts that would be permitted under clause (iii) of the
preceding sentence if such Swap Contracts were entered into immediately after
giving effect to such Asset Disposition.

 

Section 5.7            Consolidations, Mergers and Sales of Assets.

 

(a)           Borrower will not, and will not permit any other Credit Party to,
directly or indirectly consolidate or merge with or into any other Person other
than (i) mergers of any Restricted Subsidiary with and into Borrower or another
Restricted Subsidiary, (ii) mergers of any Restricted Subsidiaries with and into
Borrower (with Borrower as the surviving entity of such merger) and
(iii) mergers or consolidations with or into any Person so long as Borrower or a
wholly-owned Restricted Subsidiary or a Person who becomes a wholly-owned
Restricted Subsidiary is the surviving entity; provided that any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 5.8.  Any
Restricted Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to the Lenders.

 

(b)           Borrower will not, and will not permit any other Credit Party to,
directly or indirectly, consummate any Asset Dispositions other than, so long as
no Default or Event of Default then exists or would result from any such
disposition (i) dispositions of Excluded

 

80

--------------------------------------------------------------------------------


 

Property, (ii) dispositions of property (other than Oil and Gas Properties) for
cash and fair value and (iii) dispositions of any Oil and Gas Property or any
interest therein if (A) the consideration received in respect of such sale or
other disposition shall be equal to or greater than the fair market value of
such Oil and Gas Property or interest therein (as reasonably determined by
Borrower), and (B) if such Oil and Gas Properties were included in the
determination of the Borrowing Base then in effect the prepayment, if any,
required under Section 2.3(b) shall have been made.  For purposes of this
Section 5.7(b) and Section 2.3(b), Casualty Proceeds in respect of Oil and Gas
Properties included in the most recent determination of the Borrowing Base and
with respect to which a determination is made that such proceeds will not be
applied to repair or replacement thereof will be considered an Asset Disposition
under clause (iii)(B) with the amount of such proceeds being aggregated with
other Asset Dispositions for purposes of clause (iii)(B) of this
Section 5.7(b) and Section 2.3(b).

 

Section 5.8            Investments.

 

Borrower will not, and will not permit any Credit Party to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           investments by Borrower and its Subsidiaries in the Capital Stock
of its Restricted Subsidiaries;

 

(c)           loans or advances made by Borrower to any Restricted Subsidiary
and made by any Subsidiary to Borrower or any other Restricted Subsidiary;

 

(d)           Guarantees constituting Debt permitted by Section 5.1;

 

(e)           investments consisting of Swap Contracts to the extent permitted
under Section 5.6;

 

(f)            loans or advances to employees in the Ordinary Course of Business
in an aggregate amount for all employees of Borrower and its Subsidiaries not in
excess of $750,000 at any one time outstanding;

 

(g)           trade credits and accounts arising in the Ordinary Course of
Business;

 

(h)           investments made as a result of the receipt of non cash
considerations from a disposition that was made pursuant to and in compliance
with this Agreement;

 

(i)            investments made in any debtor of Borrower or any Restricted
Subsidiary as a result of the receipt of stock, obligations or securities in
settlement of debts created in the Ordinary Course of Business and owing to
Borrower or any Restricted Subsidiary;

 

81

--------------------------------------------------------------------------------


 

(j)            investments made pursuant to the requirements of farm-out, farm
in, unit, joint operating, unit operating, joint venture, area of mutual
interest and other oil and gas agreements, gathering systems, pipelines or other
similar or customary arrangements entered into the Ordinary Course of Business
(including advances to operators under operating agreements entered into by
Borrower or any Subsidiary in the Ordinary Course of Business); provided that
any such single investment in excess of $20,000,000 shall be approved by the
Board of Directors of Borrower;

 

(k)           investments made in connection with the purchase, lease, or other
acquisition of tangible assets of any Person and investments made in connection
with the purchase, lease or other acquisition of all or substantially all of the
business, of any Person, or all of the capital stock or other equity interests
of any Person (provided that such Person becomes a Restricted Subsidiary), or
any division, line of business or business unit of any Person (including (i) by
the merger or consolidation of such Person into Borrower or any Restricted
Subsidiary or by the merger of a Restricted Subsidiary into such Person and
(ii) the purchase of proved reserves);

 

(l)            investments held by a Person acquired (including by way of
merger, amalgamation or consolidation) after the Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(m)          repurchase of Capital Stock deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price or such options or warrants or the payment of withholding taxes through
the issuance of Capital Stock;

 

(n)           the purchase of fractional shares arising out of stock dividends,
splits or combinations or business combinations;

 

(o)           any other investments in any Person having an aggregate fair
market value (measured on the date each such investment was made and without
giving effect to subsequent changes in value), when taken together will all
other investments made pursuant to this clause (o) do not exceed $15,000,000
outstanding at any time;

 

(p)           investments outstanding as of the Closing Date in Unrestricted
Subsidiaries;

 

(q)           investments, loans, advances and acquisitions in exchange for, or
out of the net cash proceeds from the sale of, Capital Stock of Borrower (other
than Permitted Securities) issued after the Closing Date;

 

(r)            investments in Warren Energy Services, LLC after the Closing Date
(measured on the date each such investment was made and without giving effect to
subsequent changes in value), when taken together will all other investments
made pursuant to this clause (r) do not exceed $10,000,000 outstanding at any
time; and

 

(s)            Dispositions permitted by Section 5.7 to the extent constituting
Investments.

 

82

--------------------------------------------------------------------------------


 

Section 5.9            Transactions with Affiliates.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower, except (i) as expressly permitted by
this Agreement, (ii) as otherwise disclosed on Schedule 5.9, and (iii) for
transactions which contain terms that are no less favorable to Borrower or any
other Credit Party, as the case may be, than those which might be obtained from
a third party not an Affiliate of any Credit Party, (iv) any Restricted Payment
permitted by Section 5.4 or a disposition of Excluded Property, (v) with respect
to any Person serving as an officer, director, employee or consultant of
Borrower or any Restricted Subsidiary, (1) the payment of reasonable
compensation, benefits or indemnification liabilities in connection with his or
her services in such capacity provided that the payment of any such
compensation, benefits or indemnification liabilities are approved by a majority
of the disinterested members of the Board of Directors of Borrower or by the
compensation committee of Borrower, (2) the making of advances for travel or
other business expenses in the Ordinary Course of Business or (3) such Person’s
participation in any benefit or compensation and (vi) with respect to
transactions among Credit Parties

 

Section 5.10         Modification of Organizational Documents.

 

Borrower will not, directly or indirectly, amend or otherwise modify any
Organizational Documents of Borrower, except for such amendments or other
modifications required by Law or which are not materially adverse to the
interests of Administrative Agent or any Lender and which, in each instance, are
fully disclosed to Administrative Agent.

 

Section 5.11         Fiscal Year.

 

Borrower will not, and will not permit any other Credit Party to, change its
Fiscal Year.

 

Section 5.12         Conduct of Business.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, engage in any line of business other than those businesses engaged
in on the Closing Date and described on Schedule 5.12 and businesses reasonably
related thereto.

 

Section 5.13         Capital Stock.

 

Borrower will not, nor cause or permit any Restricted Subsidiary to, permit a
Lien (other than a Lien created under a Financing Document or an involuntary
Permitted Lien) to be placed on any of the Capital Stock owned by Borrower or
such Restricted Subsidiary in any other Person; provided that Liens against
Capital Stock in an Unrestricted Subsidiary shall be permitted to the extent
such Lien is granted to secure Non-Recourse Debt.

 

Section 5.14         Limitation on Sale and Leaseback Transactions.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction Borrower or any of its Restricted
Subsidiaries sells or transfers all or substantially all

 

83

--------------------------------------------------------------------------------


 

of its right, title and interest in an asset and, in connection
therewith, acquires or leases back the right to use such asset; provided this
Section 5.14 shall not prohibit (i) any sale-leaseback resulting from the
incurrence of any lease of any capital asset entered into within 180 days of the
acquisition of such capital asset for the purpose of providing permanent
financing of such asset, provided that the Debt related thereto is permitted by
Section 5.1 or (ii) any sale-leaseback of Excluded Property (an “Excluded
Property Leaseback”).

 

Section 5.15         Bank Accounts.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, establish any new bank account (excluding any account established
after notice to Administrative Agent exclusively for payroll or petty cash)
without the prior written consent of Administrative Agent, and provided that in
each case, Administrative Agent, Borrower or such other Credit Party and the
bank at which the account is to be opened enter into a control agreement
regarding such bank account pursuant to which such bank acknowledges the
security interest of Administrative Agent in such bank account, agrees to comply
with instructions originated by Administrative Agent directing disposition of
the funds in such bank account without further consent from Borrower, and agrees
to subordinate and limit any security interest such bank may have in such bank
account on terms reasonably satisfactory to Administrative Agent.

 

Section 5.16         Compliance with Anti-Corruption Laws.

 

(a)           None of the Borrower, its Subsidiaries, or to the knowledge of
Borrower or any Subsidiary, their respective directors, officers, agents,
employees or other persons that act for or on behalf of the Borrower or its
Subsidiaries (individually and collectively, “Borrower Representative”) has
taken any act that would violate the U.S. Foreign Corrupt Practices Act, the UK
Bribery Act, or any other applicable anti-bribery law (the “Anti-Corruption
Laws”).

 

(b)   Without limiting the foregoing, none of the Borrower or any Subsidiary, or
to the knowledge of the Borrower or any Subsidiary, any Borrower Representative
has offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Authority, quasi-governmental authority, public international
organization, to any political party or official thereof, or to any candidate
for political office (individually and collectively, “Government Official”) or
to any person under circumstances where the Borrower, its Subsidiaries or
Borrower Representatives knew or had reason to know or believe that all or a
portion of such money or thing of value would be offered, given, or promised,
directly or indirectly, to any person, in each case for the purpose of
(i) influencing any act or decision of such person in his official capacity as a
Government Official, (ii) inducing such person to perform or omit to perform any
activity related to his legal duties, (iii) securing any improper advantage, or
(iv) inducing such person to influence or affect any act or decision of any
Governmental Authority, quasi-governmental authority, public international
organization, in each case, in order to assist the Borrower, its Subsidiaries or
any Borrower Representatives in obtaining or retaining business for or with, or
in directing business to, the Borrower or any other person.

 

84

--------------------------------------------------------------------------------


 

Section 5.17         Compliance with Anti-Terrorism Laws.

 

Borrower will not, and will not permit any other Credit Party to, engage in any
activities which could cause them to become a Blocked Person.  Borrower shall
immediately notify Administrative Agent if Borrower has knowledge that Borrower,
any additional Credit Party or any of their respective Affiliates or their
respective employees or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is
indicted on or (iv) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, and will
not permit any other Credit Party to, directly or indirectly, (i) engage in any
business, transaction or dealing in or with any Blocked Person, or with any
government, country or territory where such activities would violate
Anti-Terrorism Law or (ii) act in any manner that will result in a violation of
any Anti-Terrorism Law.

 

ARTICLE 6
FINANCIAL COVENANTS

 

Section 6.1            Interest Coverage Ratio.

 

Borrower will not permit the Interest Coverage Ratio for any period of four
consecutive fiscal quarters to be less than 2.5 to 1.0, determined as of the
last day of each fiscal quarter.

 

Section 6.2            Current Ratio.

 

Borrower will not permit the ratio on the last day of any fiscal quarter of
(i) Consolidated Current Assets to (ii) Consolidated Current Liabilities, other
than that portion of Long Term Indebtedness that is included in such
Consolidated Current Liabilities, to be less than 1.0 to 1.0.

 

ARTICLE 7
CONDITIONS

 

Section 7.1            Conditions to Closing.

 

The obligation of each Lender to make the initial Loans, of Administrative Agent
to issue any Support Agreements on the Closing Date and of any LC Issuer to
issue any Lender Letter of Credit on the Closing Date shall be subject to the
receipt by Administrative Agent of each agreement, document and instrument set
forth on the Closing Checklist, each in form and substance reasonably
satisfactory to Administrative Agent, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Administrative Agent and
Lenders in their sole discretion:

 

(a)           after giving effect to the Transactions, (i) neither the Borrower
nor any of its Subsidiaries shall have any material Debt for borrowed money
other than the Obligations or the Senior Notes and (ii) the Borrower shall have
unrestricted cash and Permitted Investments and Net Borrowing Availability of
not less than $40 million;

 

(b)           the Acquisition shall have been, or substantially concurrently
shall be, consummated pursuant to the Purchase Agreement, and the Administrative
Agent shall have

 

85

--------------------------------------------------------------------------------


 

received a copy of the Purchase Agreement (including all amendments thereto) and
all related documents, which Purchase Agreement and related documents shall be
certified by a responsible officer of the Borrower as being accurate and
complete;

 

(c)           subject to the Individual Title Defect Threshold, the Individual
Environmental Threshold and the Aggregate Deductible, as applicable, the sum of
(a) all Title Defect Amounts determined under Section 11.2(g) of the Purchase
Agreement prior to the Closing Date, plus the sum of all Title Defect Amounts
attributable to Title Defects for which Seller intends to cure after the Closing
Date or are being disputed in accordance with the terms of the Purchase
Agreement, plus any reduction to Cash Consideration attributable to Assets
excluded from the Purchase Agreement (unless they are excluded at the election
of Buyer under Section 12.1(b)(ii) of the Purchase Agreement), less the sum of
all Title Benefit Amounts determined under Section 11.2(h) of the Purchase
Agreement prior to the Closing Date, plus (b) all Remediation Amounts for
Environmental Defects determined under Article XII prior to Closing, plus the
sum of all Remediation Amounts attributable to Environmental Defects for which
Seller intends to cure after the Closing Date in accordance with the terms of
the Purchase Agreement, shall have been less than fifteen percent (15%) of the
Cash Consideration (for purposes of the foregoing clause (c), capitalized terms
used in this clause (c) but not otherwise defined in this Agreement have the
meanings given to such terms in the Purchase Agreement);

 

(d)           the Specified Representations and the Purchase Agreement
Representations shall be true, correct and complete in all material respects on
and as of the date of such borrowing or issuance, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;

 

(e)           the Administrative Agent shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act;

 

(f)            all actions necessary to establish that the Administrative Agent
will have a perfected first priority security interest (subject to Permitted
Liens and the Limited Conditionality Provision) in the Collateral shall have
been taken; and

 

(g)           all fees, expenses and other amounts due and payable under each
Financing Document shall have been paid.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Financing Document and each other document, agreement
and/or instrument required to be approved by Administrative Agent, Required
Lenders or Lenders, as applicable, on the Closing Date.

 

Section 7.2            Conditions to Each Loan, Support Agreement and Lender
Letter of Credit.

 

The obligation of Lenders to make a Loan (other than Loans made pursuant to
Section 2.9(c)), of Administrative Agent to issue any Support Agreement or of
any LC Issuer to issue

 

86

--------------------------------------------------------------------------------


 

any Lender Letter of Credit (including, in each case, on the Closing Date) is
subject to the satisfaction of the following additional conditions:

 

(a)           in the case of a Revolving Loan Borrowing, receipt by
Administrative Agent of a Notice of Borrowing (or telephonic or electronic
notice, as permitted by Section 2.2(b)) in accordance with Section 2.2(b) and,
in the case of any Support Agreement or Lender Letter of Credit, receipt by
Administrative Agent of a Notice of LC Credit Event in accordance with
Section 2.9 and, in the case of any Swing Line Borrowing, receipt by
Administrative Agent and Swing Line Lender of a Swing Line Borrowing Notice;

 

(b)           the fact that, immediately after such borrowing and after
application of the proceeds thereof or after such issuance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit;

 

(c)           the fact that, immediately before and after such borrowing or
issuance (other than any borrowing or issuance on the Closing Date in connection
with the financing of the Acquisition), no Default or Event of Default shall
have occurred and be continuing; and

 

(d)           the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
in all material respects on and as of the date of such borrowing (other than any
borrowing or issuance on the Closing Date in connection with the financing of
the Acquisition) or issuance, except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date.

 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing or Swing Line Borrowing Notice, as applicable, which requests the
making of a Loan hereunder and each acceptance by Borrower of the proceeds of
any Loan made hereunder shall, except as set forth in the Notice of LC Credit
Event or Notice of Borrowing or Swing Line Borrowing Notice, as applicable, be
deemed to be a representation and warranty by Borrower on the date of such
notice or acceptance as to the facts specified in Sections 7.2(b), 7.2(c) and
7.2(d).

 

ARTICLE 8
EVENTS OF DEFAULT

 

Section 8.1            Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of Law
or otherwise, shall constitute an “Event of Default”:

 

(a)           Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document and, in the case of any such payment (other than any
principal payment or reimbursement obligation with respect of any Letter of
Credit), such failure shall continue unremedied for a period of three Business
Days;

 

87

--------------------------------------------------------------------------------

 

(b)   Borrower shall fail to observe or perform any covenant contained in
Section 4.1(e), Section 4.1(f), Section 4.3, Section 4.7, Article 5, or
Article 6, provided however, the imposition of a lien under Section 303(k) or
4068 of ERISA or under Section 430(k) of the Code shall not be regarded as a
failure to perform the covenants contained in Article 5 unless such lien or
liens could reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect;

 

(c)           any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 8.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied or waived within thirty (30) days after the earlier of
(i) receipt by Borrower of notice from Administrative Agent or Required Lenders
of such default or (ii) actual knowledge of Borrower or any other Credit Party
of such default;

 

(d)           any representation, warranty, certification or statement made by
any Credit Party in any Financing Document or in any certificate, financial
statement or other document delivered pursuant to any Financing Document is
incorrect in any material respect when made (or deemed made);

 

(e)           (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or Permitted Securities or in respect of any Swap Contract, or
the occurrence of any breach, default, condition or event with respect to any
Debt (other than the Loans) or in respect of any Permitted Securities or in
respect of any Swap Contract if the effect of such occurrence is (A) to cause or
to permit the holder or holders of any such Debt or Permitted Securities, or the
counterparty under any such Swap Contract, to cause Debt, Permitted Securities
or other liabilities to become or be declared immediately due and payable or
(B) to require any mandatory payment, purchase, redemption, retirement,
defeasance, surrender, cancellation or acquisition of Debt or Permitted
Securities or to require any Credit Party to offer to pay, purchase, redeem,
retire, defease, surrender, cancel or acquire Debt or Permitted Securities, in
the case of any or all of the foregoing under this clause (i) in respect of
Debt, Permitted Securities or Swap Contracts having an individual principal
amount in excess of $10,000,000 (or any amount, solely with respect to Swap
Contracts) or having an aggregate principal amount in excess of $10,000,000 (or
any amount, solely with respect to Swap Contracts); provided that this paragraph
(e) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness or (y) any payment, purchase, redemption, retirement, defeasance,
surrender, cancellation or acquisition of Debt or Permitted Securities satisfied
by the conversion, exchange or issuance of Capital Stock permitted to be issued
hereunder; or (ii) the occurrence of any event requiring the prepayment of any
subordinated Debt prior to the repayment of the Obligations;

 

(f)            Borrower or any Credit Party shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or

 

88

--------------------------------------------------------------------------------


 

taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(g)           an involuntary case or other proceeding shall be commenced against
Borrower or any Credit Party seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against Borrower or any Credit Party under
the federal bankruptcy laws as now or hereafter in effect;

 

(h)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(i)            one or more judgments or orders for the payment of money (not
paid or fully covered by insurance maintained in accordance with the
requirements of this Agreement and as to which the relevant insurance company
has not denied coverage) aggregating in excess of $10,000,000 shall be rendered
against Borrower or any or all Credit Parties and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

 

(j)            a Change of Control shall occur;

 

(k)           any Lien created by any of the Security Documents shall at any
time fail to constitute a valid and (to the extent perfection is obtained by
filing) perfected Lien on a material portion of the Collateral purported to be
secured thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; or

 

(l)            any of the Financing Documents shall for any reason fail to
constitute the valid and binding agreement of any party thereto, or any Credit
Party shall so assert.

 

Section 8.2            Acceleration and Suspension or Termination of Revolving
Loan Commitment.

 

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and shall, if so requested by Required Lenders, (i) by
notice to Borrower suspend or terminate the Revolving Loan Commitment and the
obligations of Administrative Agent and Lenders with respect thereto, in whole
or in part (and, if in part, such reduction shall be pro rata among Lenders
having a Revolving Loan Commitment Percentage) and/or (ii) by notice to Borrower
declare all or any portion of the Obligations to be, and such Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by

 

89

--------------------------------------------------------------------------------


 

Borrower and Borrower will pay the same; provided that in the case of any of the
Events of Default specified in Section 8.1(f) or 8.1(g) above, without any
notice to Borrower or any other act by Administrative Agent or Lenders, the
Revolving Loan Commitment and the obligations of Administrative Agent and
Lenders with respect thereto shall thereupon terminate and all of the
Obligations shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower and Borrower will pay the same.

 

Section 8.3            Cash Collateral.

 

If an Acceleration Event shall have occurred, and so long as it continues, then
without any request or the taking of any other action by Administrative Agent or
Lenders, Borrower shall immediately comply with the provisions of
Section 2.9(e) with respect to the deposit of Cash Collateral to secure the
existing Letter of Credit Liabilities and future payment of related fees.

 

Section 8.4            Default Rate of Interest and Suspension of LIBOR Rate
Options.

 

At the election of Administrative Agent or Required Lenders, after the
occurrence of an Event of Default and for so long as it continues, (i) any
portion of the Loans and other Obligations that are overdue shall bear interest
at rates that are two percent (2.0%) in excess of the rates otherwise payable
under this Agreement, (ii) as the Interest Periods for LIBOR Loans then in
effect expire, such Loans shall be converted into Base Rate Loans and (iii) the
LIBOR election will not be available to Borrower.

 

90

--------------------------------------------------------------------------------


 

Section 8.5            Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (i) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of Borrower or any of its Restricted Subsidiaries (regardless of whether
such balances are then due to Borrower or its Restricted Subsidiaries), and
(ii) other property at any time held or owing by such Lender to or for the
credit or for the account of Borrower or any of its Restricted Subsidiaries,
against and on account of any of the Obligations; except that no Lender shall
exercise any such right without the prior written consent of Administrative
Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Borrower agrees, to the fullest extent permitted
by Law, that any Lender or any of such Lender’s Affiliates may exercise its
right to set off with respect to the Obligations as provided in this
Section 8.5.  In the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuers, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Section 8.6            Application of Proceeds.

 

(a)           As to Borrower.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Administrative Agent from or on behalf of Borrower or any guarantor of all or
any part of the Obligations, and, as between Borrower on the one hand and
Administrative Agent and Lenders on the other, Administrative Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Administrative Agent may deem
advisable notwithstanding any previous application by Administrative Agent.

 

(b)           After Event of Default.  Following the occurrence and continuance
of an Event of Default, Administrative Agent shall apply any and all payments
received by Administrative Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Administrative Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Administrative Agent with respect to this Agreement, the
other Financing Documents or the Collateral, second, to all fees, costs,
indemnities and expenses incurred by or owing to any Lender with respect to this
Agreement, the other Financing Documents or the Collateral, third, to accrued
and unpaid interest on the Obligations, fourth, to the principal amount of the
Obligations outstanding, fifth, to provide Cash Collateral to secure any then
outstanding Letter of Credit Liabilities and payment of related

 

91

--------------------------------------------------------------------------------


 

fees; sixth, to provide Cash Collateral to secure any other then outstanding
Obligations, and seventh, to any other indebtedness or obligations of Borrower
owing to Administrative Agent or any Lender under the Financing Documents.

 

(c)           [reserved].

 

(d)           Residuary.  Any balance remaining after giving effect to the
applications set forth in this Section 8.6 shall be delivered to Borrower or to
whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  In carrying out any of the applications set
forth in this Section 8.6, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Persons entitled to receive a payment
or Cash Collateral in any particular category shall receive an amount equal to
its pro rata share of amounts available to be applied pursuant thereto for such
category.

 

(e)           Excluded Swap Obligations.  Notwithstanding anything to the
contrary in this Section, to the extent that any Excluded Swap Obligations exist
with respect to any Guarantor, monies or property received from such Guarantor
or from the proceeds of any Collateral provided by such Guarantor may not be
shared with the Eligible Secured Swap Counterparties to the extent that doing so
would violate the Commodity Exchange Act (but to the maximum extent allowed
under applicable law the amounts received or recovered from the other Credit
Parties will instead be allocated to the Eligible Secured Swap Counterparties as
necessary to achieve the overall ratable applications of monies and property
intended by this Section but for this Subsection).

 

ARTICLE 9
EXPENSES AND INDEMNITY

 

Section 9.1            Expenses.

 

Borrower hereby agrees to promptly pay (i) (x) all reasonable and invoiced
out-of-pocket costs and expenses of Administrative Agent (with respect to
counsel, such costs and expenses limited to one primary counsel to the
Administrative Agent, one local counsel as reasonably necessary in any relevant
jurisdiction and applicable special regulatory counsel) (provided that the costs
and expenses incurred with respect to such primary counsel on or prior to the
Closing Date shall not exceed the amount separately agreed with the
Administrative Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, (y) reasonable and
invoiced out-of-pocket costs and expenses of Administrative Agent (with respect
to counsel, such costs and expenses limited to one primary counsel to the
Administrative Agent, one local counsel as reasonably necessary in any relevant
jurisdiction and applicable special regulatory counsel) in connection with the
performance by Administrative Agent of its rights and remedies under the
Financing Documents and in connection with the continued administration of the
Financing Documents including (A) any amendments, modifications, consents and
waivers to and/or under any and all Financing Documents and (B) any periodic
public record searches conducted by or at the request of Administrative Agent
(including, without limitation, title

 

92

--------------------------------------------------------------------------------


 

investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability,  partnership and related records concerning the continued existence,
organization and good standing of certain Persons), (ii) without limitation of
the preceding clause (i), all reasonable and invoiced out-of-pocket costs and
expenses of Administrative Agent (with respect to counsel, such costs and
expenses limited to one primary counsel to the Administrative Agent, one local
counsel as reasonably necessary in any relevant jurisdiction and applicable
special regulatory counsel) in connection with the creation, perfection and
maintenance of Liens pursuant to the Financing Documents, (iii) without
limitation of the preceding clause (i), all reasonable and invoiced
out-of-pocket costs and expenses of Administrative Agent (with respect to
counsel, such costs and expenses limited to one primary counsel to the
Administrative Agent, one local counsel as reasonably necessary in any relevant
jurisdiction and applicable special regulatory counsel) in connection with
protecting, storing, insuring, handling, maintaining or selling any Collateral,
(iv) without limitation of the preceding clause (i), all reasonable and invoiced
out-of-pocket costs and expenses of Administrative Agent in connection with
Administrative Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder, provided that Borrower or any Affiliate
has requested or consented to such reservation of funds and (v) all reasonable
and invoiced out-of-pocket costs and expenses incurred by the Administrative
Agent and the Lenders (with respect to counsel, such costs and expenses limited
to one primary counsel to the Administrative Agent and the Lenders taken as a
whole, one local counsel as reasonably necessary in any relevant jurisdiction,
applicable special regulatory counsel and, solely in the case of an actual or
perceived conflict of interest, one additional counsel for the Administrative
Agent or Lender affected by such conflict) in connection with any claim,
litigation, dispute, suit, investigation or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents.

 

Section 9.2            Indemnity.

 

Borrower hereby agrees to indemnify, pay and hold harmless Administrative Agent,
Lenders and their respective Affiliates and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Administrative Agent, Lenders and their respective Affiliates
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Administrative Agent or Lenders) asserting any right to payment for
the transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any other Credit Party
or any other Person of any Hazardous Materials or any

 

93

--------------------------------------------------------------------------------


 

Hazardous Materials Contamination, (B) arising out of or relating to the offsite
disposal of any materials generated or present on any such property or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
other Credit Party, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans and Letters
of Credit, except that Borrower shall have no obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, losses, damages, claims or out-of-pocket expenses resulted from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
of any of its Related Indemnified Persons (as determined by a final
non-appealable judgment of a court of competent jurisdiction), (y) a material
breach of any obligations under any Financing Document by such Indemnitee or of
any of its Related Indemnified Persons (as determined by a final non-appealable
judgment of a court of competent jurisdiction) or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or collateral agent or arranger
or any similar role under this Agreement and other than any claims arising out
of any act or omission of the Borrower or any of its Affiliates (as determined
in a final and non-appealable judgment of a court of competent jurisdiction).
 To the extent that the undertaking set forth in the immediately preceding
sentence may be unenforceable, Borrower shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. The obligations to indemnify and hold harmless the Indemnitees
shall terminate on the date (the “Indemnity Expiration”) that is two calendar
years following the later of (i) the Termination Date, or (ii) the date all
obligations have been irrevocably paid in full; provided that any such
obligation to indemnify and hold harmless shall not terminate with respect to
any matter arising before the Indemnity Expiration so long as an Indemnitee
delivers notice of such matter prior to the Indemnity Expiration.  For purposes
of this paragraph, “Related Indemnified Person” shall mean, with respect to an
Indemnitee, (1) any controlling Person or controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its controlling Persons or controlled Affiliates and
(3) the respective trustees, agents, investment advisors, collateral managers,
servicers and counsel of such Indemnitee or any of its controlling Persons or
controlled Affiliates.

 

Section 9.3            Exclusion from Indemnity.

 

The provisions of this Section 9 shall not apply to Taxes other than any Taxes
that represent damages arising from any non-Tax claim.

 

94

--------------------------------------------------------------------------------


 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1         Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
enter into each of the Financing Documents to which it is a party (other than
this Agreement) on its behalf and to take such actions as Administrative Agent
on its behalf and to exercise such powers under the Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.5 and to the terms of the other Financing Documents, Administrative
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents on behalf of Lenders.  Other
than to the extent set forth in Section 10.12, the provisions of this Article 10
are solely for the benefit of Administrative Agent and Lenders and neither
Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Administrative Agent shall act solely as agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Borrower or any
other Credit Party.  Administrative Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its own agents or
employees.  Administrative Agent is authorized to appoint co-agents or
sub-agents to act for it in connection with any right or power under the
Financing Documents as are delegated to Administrative Agent by the terms
thereof in respect of any jurisdiction or any Collateral, and all provision
hereof benefiting Administrative Agent shall benefit such co-agents and
sub-agents, including provisions regarding indemnification.

 

Section 10.2         Administrative Agent and Affiliates.

 

Administrative Agent shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise or refrain from exercising the
same as though it were not Administrative Agent, and Administrative Agent and
its Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Administrative Agent hereunder.

 

Section 10.3         Action by Administrative Agent.

 

The duties of Administrative Agent shall be mechanical and administrative in
nature.  Administrative Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Administrative Agent any obligations in respect of this Agreement or any of
the Financing Documents except as expressly set forth herein or therein.

 

Section 10.4         Consultation with Experts.

 

Administrative Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

95

--------------------------------------------------------------------------------


 

Section 10.5         Liability of Administrative Agent.

 

Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that Administrative Agent
shall be liable with respect to its specific duties set forth hereunder, but
only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Neither Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with any Financing Document or any borrowing hereunder,
(ii) the performance or observance of any of the covenants or agreements
specified in any Financing Document, (iii) the satisfaction of any condition
specified in any Financing Document, (iv) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith, (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Credit Party.  Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.  Administrative
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

 

Section 10.6         Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify
Administrative Agent (to the extent not reimbursed by Borrower) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Administrative
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder.  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

 

96

--------------------------------------------------------------------------------


 

Section 10.7         Right to Request and Act on Instructions.

 

Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Financing Documents Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of Lenders as
shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of Lenders), Administrative
Agent shall have no obligation to take any action if it believes, in good faith,
that such action would violate applicable Law or exposes Administrative Agent to
any liability for which it has not received satisfactory indemnification in
accordance with the provisions of Section 10.6, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

 

Section 10.8         Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Financing Documents.

 

Section 10.9         Collateral Matters.

 

Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion, to (i) release any Lien granted to or held by Administrative Agent
under any Security Document (A) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations, the expiration, termination
or Cash Collateralization (to the satisfaction of Administrative Agent) of all
Letters of Credit and, to the extent required by Administrative Agent in its
sole discretion, the expiration, termination or Cash Collateralization (to the
satisfaction of Administrative Agent) of all Swap Contracts secured, in whole or
in part, by any Collateral, or (B) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents), (ii) release or
subordinate any Lien granted to or held by Administrative Agent

 

97

--------------------------------------------------------------------------------

 

under any Security Document constituting property described in
Section 5.2(d) (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the identification of any property described in Section 5.2(d)),
and (iii) the Guaranty shall be terminated (and any Lenders Lien on the assets
of such Guarantor and the Equity Interests in such Guarantor shall be
terminated) as to any Guarantor at such time as such Guarantor shall have been
designated an Unrestricted Subsidiary pursuant to the Financing Documents or
such Guarantor shall be sold, merged, consolidated, dissolved or liquidated in
accordance with this Agreement.  Upon request by Administrative Agent at any
time, Lenders will confirm Administrative Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 10.9.

 

Section 10.10       Agency for Perfection.

 

Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by Administrative
Agent (or consented to by Administrative Agent, as provided in Section 8.5), it
being understood and agreed that such rights and remedies may be exercised only
by Administrative Agent.

 

Section 10.11       Notice of Default.

 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Administrative Agent will notify each Lender
of its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default or Event of Default as may be requested by Required
Lenders, or Required Lenders (or all or such other portion of Lenders as shall
be prescribed by this Agreement) in accordance with the terms hereof.  Unless
and until Administrative Agent has received any such request, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interests of Lenders.

 

Section 10.12       Successor Administrative Agent.

 

Administrative Agent may at any time give notice of its resignation to Lenders
and Borrower.  Upon receipt of any such notice of resignation, Required Lenders
shall have the right,

 

98

--------------------------------------------------------------------------------


 

in consultation with Borrower (so long as no Event of Default exists), to
appoint a successor Administrative Agent.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder and notice of such acceptance to
the retiring Administrative Agent, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, the retiring Administrative Agent’s resignation
shall become immediately effective and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder and under the
other Financing Documents (if such resignation was not already effective and
such duties and obligations not already discharged, as provided below in this
paragraph).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lenders
(but without any obligation) appoint a successor Administrative Agent.  From and
following the expiration of such thirty (30) day period, Administrative Agent
shall have the exclusive right, upon one (1) Business Days’ notice to Borrower
and Lenders, to make its resignation effective immediately.  From and following
the effectiveness of such notice, (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents and (ii) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Administrative Agent and its sub-agents after the effectiveness of its
resignation hereunder and under the other Financing Documents in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting or was continuing to act as Administrative
Agent. Any successor Administrative Agent shall provide the applicable
documentation described in Section 2.13(f)(iii) to the Borrower on or prior to
the date on which it becomes an Administrative Agent hereunder.

 

Section 10.13       Disbursements of Revolving Loans; Payment and Sharing of
Payment.

 

(a)           Revolving Loan Advances, Payments and Settlements; Interest and
Fee Payments.

 

(i)            Unless the Administrative Agent shall have been notified by
telephone, confirmed in writing, by any Lender by 5:00 p.m. (Central time) on
the day prior to the date of a proposed borrowing of LIBOR Loans or by
12:30 p.m. (Central time) on the date of a proposed borrowing of Base Rate
Loans, that such Lender will not make available the amount that would constitute
its Applicable Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  Each Lender shall reimburse
Administrative Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by
Administrative Agent pursuant to the first sentence of this clause (i), or if
Administrative Agent so requests, each Lender will remit to Administrative Agent
its Pro Rata Share of any Revolving Loan before Administrative Agent disburses
the same to Borrower.  If Administrative Agent elects to require that each
Lender make funds available to Administrative

 

99

--------------------------------------------------------------------------------


 

Agent, prior to a disbursement by Administrative Agent to Borrower,
Administrative Agent shall advise each Lender by telephone, facsimile or e-mail
of the amount of such Lender’s Pro Rata Share of the Revolving Loan requested by
Borrower no later than noon (Central time) on the date of funding of such
Revolving Loan, and each such Lender shall pay Administrative Agent on such date
such Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Administrative Agent to Lenders from time to time.  If any Lender
fails to pay the amount of its Pro Rata Share within one (1) Business Day after
Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrower, and Borrower shall immediately repay such amount to Administrative
Agent.  Any repayment required by Borrower pursuant to this Section 10.13 shall
be accompanied by accrued interest thereon from and including the date such
amount is made available to Borrower to but excluding the date of payment at the
rate of interest then applicable to Revolving Loans which are Base Rate Loans. 
Nothing in this Section 10.13 or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Administrative
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

(ii)           On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Lender by telephone, facsimile or e-mail of the amount of each
such Lender’s percentage interest of the Revolving Loan balance as of the close
of business of the Business Day immediately preceding the Settlement Date.  In
the event that payments are necessary to adjust the amount of such Lender’s
actual percentage interest of the Revolving Loan balance to such Lender’s
required percentage interest of the Revolving Loan balance as of any Settlement
Date, the party from which such payment is due shall pay Administrative Agent,
without setoff or discount, to the Payment Account not later than noon (Central
time) on the Business Day following the Settlement Date the full amount
necessary to make such adjustment.  Any obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever.  In the event settlement shall not
have occurred by the date and time specified in the second preceding sentence,
interest shall accrue on the unsettled amount at the Federal Funds Rate, for the
first three (3) days following the scheduled date of settlement, and thereafter
at the Base Rate plus the Base Rate Margin applicable to Revolving Loans.

 

(iii)          On each Settlement Date, Administrative Agent shall advise each
Lender by telephone, facsimile or e-mail of the amount of such Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Lenders with respect to each applicable Revolving Loan, to the extent of such
Lender’s Revolving Loan Exposure with respect thereto, and shall make payment to
such Lender not later than noon (Central time) on the Business Day following the
Settlement Date of such amounts in accordance with wire instructions delivered
by such Lender to Administrative Agent, as the same may be modified from time to
time by written notice to Administrative Agent; provided, that, in the case such
Lender is a Defaulting Lender, Administrative Agent shall be entitled to set off
the funding short fall against that Defaulting Lender’s respective share of all
payments received from Borrower.

 

100

--------------------------------------------------------------------------------


 

(iv)          On the Closing Date, Administrative Agent, on behalf of Lenders,
may elect to advance to Borrower the full amount of the initial Loans to be made
on the Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrower in a
timely manner on such date.  If Administrative Agent elects to advance the
initial Loans to Borrower in such manner, Administrative Agent shall be entitled
to receive all interest that accrues on the Closing Date on each Lender’s Pro
Rata Share of such Loans unless Administrative Agent receives such Lender’s Pro
Rata Share of such Loans by 3:00 p.m. (Central time) on the Closing Date.

 

(v)           The provisions of this Section 10.13(a) shall be deemed to be
binding upon Administrative Agent and Lenders notwithstanding the occurrence of
any Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to Borrower or any other Credit Party.

 

(b)           [reserved].

 

(c)           Return of Payments.

 

(i)            If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender on demand without setoff, counterclaim
or deduction of any kind, together with interest accruing on a daily basis at
the Federal Funds Rate.

 

(ii)           If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any insolvency Law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Financing Document, Administrative Agent will not be required to
distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(d)           Defaulting Lenders.  The failure of any Defaulting Lender to make
any Revolving Loan or any payment required by it hereunder shall not relieve any
other Lender of its obligations to make such Revolving Loan or payment, but
neither any other Lender nor Administrative Agent shall be responsible for the
failure of any Defaulting Lender to make a Revolving Loan or make any other
payment required hereunder.  Notwithstanding anything set forth herein to the
contrary, a Defaulting Lender shall not have any voting or consent rights under
or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document except that
neither the Revolving Loan Commitment Amount of such Lender nor such Lender’s
portion of the Borrowing Base may be increased or extended without the consent
of such Lender.

 

101

--------------------------------------------------------------------------------


 

(e)           Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than the application of funds arising
from the existence of a Defaulting Lender or pursuant to the terms of Sections
2.7(e)(v) or Section 2.14) in excess of its pro rata share of payments entitled
pursuant to the other provisions of this Section 10.13, such Lender shall
purchase from the other Lenders such participations in extensions of credit made
by such other Lenders (without recourse, representation or warranty) as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter required to be
returned or otherwise recovered from such purchasing Lender, such portion of
such purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such return or recovery, without interest.  Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (e) may, to the fullest extent permitted by Law,
exercise all its rights of payment (including pursuant to Section 8.5) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.  If under any
applicable bankruptcy, insolvency or other similar Law, any Lender receives a
secured claim in lieu of a setoff to which this clause (e) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of Lenders entitled under this
clause (e) to share in the benefits of any recovery on such secured claim.

 

Section 10.14       Right to Perform, Preserve and Protect.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Administrative Agent itself may, but shall not be obligated
to, cause such obligation to be performed at Borrower’s expense.  Administrative
Agent is further authorized by Borrower and Lenders to make expenditures from
time to time which Administrative Agent, in its reasonable business judgment,
deems necessary or desirable to (i) preserve or protect the business conducted
by Borrower, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations.  Borrower hereby agrees to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section 10.13.  Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 10.14, in
accordance with the provisions of Section 10.6.

 

Section 10.15       Additional Titled Agents.

 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Administrative Agent (collectively, the “Additional Titled
Agents”), and except for obligations, liabilities, duties and responsibilities,
if any, expressly assumed under this Agreement by any Additional Titled Agent,
no Additional Titled Agent, in such capacity, has any rights, powers,
liabilities, duties or responsibilities hereunder or under any of the other
Financing Documents.  Without limiting the foregoing, no Additional Titled Agent
shall have nor be deemed to have a fiduciary relationship with any Lender.  At
any time that any Lender

 

102

--------------------------------------------------------------------------------


 

serving (or whose Affiliate is serving) as an Additional Titled Agent shall have
transferred to any other Person (other than any Affiliates) all of its interests
in the Loans and in the Revolving Loan Commitment, such Person shall be deemed
to have concurrently resigned as such Additional Titled Agent.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1         Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Financing Documents.  The
provisions of Sections 2.13 and 2.14 and Articles 9, 10 and 11 shall survive the
payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement.

 

Section 11.2         No Waivers.

 

No failure or delay by Administrative Agent or any Lender in exercising any
right, power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.

 

Section 11.3         Notices.

 

(a)           All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission, e mail, electronic submissions or similar writing) and shall be
given to such party at its address, facsimile number or e mail address set forth
on the signature pages hereof (or, in the case of any such Lender who becomes a
Lender after the date hereof, in an Assignment Agreement or in a notice
delivered to Borrower and Administrative Agent by the assignee Lender forthwith
upon such assignment) or at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to
Administrative Agent and Borrower; provided, that notices, requests or other
communications shall be permitted by e mail or other electronic submissions only
in accordance with the provisions of Section 11.3(b).  Each such notice, request
or other communication shall be effective (i) if given by facsimile, when such
notice is transmitted to the facsimile number specified by this Section and the
sender receives a confirmation of transmission from the sending facsimile
machine, (ii) if given by e-mail or other electronic submissions, as set forth
in Section 11.3(c) or (iii) if given by mail, prepaid overnight courier or any
other means, when received at the applicable address specified by this Section.

 

(b)           Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) provided, that (i) the foregoing shall not apply
to notices sent directly to any party hereto if such party has notified
Administrative Agent that it has elected not to receive notices by electronic
communication (which election may be limited to particular notices) and (ii) no
Notices of Borrowing, Notices of LC Credit Event or any notices regarding
request for advances hereunder

 

103

--------------------------------------------------------------------------------


 

shall be permitted to be delivered or furnished by Borrower by electronic
communication unless made in accordance with specific procedures approved from
time to time by Administrative Agent.

 

(c)           Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.

 

Section 11.4         Severability.

 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.5         Amendments and Waivers.

 

(a)           General Provisions.  Except as set forth in Section 2.19, no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by Borrower and Required
Lenders (and, if the rights or duties of Administrative Agent, Swing Line Lender
and/or LC Issuer are affected thereby, by Administrative Agent, Swing Line
Lender and/or LC Issuer, as the case may be); provided that no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all Lenders directly and adversely affected thereby, (A) reduce the
principal of, rate of interest on or any fees with respect to any Loan or
Reimbursement Obligation or forgive any principal, interest or fees with respect
to any Loan or Reimbursement Obligation, (B) postpone the date fixed for, or
waive, any payment (other than a payment pursuant to Section 2.3(b), (c) or (d))
of principal of any Loan, or of any Reimbursement Obligation or of interest on
any Loan or any Reimbursement Obligation or any fees hereunder or postpone the
date of termination of the commitment of any Lender hereunder, (C) increase the
Revolving Loan Commitment Amount of a Lender (or reinstate any Revolving Loan
Commitment Amount of a Lender terminated pursuant to Section 8.2), (D) change
the definition of the term Required Lenders or the percentage of Lenders which
shall be required for Lenders to take any action hereunder, (E) release all or
substantially all of the Collateral or release all or substantially all of the
value of the Guarantees, except, in each case with respect to this clause (E),
as otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder), (F) amend,
waive or otherwise modify this Section 11.5(a) or the definitions of the terms
used in this Section 11.5(a) insofar as the definitions affect the substance of
this Section 11.5(a); (G) reduce the required percentages of Mortgaged
Properties pursuant to Section 4.10(d); or (H) consent to

 

104

--------------------------------------------------------------------------------


 

the assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release Borrower of its
payment obligations under any Financing Document, except, in each case with
respect to this clause (G), pursuant to a merger or consolidation permitted
pursuant to this Agreement.  It is hereby understood and agreed that all Lenders
shall be deemed directly and adversely affected by an amendment, waiver or other
modification of the type described in the preceding clauses (D), (E), (F),
(G) and (H) of the preceding sentence.

 

(b)   Eligible Secured Swap Counterparty Consent Rights.  Without limitation of
the provisions of the preceding clause (a), no waiver, amendment or other
modification to this Agreement shall, unless signed by each Eligible Secured
Swap Counterparty then in existence, modify the provisions of Section 8.6 in any
manner adverse to the interests of each such Eligible Secured Swap Counterparty.

 

(c)   Amendment without Lender Consent.  Notwithstanding the foregoing,
technical and conforming modifications to the Financing Documents (including any
exhibit, schedule or other attachment) may be made with the consent of the
Borrower and the Administrative Agent to the extent necessary to cure any
ambiguity, omission, mistake, defect or inconsistency so long as the Lenders,
the Swing Line Lender and the LC Issuer shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.

 

Section 11.6         Assignments; Participations; Replacement of Lenders.

 

(a)           Assignments.

 

(i)            Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loans and interest in the
Revolving Loan Commitment, together with all related obligations of such Lender
hereunder.  Except as Administrative Agent may otherwise agree, the amount of
any such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $5,000,000 or,
if less, the assignor’s entire interests in the Revolving Loan Commitment and
outstanding Loans; provided, that, in connection with simultaneous assignments
to two or more related Approved Funds, such Approved Funds shall be treated as
one assignee for purposes of determining compliance with the minimum assignment
size referred to above.  Borrower and Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Administrative Agent shall
have received and accepted an effective Assignment Agreement executed, delivered
and fully completed by the applicable parties thereto, such other information
regarding such Eligible Assignee as Administrative Agent reasonably shall
require and a processing fee of $3,500; provided, only one processing fee shall
be payable in connection with simultaneous assignments to two or more related
Approved Funds.

 

(ii)           From and after the date on which the conditions described above
have been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such

 

105

--------------------------------------------------------------------------------


 

Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (B) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights and obligations hereunder (other
than those that survive termination pursuant to Section 11.1), provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been Defaulting
Lender.  Upon the request of the Eligible Assignee (and, as applicable, the
assigning Lender) pursuant to an effective Assignment Agreement, Borrower shall
execute and deliver to Administrative Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s percentage interest in the Revolving
Loan Commitment (and, as applicable, Notes in the principal amount of that
portion of the Revolving Loan Commitment retained by the assigning Lender). 
Upon receipt by the assigning Lender of such Note, the assigning Lender shall
return to Borrower any prior Note held by it.

 

(iii)          Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at its offices located in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of each Lender, and the commitments of, and principal
amount (and stated interest) of the Loans owing to, such Lender pursuant to the
terms hereof.  The entries in such register shall be conclusive, and Borrower,
Administrative Agent and Lenders may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Administrative Agent.

 

(iv)          Notwithstanding the foregoing provisions of this
Section 11.6(a) or any other provision of this Agreement, any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(v)           Notwithstanding the foregoing provisions of this
Section 11.6(a) or any other provision of this Agreement, Administrative Agent
has the right, but not the obligation, to effectuate assignments of Loans and
Revolving Loan Commitments via an electronic settlement system acceptable to
Administrative Agent as designated in writing from time to time to Lenders by
Administrative Agent (the “Settlement Service”).  At any time when
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 11.6(a).  Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Revolving Loan Commitments
pursuant to the Settlement Service.  With the prior approval of each of
Administrative Agent and Borrower, as applicable, Administrative Agent’s and
Borrower’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and

 

106

--------------------------------------------------------------------------------


 

assumptions of the Loans and Revolving Loan Commitments shall be effected by the
provisions otherwise set forth herein until Administrative Agent notifies
Lenders of the Settlement Service as set forth herein.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each LC Issuer and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Revolving Loan Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(b)           Participations.

 

Any Lender may at any time, without the consent of, or notice to, Borrower or
Administrative Agent, sell to one or more Persons participating interests in its
Loans, commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Borrower and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iii) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in Section
11.5 expressly requiring the unanimous vote of all Lenders or, as applicable,
all affected Lenders.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.7(e)(v) and 2.13 (subject to the
requirements and limitations therein, including the requirements under Section
2.13(f) (it being understood that the documentation required under Section
2.13(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.7(e)(v), 2.13 and 11.6(c) as if it were
an assignee under paragraph (a) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.7(e)(v) and 2.13, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof that occurs after the

 

107

--------------------------------------------------------------------------------

 

Participant acquired the applicable participation. Borrower agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 8.5.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(c)           Replacement of Lenders.

 

Within thirty (30) days after (i) receipt by Administrative Agent of notice and
demand from any Lender for payment of additional costs as provided in Sections
2.7(e)(v) or Section 2.14, which demand shall not have been revoked,
(ii) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(iii) any Lender is a Defaulting Lender, or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto, (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
and Administrative Agent may, at its option, notify such Affected Lender and, in
the case of Borrower election, Administrative Agent, of such Person’s intention
to obtain, at Borrower’s expense, a replacement Lender (“Replacement Lender”)
for such Lender, which Replacement Lender shall be an Eligible Assignee and, in
the event the Replacement Lender is to replace an Affected Lender described in
the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected
Lender.  In the event Borrower or Administrative Agent, as applicable, obtains a
Replacement Lender within ninety (90) days following notice of its intention to
do so, the Affected Lender shall sell, at par, and assign all of its Loans and
funding commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.6(a); provided, that (A) Borrower shall have,
as applicable, reimbursed such Lender for its increased costs and additional
payments for which it is entitled to reimbursement under any of Sections
2.7(e)(v), 2.13 or Section 2.14, as applicable, of this Agreement through the
date of

 

108

--------------------------------------------------------------------------------


 

such sale and assignment and (B) Borrower shall pay to Administrative Agent the
$3,500 processing fee in respect of such assignment.  In the event that a
replaced Lender does not execute an Assignment Agreement pursuant to Section
11.6(a) within five (5) Business Days after receipt by such replaced Lender of
notice of replacement pursuant to this Section 11.6(c) and presentation to such
replaced Lender of an Assignment Agreement evidencing an assignment pursuant to
this Section 11.6(c), such replaced Lender shall be deemed to have consented to
the terms of such Assignment Agreement, and any such Assignment Agreement
executed by Administrative Agent, the Replacement Lender and, to the extent
required pursuant to Section 11.6(a), Borrower, shall be effective for purposes
of this Section 11.6(c) and Section 11.6(a). Upon any such assignment and
payment, such replaced Lender shall no longer constitute a “Lender” for purposes
hereof, other than with respect to such rights and obligations that survive
termination as set forth in Section 11.1.

 

(d)           Credit Party Assignments.

 

Except as provided in Section 11.5(a)(H), no Credit Party may assign, delegate
or otherwise transfer any of its rights or other obligations hereunder or under
any other Financing Document without the prior written consent of Administrative
Agent and each Lender.

 

Section 11.7         Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

Section 11.8         Confidentiality.

 

Administrative Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses in accordance with
such Person’s customary procedures for handling information of such nature,
except that disclosure of such information may be made (i) to their respective
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, and to prospective contractual counterparties (or the
professional advisors thereto) in Swap Contracts permitted hereby, provided that
any such Persons shall have agreed to be bound by the provisions of this
Section 11.8, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the examination, audit or similar investigation of such Person
and (v) to a Person that is a trustee, investment advisor, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” shall mean a public or private offering by a Lender or
any of its Affiliates or their respective successors and assigns, of Capital
Stock which represent an interest in, or which are collateralized, in whole or
in party, by the Loans.  Confidential information shall not include information
that either (A) is in the public domain, or becomes part of the public domain
after disclosure to such Person through no fault of such Person, or (B) is
disclosed to such Person by a Person other than a Credit Party, provided
Administrative Agent does not have actual knowledge

 

109

--------------------------------------------------------------------------------


 

that such Person is prohibited from disclosing such information.  The
obligations of Administrative Agent and Lenders under this Section 11.8 shall
supersede and replace the obligations of Administrative Agent and Lenders under
any confidentiality agreement in respect of this financing executed and
delivered by Administrative Agent or any Lender prior to the date hereof.

 

Section 11.9         Waiver of Consequential and Other Damages.

 

To the fullest extent permitted by applicable Law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

Section 11.10       Marshaling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  To the extent
that Borrower makes any payment or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.

 

Section 11.11       GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

EXCEPT AS OTHERWISE SET FORTH IN THE MORTGAGES, THE FIRST AMENDMENTS TO
MORTGAGES AND THE ASSIGNMENT OF NOTES AND LIENS, THIS AGREEMENT, EACH NOTE AND
EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.

 

110

--------------------------------------------------------------------------------


 

BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

Section 11.12       WAIVER OF JURY TRIAL.

 

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.  EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 11.13       Publication; Advertisement.

 

Each Lender and each Credit Party hereby authorizes the Arranger to publish the
name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which the Arranger elects to submit for
publication.  In addition, each Lender and each Credit Party agrees that the
Arranger may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, the Arranger shall provide
Borrower with an opportunity to review and confer with the Arranger regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, the
Arranger may, from time to time, publish such information in any media form
desired by the Arranger, until such time that Borrower shall have requested the
Arranger cease any such further publication.

 

111

--------------------------------------------------------------------------------


 

Section 11.14       Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 11.15       No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

Section 11.16       USA PATRIOT Act Notification.

 

Administrative Agent (for itself and not on behalf of any Lender) and each
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.

 

Section 11.17       Amendment and Restatement.

 

This Agreement, the Notes the Guaranty and the Mortgages entered into on the
date hereof are in amendment and restatement, but not novation of the Existing
Credit Facility and the notes, guarantees and mortgages executed in connection
therewith.  From and after the Closing Date, each Lender party to the Existing
Credit Agreement that is not party to this Agreement on the Closing Date will
have no commitment, obligations or liabilities under this Agreement.  The
Lenders hereby authorize the Administrative Agent and the Borrower to request
borrowings under this Agreement on the Closing Date to repay the loans under the
Existing Credit Agreement such that the Loans of the Lenders shall be
outstanding on a ratable basis in accordance with their respective Revolving
Loan Commitment Percentage on the Closing Date.

 

Section 11.18       Keepwell.

 

Borrower absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party that is not a Qualified ECP Credit Party to honor all of such other Credit
Party’s obligations under any Financing Document in respect of Swap Obligations
(provided that Borrower shall only be liable under this Section 11.18 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.18, or otherwise under this Agreement, as
it relates to such other Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of Borrower

 

112

--------------------------------------------------------------------------------


 

under this Section 11.18 shall remain in full force and effect for so long as
this Agreement shall remain in effect. Borrower intends that this Section 11.18
constitute, and this Section 11.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

/s/ Phillip A. Epstein

 

 

Name: Philip A. Epstein

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

1114 Avenue of the Americas

 

 

 

34th Floor

 

 

 

New York, NY 10036

 

 

 

Attention:
Secretary and General Counsel

 

 

 

Facsimile number:(212) 697-9466

 

E-mail Address: ssomalya@warrenresources.com

 

Taxpayer Identification Number: 11-3024080

 

 

 

Borrower’s Account Designation:

 

 

 

JPMorgan Chase Bank

 

One Chase Plaza

 

New York, NY 10081

 

ABA No.: 021000021

 

Account No.:  459-1-517471

 

Account Name:    Warren Resources, Inc.

 

489 Fifth Avenue, 32nd Floor

 

New York, NY 10017

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent
and LC Issuer

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

 

 

BMO HARRIS FINANCING, INC., as Swing
Line Lender and as a Lender

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

 

 

 

 

Address for Notices:

 

700 Louisiana Street, Suite 2100

 

Houston, Texas 77002-2792

 

Attention:    Gumaro Tijerina

 

Facsimile No.:     (713) 223-4007

 

Telephone No.:    (713) 546-9744

 

 

 

Address for Domestic Office and LIBOR Office:

 

Bank of Montreal

 

115 S. LaSalle - 17th Floor West

 

Chicago, IL 60603

 

Attention: Rudy Meo

 

Facsimile No.:  (312) 461-3458

 

Telephone No.:  (312) 461-2839

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

 

 

 

 

Address: 950 17th St., 8th Floor DN-CO-T8E
Denver, Colorado 80202

 

 

 

 

 

Facsimile Number: 303-585-4362

 

 

E-Mail Address: dan.hansen@usbank.com

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

/s/ Nancy M. Mak

 

 

Name: Nancy M. Mak

 

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

201 St. Charles Avenue, 29th Floor

 

 

New Orleans, Louisiana 70130

 

 

Attention: Nancy Moragas

 

 

Facsimile No.: (504) 533-2863

 

 

Telephone No.: (504) 533-5594

 

--------------------------------------------------------------------------------

 

 

BANK OF SCOTLAND PLC, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

 

Name: Julia R. Franklin

 

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1095 Avenue f the Americas, 35th

 

 

New York, NY 10036

 

 

Attention: Banking Operations

 

 

Facsimile No.: (212) 479-2807

 

 

Telephone No.: (212) 450-0876

 

 

 

 

 

With a copy to:

 

 

 

 

 

1021 Main Street, Suite 1370

 

 

Houston, Texas 77002

 

 

Attention: Byron Cooley

 

 

Facsimile No.: (713) 650-0036

 

 

Telephone No.: (713) 651-9714

 

--------------------------------------------------------------------------------


 

 

 

 

BOKF, N.A. DBA BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Guy C. Evangelista

 

 

Senior Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1675 Broadway, Suite 1650

 

 

Denver, Colorado 80202

 

 

Attention: Guy C. Evangelista

 

 

Facsimile No.: (303) 864-7349

 

 

Telephone No.: (303) 864-7347

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

/s/ James A. Morgan

 

 

Name: James A. Morgan

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1717 Main Street, 4th Floor

 

 

Dallas, Texas 75021

 

 

Attention: John Lesikar

 

 

Facsimile No.: (214) 462-4240

 

 

Telephone No.: (214) 462-4341

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex
(as of the Closing Date)

 

Lender

 

Revolving
Loan
Commitment
Amount

 

Borrowing Base
as of
the Closing Date

 

Revolving
Loan
Commitment
Percentage

 

BMO Harris Financing, Inc.

 

$

114,375,000

 

$

34,312,500

 

15.25

%

U.S. Bank National Association

 

$

106,875,000

 

$

32,062,500

 

14.25

%

Capital One, National Association

 

$

106,875,000

 

$

32,062,500

 

14.25

%

Wells Fargo Bank, National Association

 

$

106,875,000

 

$

32,062,500

 

14.25

%

BOKF, NA dba Bank of Oklahoma

 

$

78,750,000

 

$

23,625,000

 

10.50

%

Comerica Bank

 

$

78,750,000

 

$

23,625,000

 

10.50

%

KeyBank National Association

 

$

78,750,000

 

$

23,625,000

 

10.50

%

Santander Bank, N.A.

 

$

78,750,000

 

$

23,625,000

 

10.50

%

TOTALS

 

$

750,000,000

 

$

225,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Annex B

 

Closing Checklist

 

Principal Documents

 

1.              Credit Agreement

 

2.              Notes

 

3.              Amendment and Ratification of Guaranty and Pledge — WROC, W E&P,
Borrower

 

4.              UCC-1  Financing Statement, Maryland

 

5.              UCC-1  Financing Statement, California

 

6.              UCC-1  Financing Statement, New Mexico

 

Opinions

 

7.              Opinion of Vinson & Elkins, L.L.P.

 

8.              Opinion of Ellis G. Vickers, counsel to Warren E&P

 

9.              Opinion of Hanna and Morton LLP, California counsel to Borrower

 

10.       Opinion of Venable LLP, Maryland counsel to Borrower

 

Corporate Documents

 

11.       Omnibus Certificate — Borrower with attached

 

1.     Resolutions

2.     Incumbency

3.     Articles of Incorporation

4.     Bylaws

 

12.       Existence and Good Standing Certificates — Borrower for Maryland

 

13.       Omnibus Certificate — WROC

 

1.             Resolutions

2.             Incumbency

3.             Articles of Incorporation

4.             Bylaws

 

14.       Existence and Good Standing Certificates of WROC for California

 

15.       Omnibus Certificate — W E&P

 

1.             Resolutions

2.             Incumbency

3.             Articles of Incorporation

4.             Bylaws

 

16.       Certificates of Existence and Good Standing of Warren E&P from state
of New Mexico

 

Other Deliverables

 

17.       Closing Date Certificate

 

18.       Solvency Certificate

 

--------------------------------------------------------------------------------


 

 

19.       Insurance Certificates

 

20.       Certificate re. Purchase Agreement

 

21.       Funding Notice

 

22.       UCC Searches

 

1.             Borrower - Maryland

2.             WROC - California

3.             W E&P — New Mexico

 

--------------------------------------------------------------------------------

 

Exhibit A to Third Amended and Restated Credit Agreement

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

Exhibit A - Page 1

--------------------------------------------------------------------------------


 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Warren Resources, Inc.

 

4.                                      Administrative Agent: Bank of Montreal,
as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Third Amended and
Restated Credit Agreement, dated as of August [    ], 2014, among Warren
Resources, Inc. the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent

 

6.                                      Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
](9)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

(9)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

Exhibit A - Page 2

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](10) Accepted:

 

 

 

 

 

BANK OF MONTREAL, as

 

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

Exhibit A - Page 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Financing
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Financing Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Financing Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Financing Documents,
and (ii) it will perform in accordance with their terms all of the

 

Exhibit A - Page 4

--------------------------------------------------------------------------------


 

obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit A - Page 5

--------------------------------------------------------------------------------


 

Exhibit B to Third Amended and Restated Credit Agreement

 

COMPLIANCE CERTIFICATE

 

WARREN RESOURCES, INC.

 

Date:                     ,     

 

This certificate is given by                                           , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), pursuant to
Section 4.1(c) of that certain Third Amended and Restated Credit Agreement dated
as of August [    ], 2014 among Borrower, Lenders from time to time party
thereto and Bank of Montreal, as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer on behalf of Borrower hereby certifies to
Administrative Agent and Lenders that:

 

(a)                                 the financial statements delivered with this
certificate in accordance with Section 4.1(a) and/or 4.1(b) of the Credit
Agreement fairly present in all material respects the results of operations and
financial condition of Borrower and the Subsidiaries as of the dates and the
accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrower and the
Subsidiaries during the accounting period covered by such financial statements;

 

(c)                                  such review has not disclosed the existence
during or at the end of such accounting period, and I have no knowledge of the
existence as of the date hereof, of any condition or event that constitutes a
Default or an Event of Default, except as set forth in Schedule 1 hereto, which
includes a description of the nature and period of existence of such Default or
an Event of Default and what action Borrower has taken, is undertaking and
proposes to take with respect thereto; and

 

(d)                                 Borrower is in compliance with the covenants
contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenants below, except as set forth below.

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

of Borrower

 

Exhibit B - Page 2

--------------------------------------------------------------------------------

 

INTEREST COVERAGE RATIO
(Section 6.1)

 

EBITDAX for the applicable measurement period (the “Defined Period”) is defined
as follows:

 

 

 

 

 

Net income (or loss) for the Defined Period of Borrower and its Consolidated
Subsidiaries (excluding the net income or loss of Unrestricted Subsidiaries),
but excluding: (a) the income (or loss) of any Person (other than Subsidiaries
of Borrower) in which Borrower or any of its Subsidiaries has an ownership
interest unless received by Borrower or its Subsidiary in a cash distribution;
and (b) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary of Borrower or is merged into or consolidated with Borrower

 

$

 

 

 

Plus:

 

Any provision for (or less any benefit, including income tax credits, from)
federal, state, local or other income and franchise taxes deducted in the
determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Interest expense, deducted in the determination of net income for the Defined
Period

 

 

 

 

 

 

 

 

 

Amortization, depreciation and depletion of reserves deducted in the
determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Oil and gas asset impairment write downs deducted in the determination of net
income for the Defined Period

 

 

 

 

 

 

 

 

 

Lease impairment expenses included in the determination of net income during the
Defined Period

 

 

 

 

 

 

 

 

 

Abandonment expenses included in the determination of net income during the
Defined Period

 

 

 

 

 

 

 

 

 

Exploration expenses included in the determination of net income during the
Defined Period

 

 

 

 

 

 

 

 

 

Losses (or less gains) from Asset Dispositions included in the determination of
net income for the Defined Period (excluding sales, expenses or losses related
to current assets)

 

 

 

 

 

 

 

 

 

Other non-cash expenses (or Non-cash less gains or income) deducted (or
included) in the determination of net income for the Defined Period and for
which no cash outlay (or cash receipt) is foreseeable prior to the Commitment
Expiry Date

 

 

 

Exhibit B - Page 3

--------------------------------------------------------------------------------


 

 

 

Expenses and fees deducted in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Financing Documents (including expenses related to the Acquisition)

 

 

 

 

 

 

 

 

 

Extraordinary, unusual or non-recurring losses (or less gains) included in the
determination of net income during the Defined Period, net of related tax
effects

 

 

 

 

 

 

 

 

 

Exclusion of the non-cash effect of the early extinguishment of long term debt
and stock option expense

 

 

 

 

 

 

 

 

 

EBITDAX (defined in a manner consistent with the foregoing) of any person or
properties constituting a division or line of business of any business entity,
division or line of business, in each case, acquired (or disposed of) by the
Borrower or any Subsidiary of the Borrower during such period shall be included
on a pro forma basis for each quarter prior to the acquisition of such person or
property included in such period

 

 

 

 

 

EBITDAX for the Defined Period

 

$

 

 

 

Interest expense owing to Lenders included in the determination of net income of
Borrower and its Consolidated Subsidiaries for the Defined Period

 

$

 

 

 

less (i) interest income ($            ), and (ii) amortization of capitalized
fees and expenses incurred to consummate the transactions contemplated by the
Financing Documents and included in interest expense ($            )

 

$(                  )

 

 

 

Interest Expense

 

$

 

 

 

Interest Coverage Ratio (Ratio of EBITDAX to Interest Expenses) for the Defined
Period

 

to 1.0

 

 

 

Minimum Required Interest Coverage Ratio for the Defined Period

 

2.50 to 1.0

 

 

 

In Compliance

 

Yes/No

 

Exhibit B - Page 4

--------------------------------------------------------------------------------


 

Current Ratio

 

Consolidated current assets of Borrower (excluding assets of Unrestricted
Subsidiaries)

 

$

 

 

 

Plus the amount available for borrowing under the Borrowing Base

 

 

 

 

 

Minus accounts included in such consolidated current assets to the extent
resulting from (i) non-cash gains required under FASB Statement 133 or under
FASB Statement 143 or (ii) any non-cash stock option accrual under FAS Statement
123

 

 

 

 

 

Consolidated Current Assets

 

$

 

 

 

Consolidated current liabilities of Borrower (excluding liabilities of
Unrestricted Subsidiaries)

 

$

 

 

 

Reduced by the accounts included in such consolidated current liabilities
resulting from non-cash losses or charges required under FASB Statement 133,
under SFAS 143 or under FAS Statement 123

 

 

 

 

 

Reduced by that portion of Long Term Debt (as defined in the Credit Agreement)
that is included in such current liabilities

 

 

 

 

 

Consolidated Current Liabilities, as adjusted

 

$

 

 

 

Ratio of Consolidated Current Assets to Consolidated Current Liabilities, as
adjusted

 

to 1.0

 

 

 

Minimum Current Ratio

 

1.0 to 1.0

 

 

 

In Compliance

 

Yes/No

 

Exhibit B - Page 5

--------------------------------------------------------------------------------


 

Schedule 1 to
Compliance Certificate

 

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof.  If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

 

Exhibit B - Page 6

--------------------------------------------------------------------------------


 

Exhibit C to Third Amended and Restated Credit Agreement

 

Notice of Borrowing

 

WARREN RESOURCES, INC.

 

Date:                        ,   

 

This certificate is given by                                         , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), on behalf of
Borrower pursuant to Section 2.2(a) of that certain Third Amended and Restated
Credit Agreement dated as of August [    ], 2014 among Borrower, Lenders from
time to time party thereto and Bank of Montreal, as Administrative Agent for
Lenders (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time the “Credit Agreement”).  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

 

The undersigned Responsible Officer hereby gives notice to Administrative Agent
of Borrower’s request to:  [complete as appropriate]

 

(a)           on [    date    ] borrow $[                    ] of Revolving
Loans, which Revolving Loans shall be [Base Rate Loans/LIBOR Loans having an
Interest Period of              month(s)];

 

(b)           on [    date    ] convert $[                ]of the aggregate
outstanding principal amount of the [              ] Loan, bearing interest at
the [                ] Rate, into a(n) [                ] Loan [and, in the case
of a LIBOR Loan, having an Interest Period of [          ] month(s)];

 

(c)           on [    date    ] continue $[                ]of the aggregate
outstanding principal amount of the [              ] Loan, bearing interest at
the LIBOR, as a LIBOR Loan having an Interest Period of [          ] month(s).

 

The undersigned officer hereby certifies that except as set forth on Exhibit A
hereto, both before and after giving effect to the request in item (a) above
each of the conditions precedent set forth in Section 7.2(b), 7.2(c) and
7.2(d) have been satisfied.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibit C - Page 1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Exhibit D to Third Amended and Restated Credit Agreement

 

Notice of Swing Line Borrowing

 

WARREN RESOURCES, INC.

 

Date:                        ,    

 

This certificate is given by                                         , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), on behalf of
Borrower pursuant to Section 2.18 of that certain Third Amended and Restated
Credit Agreement dated as of August 11, 2014 among Borrower, Lenders from time
to time party thereto, Bank of Montreal, as Administrative Agent for Lenders,
and BMO Harris Financing, Inc., as the Swing Line Lender (as such agreement may
have been amended, restated, supplemented or otherwise modified from time to
time the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Administrative Agent
and Swing Line Lender of Borrower’s request for a Swing Line Borrowing pursuant
to Section 2.18 of the Credit Agreement as follows:

 

Aggregate amount of Swing Line Loan:

 

$

 

Date on which Swing Line Loan is to be advanced:

 

 

Type of Borrowing (Swing Line Lender’s Quoted Rate or Base Rate):

 

 

Requested Interest Period for a Swing Line Lender’s Quoted Rate:

 

 

 

The undersigned officer hereby certifies that except as set forth on Exhibit A
hereto, both before and after giving effect to the requested Swing Line Loan
above, each of the conditions precedent set forth in Section 7.2(b), 7.2(c) and
7.2(d) have been satisfied and that the Revolving Loan Outstandings, after the
making of such Swing Line Loan, shall not exceed the Revolving Loan Limit on the
date requested for the making of such Swing Line Loan.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       , 20    .

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

Exhibit E to Third Amended and Restated Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement 
dated as of August 11, 2014 among Borrower, Lenders from time to time party
thereto, Bank of Montreal, as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

Title:

Date:                      , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2014 among Borrower, Lenders from time to time party
thereto, Bank of Montreal, as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2014 among Borrower, Lenders from time to time party
thereto, Bank of Montreal, as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of August 11, 2014 among Borrower, Lenders from time to time party
thereto, Bank of Montreal, as Administrative Agent for Lenders (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

Exhibit F-1 to Third Amended and Restated Credit Agreement

 

Form of Revolving Loan Commitment Amount Increase Agreement

 

THIS REVOLVING LOAN COMMITMENT AMOUNT INCREASE AGREEMENT (this “Agreement”)
dated as of [         ], is between [Insert name of Existing Lender] (the
“Existing Lender”) and Warren Resources, Inc. (the “Borrower”). Each capitalized
term used herein but not otherwise defined herein has the meaning given such
term in the Credit Agreement referred to below.

 

R E C I T A L S

 

A.            The Borrower, Bank of Montreal, as the Administrative Agent and
certain Lenders have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 11, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Borrower has requested, pursuant to Section 2.19(d) of the
Credit Agreement, that the Revolving Loan Commitment Amount be increased by an
additional $[                      ] to a total of $[                    ].

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.01          Maximum Credit Amount Increase.

 

(a)           Pursuant to Section 2.19(d) of the Credit Agreement, effective as
of the date hereof in accordance with Section 1.03 hereof, the Existing Lender’s
Revolving Loan Commitment is hereby increased from $[         ] to $[         ].

 

(b)           Attached hereto as Schedule 1.01(b) is a new “Annex A” which
replaces the outstanding Annex A to the Credit Agreement, such new Annex A
reflecting the Revolving Loan Commitment Amount after giving effect to (i) the
increase in the existing Revolving Loan Commitment contemplated hereby, (ii) the
increase in the Revolving Loan Commitment Amount contemplated by each other
Revolving Loan Commitment Increase Agreement dated as of the date hereof between
the applicable Lender signatory thereto and the Borrower and (iii) the joinder
of each Additional Lender as a Lender under the Credit Agreement pursuant to
each Additional Lender Agreement dated as of the date hereof between the
applicable Additional Lender and the Borrower.

 

Section 1.02          Agreements.  The Existing Lender hereby agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with the terms of the Credit Agreement, all of the obligations which
by the terms of the Credit Agreement are required to be

 

Exhibit F-1 - Page 1

--------------------------------------------------------------------------------

 

performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.19(d) of the Credit Agreement).

 

Section 1.03         Representations and Warranties.  The Borrower hereby
represents and warrants to the Lenders that as of the date hereof, immediately
after giving effect to the terms of this Agreement:

 

(i)            all of the representations and warranties contained in each
Financing Document to which it is a party are true and correct in all material
respects (except those which have a materiality qualifier, which shall be true
and correct as so qualified), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and

 

(ii)           no Event of Default has occurred and is continuing.

 

Section 1.04         Confirmation. The provisions of the Credit Agreement, as
amended from time to time in accordance with its terms, shall remain in full
force and effect following the effectiveness of this Agreement.

 

Section 1.05          Effectiveness.  This Agreement shall become effective on
the date hereof in accordance with Section 2.19(b) of the Credit Agreement.

 

Section 1.06          Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 1.07          Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 1.08          Severability.  In case any provision of or obligation
under this Agreement or any other Financing Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 1.09          Notices.  All communications and notices hereunder shall
be in writing and given as provided in Section 11.3 of the Credit Agreement.

 

Section 1.10         Financing Document.  This Agreement is a Financing
Document.

 

Exhibit F-1 - Page 2

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

Exhibit F-1 - Page 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

WARREN RESOURCES, INC.,
as the Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Existing Lender],
as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted by:

 

 

 

BANK OF MONTREAL,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit F-1 - Page 4

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

Exhibit F-2 to Third Amended and Restated Credit Agreement

 

Form of Additional Lender Agreement

 

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of [           ],
is between [Insert name of Additional Lender] (the “Additional Lender”) and
Warren Resources, Inc. (“Borrower”). Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit Agreement
referred to below.

 

R E C I T A L S

 

A.            The Borrower, Bank of Montreal, as the Administrative Agent and
certain Lenders have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 11, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Borrower has requested, pursuant to Section 2.19(a) of the
Credit Agreement, that the Revolving Loan Commitment Amount be increased by an
additional $[                      ] to a total of $[                    ].

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.01          Additional Lender.

 

(a)           Pursuant to Section 2.19(a) of the Credit Agreement, effective as
of the date hereof in accordance with Section 1.03 hereof, the Additional Lender
shall hereby (i) become a Lender under, and for all purposes of, the Credit
Agreement with a Revolving Loan Commitment of $[           ] and (ii) have all
of the rights and obligations of a Lender under the Credit Agreement.

 

(b)           Attached hereto as Schedule 1.01(b) is a new “Annex A” which
replaces the outstanding Annex A to the Credit Agreement, such new Annex A
reflecting the Revolving Loan Commitment Amount after giving effect to (i) the
joinder of the Additional Lender as a Lender under the Credit Agreement
contemplated hereby, (ii) the joinder of each other Additional Lender as a
Lender under the Credit Agreement pursuant to each other Additional Lender
Agreement dated as of the date hereof between the applicable Additional Lender
and the Borrower and (iii) the increase in the Revolving Loan Commitment
contemplated by each Revolving Loan Commitment Increase Agreement dated as of
the date hereof between the applicable existing Lender signatory thereto and the
Borrower.

 

Section 1.02          Agreements.  Each Additional Lender hereby agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and

 

Exhibit F-2 - Page 1

--------------------------------------------------------------------------------


 

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with the
terms of the Credit Agreement, all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender (including,
without limitation, any obligations of it, if any, under Section 2.19(a) of the
Credit Agreement).

 

Section 1.03         Representations and Warranties.  The Borrower represents
and warrants to the Lenders that as of the date hereof, immediately after giving
effect to the terms of this Agreement:

 

all of the representations and warranties contained in each Financing Document
to which it is a party are true and correct in all material respects (except
those which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and

 

no Event of Default has occurred and is continuing.

 

Section 1.04         Confirmation. The provisions of the Credit Agreement, as
amended from time to time in accordance with its terms, shall remain in full
force and effect following the effectiveness of this Agreement.

 

Section 1.05          Effectiveness.  This Agreement shall become effective on
the date hereof in accordance with Section 2.19 of the Credit Agreement.

 

Section 1.06          Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 1.07          Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 1.08          Severability.  In case any provision of or obligation
under this Agreement or any other Financing Document shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 1.09          Notices.  All communications and notices hereunder shall
be in writing and given as provided in Section 11.3 of the Credit Agreement;
provided that all

 

Exhibit F-2 - Page 2

--------------------------------------------------------------------------------


 

communications and notices hereunder to each Additional Lender shall be given to
it at the address set forth in its administrative questionnaire.

 

Section 1.10         Financing Document.  This Agreement is a Financing
Document.

 

[Signature Page Follows]

 

Exhibit F-2 - Page 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

WARREN RESOURCES, INC.,
as the Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Additional Lender],
as the Additional Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

[Consented to and]
Acknowledged and Accepted by:

 

 

 

BANK OF MONTREAL,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit F-2 - Page 4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Exhibit G to Third Amended and Restated Credit Agreement

 

[FORM OF] NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[    ]

New York, New York

 

August [    ], 2014

 

FOR VALUE RECEIVED, WARREN RESOURCES, INC., a Maryland corporation (the
“Borrower”), hereby unconditionally promises to pay to [Lender] (the “Lender”)
or its registered assigns in lawful money of the United States and in
immediately available funds, the principal amount of (a) [    ] ($[    ]), or,
if less, (b) the unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement.  The principal amount shall be paid in
the amounts and on the dates specified in Section 2.3 of the Credit Agreement. 
The Borrower further agrees to pay interest in like money  on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.7 of the Credit Agreement.

 

The holder of this Note (this “Note”) is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, type and amount of each
Revolving Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another type, each continuation of all or a portion thereof as the same type
and, in the case of LIBOR Loans, the length of each Interest Period with respect
thereto.  The failure to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of the
Revolving Loans.

 

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of August 11, 2014 (as may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement, and BANK OF MONTREAL, as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.  This Note is secured and guaranteed as
provided in the Loan Documents.  Reference is hereby made to the Financing
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Note in respect
thereof.

 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

Exhibit G - Page 1

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

Exhibit G - Page 2

--------------------------------------------------------------------------------

 

Schedule A

to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans

 

Amount Converted to
Base Rate Loans

 

Amount of Principal
of Base Rate Loans
Repaid

 

Amount of Base Rate
Loans Converted to
LIBOR Loans

 

Unpaid Principal
Balance of Base Rate
Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G - Page 3

--------------------------------------------------------------------------------

 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF ADJUSTED LIBO RATE LOANS

 

Date

 

Amount of
LIBOR
Loans

 

Amount
Converted to
LIBOR Loans

 

Interest
Period and
LIBOR with
Respect
Thereto

 

Amount of
Principal of
LIBOR
Loans
Repaid

 

Amount of
LIBOR Loans
Converted to
Base Rate
Loans

 

Unpaid
Principal
Balance of
LIBOR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G - Page 4

--------------------------------------------------------------------------------
